Exhibit 10.1

 

EXECUTION VERSION

 

 

 

SENIOR SECURED PRIMING AND SUPERPRIORITY
DEBTOR-IN-POSSESSION CREDIT AGREEMENT

 

dated as of

 

May 5, 2016,

 

among

 

FAIRWAY GROUP ACQUISITION COMPANY,
a debtor and debtor-in-possession under Chapter 11 of the Bankruptcy Code,

as Borrower,

 

FAIRWAY GROUP HOLDINGS CORP.,
a debtor and debtor-in-possession under Chapter 11 of the Bankruptcy Code,

 

THE LENDERS PARTY HERETO

 

and

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

as Administrative Agent and Collateral Agent

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

Page

 

 

ARTICLE I

 

Definitions

 

 

SECTION 1.01. Defined Terms

2

SECTION 1.02. Terms Generally

27

SECTION 1.03. [Reserved]

28

SECTION 1.04. Classification of Loans and Borrowings

28

 

 

ARTICLE II

 

The Credits

 

 

SECTION 2.01. Commitments

28

SECTION 2.02. Loans

28

SECTION 2.03. Borrowing Procedure

30

SECTION 2.04. Evidence of Debt; Repayment of Loans

31

SECTION 2.05. Fees

32

SECTION 2.06. Interest on Loans

33

SECTION 2.07. Default Interest

33

SECTION 2.08. Alternate Rate of Interest

33

SECTION 2.09. Termination and Reduction of Commitments

33

SECTION 2.10. Conversion and Continuation of Borrowings

34

SECTION 2.11. Repayment of Term Borrowings

35

SECTION 2.12. Voluntary Prepayment

36

SECTION 2.13. Mandatory Prepayments

37

SECTION 2.14. Reserve Requirements; Change in Circumstances

38

SECTION 2.15. Change in Legality

38

SECTION 2.16. Breakage

39

SECTION 2.17. Pro Rata Treatment

40

SECTION 2.18. Sharing of Setoffs

40

SECTION 2.19. Payments

41

SECTION 2.20. Taxes

41

SECTION 2.21. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate

44

SECTION 2.22. Letters of Credit

46

SECTION 2.23. Super Priority Nature of Obligations and Lenders’ DIP Liens

50

SECTION 2.24. No Discharge; Survival of Claims

52

SECTION 2.25. Release

52

SECTION 2.26. Waiver of any Priming Rights

53

 

i

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

Page

 

 

ARTICLE III

 

Representations and Warranties

 

 

SECTION 3.01. Organization; Powers

53

SECTION 3.02. Authorization

54

SECTION 3.03. Enforceability

54

SECTION 3.04. Governmental Approvals

54

SECTION 3.05. Financial Statements; Budget

54

SECTION 3.06. No Material Adverse Change

55

SECTION 3.07. Title to Properties; Possession Under Leases

55

SECTION 3.08. Equity Interests

56

SECTION 3.09. Litigation; Compliance with Laws

56

SECTION 3.10. Agreements

57

SECTION 3.11. Federal Reserve Regulations

57

SECTION 3.12. Investment Company Act

57

SECTION 3.13. Use of Proceeds

57

SECTION 3.14. Tax Returns

57

SECTION 3.15. No Material Misstatements

57

SECTION 3.16. Employee Benefit Plans

58

SECTION 3.17. Environmental Matters

58

SECTION 3.18. Insurance

58

SECTION 3.19. Security Interest

59

SECTION 3.20. Location of Real Property and Leased Premises

59

SECTION 3.21. Labor Matters

59

SECTION 3.22. Chapter 11 Cases

59

SECTION 3.23. [Reserved.]

59

SECTION 3.24. Sanctioned Persons; Trading with the Enemy

59

SECTION 3.25. Orders

60

SECTION 3.26. Business and Property of the Loan Parties

60

 

ARTICLE IV

 

Conditions of Lending

 

 

SECTION 4.01. All Credit Events

60

SECTION 4.02. First Credit Event

61

 

 

ARTICLE V

 

Affirmative Covenants

 

 

SECTION 5.01. Existence; Compliance with Laws; Businesses and Properties

65

SECTION 5.02. Insurance

65

 

ii

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

Page

 

 

SECTION 5.03. Obligations, Taxes and Cash Management

66

SECTION 5.04. Financial Statements, Reports, etc.

66

SECTION 5.05. Litigation and Other Notices

68

SECTION 5.06. Information Regarding Collateral

69

SECTION 5.07. Maintaining Records; Access to Properties and Inspections

69

SECTION 5.08. Use of Proceeds

69

SECTION 5.09. Employee Benefits

70

SECTION 5.10. Compliance with Environmental Laws

71

SECTION 5.11. Reserved

71

SECTION 5.12. Further Assurances

71

SECTION 5.13. [Reserved.]

71

SECTION 5.14. Investor Calls

72

SECTION 5.15. Post-Closing Obligations

72

SECTION 5.16. Ratings

72

SECTION 5.17. Reserved

72

SECTION 5.18. Bankruptcy Covenants

72

SECTION 5.19. Chapter 11 Cases

72

 

 

ARTICLE VI

 

Negative Covenants

 

 

SECTION 6.01. Indebtedness

73

SECTION 6.02. Liens

74

SECTION 6.03. Sale and Lease-Back Transactions

75

SECTION 6.04. Investments, Loans and Advances

75

SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions;
Accounting

76

SECTION 6.06. Restricted Payments; Restrictive Agreements

77

SECTION 6.07. Transactions with Affiliates

78

SECTION 6.08. Business of Holdings, Borrower and Subsidiaries

78

SECTION 6.09. Subordinated Indebtedness and Other Agreements

78

SECTION 6.10. Chapter 11 Claims

79

SECTION 6.11. Revision of Orders; Applications to Bankruptcy Court;
Superpriority Claims

79

SECTION 6.12. Compliance with Budget

79

SECTION 6.13. Fiscal Year

80

SECTION 6.14. Reserved

80

SECTION 6.15. Investigation Rights

80

SECTION 6.16. Access to Controlled Account

81

 

iii

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

Page

 

 

ARTICLE VII

 

Events of Default

 

 

SECTION 7.01. Events of Default

81

SECTION 7.02. Remedies upon an Event of Default

85

 

 

ARTICLE VIII

 

The Administrative Agent and the Collateral Agent; Etc.

 

ARTICLE IX

 

Miscellaneous

 

 

SECTION 9.01. Notices; Electronic Communications

89

SECTION 9.02. Survival of Agreement

91

SECTION 9.03. Binding Effect

92

SECTION 9.04. Successors and Assigns

92

SECTION 9.05. Expenses; Indemnity

97

SECTION 9.06. Right of Setoff

99

SECTION 9.07. Applicable Law

99

SECTION 9.08. Waivers; Amendment

100

SECTION 9.09. Interest Rate Limitation

101

SECTION 9.10. Entire Agreement

101

SECTION 9.11. WAIVER OF JURY TRIAL

102

SECTION 9.12. Severability

102

SECTION 9.13. Counterparts

102

SECTION 9.14. Headings

102

SECTION 9.15. Jurisdiction; Consent to Service of Process

102

SECTION 9.16. Confidentiality

103

SECTION 9.17. Lender Action

104

SECTION 9.18. USA PATRIOT Act Notice

104

SECTION 9.19. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

104

SECTION 9.20. Exit Financing

105

 

iv

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

Page

 

 

SCHEDULES

 

 

 

 

 

 

 

 

 

 

 

Schedule 1.01(a)

 

-

 

Existing Letters of Credit

 

Schedule 1.01(b)

 

-

 

Subsidiary Guarantors

 

Schedule 1.01(c)

 

-

 

Real Property

 

Schedule 1.01(d)

 

-

 

Initial Budget

 

Schedule 2.01

 

-

 

Lenders and Commitments

 

Schedule 3.07

 

-

 

Title to Properties; Possession Under Leases

 

Schedule 3.08

 

-

 

Subsidiaries

 

Schedule 3.09(a)

 

-

 

Litigation

 

Schedule 3.09(d)

 

-

 

Certificates of Occupancy; Permits

 

Schedule 3.16

 

-

 

Employee Benefit Plans

 

Schedule 3.17

 

-

 

Environmental Matters

 

Schedule 3.18

 

-

 

Insurance

 

Schedule 5.12

 

-

 

Further Assurances

 

Schedule 5.15

 

-

 

Post-Closing Obligations

 

Schedule 6.01

 

-

 

Existing Indebtedness

 

Schedule 6.02

 

-

 

Existing Liens

 

 

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

 

 

 

 

Exhibit A

 

-

 

Form of Administrative Questionnaire

 

Exhibit B

 

-

 

Form of Assignment and Acceptance

 

Exhibit C

 

-

 

Form of Borrowing Request

 

Exhibit D

 

-

 

Form of Guarantee and Collateral Agreement

 

Exhibit F

 

-

 

Form of Affiliate Subordination Agreement

 

Exhibit H

 

-

 

Form of Compliance Certificate

 

Exhibit J

 

-

 

Form of Exemption Certificate

 

 

v

--------------------------------------------------------------------------------


 

SENIOR SECURED PRIMING AND SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT
dated as of May 5, 2016 (this “Agreement”), among FAIRWAY GROUP ACQUISITION
COMPANY, a Delaware corporation (the “Borrower”) a debtor and
debtor-in-possession under Chapter 11 of the Bankruptcy Code, FAIRWAY GROUP
HOLDINGS CORP., a Delaware corporation (“Holdings”) a debtor and
debtor-in-possession under Chapter 11 of the Bankruptcy Code, the Lenders (such
term and each other capitalized term used but not defined in this introductory
statement having the meaning given it in Article I), and CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH, as administrative agent (in such capacity, including any
successor thereto, the “Administrative Agent”) and as collateral agent (in such
capacity, including any successor thereto, the “Collateral Agent”) for the
Lenders.

 

WHEREAS, on May 2, 2016 (the “Petition Date”), the Borrower and the Guarantors
(other than Fairway Lake Grove LLC (“Lake Grove”), collectively, the “Debtors”)
commenced certain Chapter 11 Cases, as administratively consolidated as Chapter
11 Case No. 16-11241(MEW) (each a “Chapter 11 Case” and collectively, the
“Chapter 11 Cases”) by filing separate voluntary petitions for reorganization
under Chapter 11, 11 U.S.C. 101 et seq. (the “Bankruptcy Code”), with the United
States Bankruptcy Court for the Southern District of New York (the “Bankruptcy
Court”).  Each of the Borrower and the Guarantors (other than Lake Grove)
continue to operate its businesses and manage its properties as a debtor and
debtor in possession pursuant to Sections 1107(a) and 1108 of the Bankruptcy
Code.

 

WHEREAS, prior to the Petition Date, certain lenders provided financing to
Borrower pursuant to that certain Credit Agreement, dated as of February 14,
2013, among the Borrower, the other credit parties signatory thereto, Credit
Suisse AG, Cayman Islands Branch, as agent and lender, and the lenders from time
to time signatory thereto (as amended, modified or supplemented through the
Petition Date, the “Prepetition Credit Agreement”);

 

WHEREAS, Borrower has requested that Lenders provide (i) a senior secured,
superpriority debtor-in-possession term loan facility to Borrower in the maximum
principal amount of $55,000,000 in the aggregate (the “DIP Term Facility”) and
(ii) a senior secured, superpriority debtor-in-possession revolving credit
facility to Borrower in the maximum principal amount of $30,611,941 in the
aggregate (the “DIP L/C Facility”; and together with the DIP Term Facility,
collectively, the “DIP Facility”), in each case, to be used for the purposes set
forth in Section 5.08;

 

WHEREAS, Borrower desires that all Obligations under the Loan Documents will be
joint and several and all of the Guarantors will guaranty all of the Obligations
under the Loan Documents;

 

WHEREAS, in order to secure the Obligations of the Borrower and the Guarantors
under the Loan Documents, the Borrower and the Guarantors will grant to the
Collateral Agent, for the benefit of Collateral Agent and all other Secured
Parties, a security interest in and DIP Lien (or, with respect to Lake Grove, a
Lien) upon substantially all of the now existing and hereafter acquired personal
and real property of

 

--------------------------------------------------------------------------------


 

the Borrower and the Guarantors, including, without limitation, all present and
future Equity Interests of all Subsidiaries of the Borrower and the Guarantors;

 

WHEREAS, the relative priority of the Liens and security interests granted to
secure the Obligations (other than the Liens and security interests granted by
Lake Grove) in relation to the Liens and security interests securing the
Prepetition Obligations and certain other obligations will be set forth in the
Interim Order and the Final Order (in each case, as hereinafter defined);

 

WHEREAS, the Borrowers and Guarantors (other than Lake Grove) will provide to
the lenders and other secured parties under the Prepetition Credit Agreement and
the Prepetition Loan Documents, adequate protection; and

 

WHEREAS, the Lenders are willing to extend such credit to the Borrower, and the
Issuing Bank is willing to issue Letters of Credit for the account of the
Borrower, in each case on the terms and subject to the conditions set forth
herein.  Accordingly, the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
shall have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquired Entity” shall have the meaning assigned to such term in
Section 6.04(g).

 

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum equal to the greater of
(a) 1.00% per annum and (b) the product of (i) the LIBO Rate in effect for such
Interest Period and (ii) Statutory Reserves.

 

“Administrative Agent” shall have the meaning assigned to such term in the
introductory statement to this Credit Agreement.

 

“Administrative and Upfront Fees” shall have the meaning assigned to such term
in Section 2.05(b).

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent.

 

2

--------------------------------------------------------------------------------


 

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified;
provided, however, that for purposes of the definition of “Eligible Assignee”
and Section 6.07, the term “Affiliate” shall also include any Person that
directly or indirectly owns 5% or more of any class of Equity Interests of the
Person specified or that is an officer or director of the Person specified.

 

“Affiliate Subordination Agreement” shall mean an Affiliate Subordination
Agreement in the form of Exhibit F pursuant to which intercompany obligations
and advances owed by any Loan Party are subordinated to the Obligations.

 

“Agents” shall have the meaning assigned to such term in Article VIII.

 

“Aggregate L/C Credit Exposure” shall mean the aggregate amount of the Lenders’
L/C Credit Exposures.

 

“Agreement” shall have the meaning assigned to such term in the introductory
statement to this Credit Agreement.

 

“Agreement Value” shall mean, for each Hedging Agreement, on any date of
determination, the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower or a Subsidiary would be required to pay if such
Hedging Agreement were terminated on such date.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus ½ of 1%, (c) the Adjusted LIBOR for a
three month Interest Period on such day (or if such day is not a Business Day,
the immediately preceding Business Day) plus 1.00%, and (d) 2.00%; provided
that, for the avoidance of doubt, the Adjusted LIBOR for any day shall be based
on the rate determined on such day at approximately 11 a.m. (London time) by
reference to the London interbank offered rate per annum as administered by the
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate).  Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBOR
shall be effective on the effective date of such change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBOR, as the case may be.

 

“Applicable Margin” shall mean, for any day, (a) with respect to any Eurodollar
Loan, 8.00% per annum and (b) with respect to any ABR Loan, 7.00% per annum.

 

“Asset Sale” shall mean any sale, transfer or other disposition (including by
way of merger, casualty, condemnation or otherwise (including a Recovery Event))
by the Borrower or any Subsidiary to any Person other than the Borrower or any
Subsidiary Guarantor of (a) any Equity Interests of Borrower or any of the
Subsidiaries (other than directors’ qualifying shares) or (b) any other assets
of the Borrower or any of the Subsidiaries (other than inventory, damaged,
obsolete or worn out assets, scrap and Permitted Investments, in each case
disposed of in the ordinary course of business).

 

3

--------------------------------------------------------------------------------


 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Administrative Agent,
in the form of Exhibit B or such other form as shall be approved by the
Administrative Agent.

 

“Automatic Stay” shall mean the automatic stay imposed under Section 362 of the
Bankruptcy Code.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

“Bankruptcy Code” shall have the meaning assigned to such term in the recitals
to this Agreement.

 

“Bankruptcy Court” shall have the meaning assigned to such term in the recitals
to this Agreement.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Borrower” shall have the meaning assigned to such term in the introductory
statement to this Credit Agreement.

 

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.01.

 

“Borrowing” shall mean Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.

 

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent.

 

“Breakage Event” shall have the meaning assigned to such term in Section 2.16.

 

“Budget” shall have the meaning assigned to such term in Section 5.04(l).

 

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that when used in connection with a Eurodollar Loan, the term “Business
Day”

 

4

--------------------------------------------------------------------------------


 

shall also exclude any day on which banks are not open for dealings in Dollar
deposits in the London interbank market.

 

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

 

“Carve-Out” shall have the meaning assigned to such term in Section 2.23(d).

 

“Carve-Out Account” shall have the meaning assigned to such term in
Section 2.23(d).

 

“Carve-Out Trigger Notice” shall have the meaning assigned to such term in
Section 2.23(d).

 

“Carve-Out Trigger Notice Cap” shall have the meaning assigned to such term in
Section 2.23(d).

 

“Challenges” shall have the meaning assigned to such term in Section 6.15.

 

A “Change in Control” shall be deemed to have occurred if (a) any “person” or
“group” (within the meaning of Rule 13d-5 of the Securities Exchange Act of 1934
as in effect on the date hereof), other than Sponsor, shall own, directly or
indirectly, beneficially or of record, shares representing more than 35% of the
aggregate ordinary voting power represented by the issued and outstanding
capital stock of Holdings, (b) a majority of the seats (other than vacant seats)
on the board of directors of Holdings shall at any time be occupied by persons
who were neither (i) nominated by the board of directors of Holdings nor
(ii) appointed by directors so nominated or (c) Holdings shall cease to directly
own, beneficially and of record, 100% of the issued and outstanding Equity
Interests of the Borrower.

 

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender or the Issuing Bank
(or, for purposes of Section 2.14, by any lending office of such Lender or by
such Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that, notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in

 

5

--------------------------------------------------------------------------------


 

each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Chapter 11 Case(s)” has the meaning assigned to such term in the recitals to
this Agreement.

 

“Charges” shall have the meaning assigned to such term in Section 9.09.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are L/C Loans or Term Loans and,
when used in reference to any Commitment, refers to whether such Commitment is a
L/C Credit Commitment or Term Loan Commitment.

 

“Closing Date” shall have the meaning assigned to such term in Section 4.02.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” shall mean all the “Collateral” as defined in any Security
Document, but, for the avoidance of doubt, shall not include the real estate and
leasehold interests of the Borrower and Guarantors.

 

“Collateral Agent” shall have the meaning assigned to such term in the
introductory statement to this Credit Agreement.

 

“Commitment” shall mean, with respect to any Lender, such Lender’s L/C Credit
Commitment and Term Loan Commitment.

 

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).

 

“Committee” shall have the meaning assigned to such term in Section 5.08(c)

 

“Communications” shall have the meaning assigned to such term in Section 9.01.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Controlled Account” shall mean any deposit account or money market account
subject to a control agreement in favor of the Collateral Agent for the benefit
of the Secured Party in substantially in the form of that certain Amended and
Restated Deposit Account Control Agreement, dated as of March 29, 2016, among
the Loan Parties and Credit Suisse AG, Cayman Islands Branch in its capacity as
administrative agent and collateral agent under the Prepetition Credit Agreement
and Bank of America, N.A.

 

“Credit Event” shall have the meaning assigned to such term in Section 4.01.

 

6

--------------------------------------------------------------------------------


 

“Credit Suisse” shall mean Credit Suisse AG, Cayman Islands Branch.

 

“CRO” shall have the meaning assigned to such term in Section 2.23(d).

 

“Debtors” shall have the meaning assigned to such term in the recitals to this
Agreement.

 

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

 

“Defaulting Lender” shall mean any Lender, as determined by the Administrative
Agent, that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit within three Business Days of the date required to be funded
by it hereunder, (b) notified the Borrower, the Administrative Agent, the
Issuing Bank or any Lender in writing that it does not intend to comply with any
of its funding obligations under this Agreement or has made a public statement
to the effect that it does not intend to comply with its funding obligations
under this Agreement or under other agreements in which it commits to extend
credit, (c) failed, within three Business Days after request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans or
participations in then outstanding Letters of Credit, (d) otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within three Business Days of the date when
due, unless the subject of a good faith dispute, or (e) (i) become or is
insolvent or has a parent company that has become or is insolvent, (ii) become
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or (iii) become the subject of a Bail-In Action.

 

“DIP Liens” shall mean continuing, valid, binding, enforceable, non-avoidable,
and automatically and properly perfected post-petition:

 

(a) first-priority senior priming Liens on and security interests in, subject to
the Carve-Out and Permitted Priority Liens pursuant to Section 364(d)(1) of the
Bankruptcy Code, all present and after-acquired Collateral (as defined in the
Prepetition Credit Agreement) securing the Prepetition Obligations, whether now
owned by or owing to, or hereafter acquired by or arising in favor of the
Debtors (including under any trade names, styles, or derivations thereof), and
whether owned or consigned by or to, or leased from or to, the Debtors, and
regardless of wherever located, that may be subject to a validly perfected
security interest in existence on the Petition Date securing the Prepetition
Obligations under the Prepetition Loan Documents (the “Prepetition Credit
Agreement Liens”), which Prepetition Credit Agreement Liens shall be primed by
and made subject and subordinate to the perfected first-priority senior priming
liens and

 

7

--------------------------------------------------------------------------------


 

security interests to be granted to the Collateral Agent for the benefit of the
Secured Parties, which senior priming liens and security interests in favor of
the Collateral Agent for the benefit of the Secured Parties shall also be senior
to the Prepetition Lender Adequate Protection Liens (as defined in the Orders),
and

 

(b) subject to the Carve-Out, pursuant to section 364(c)(2) of the Bankruptcy
Code, first-priority senior priming Liens on, and security interests in, all
present and after-acquired Collateral, wherever located, not subject to a Lien
or security interest on the Petition Date.

 

“DIP Facility” has the meaning assigned to such term in the recitals to this
Agreement.

 

“DIP Superpriority Claim” shall have the meaning assigned to such term in
Section 2.23(b).

 

“DIP Term Facility” has the meaning assigned to such term in the recitals to
this Agreement.

 

“DIP Termination Date” shall mean the earliest of (i) July 29, 2016, (ii) the
consummation of any sale of all or substantially all of the assets of the Loan
Parties pursuant to section 363 of the Bankruptcy Code, (iii) if the Final Order
has not been entered, the date that is forty-five (45) calendar days after the
Petition Date, (iv) the acceleration of the Loans and the termination of the
Commitments pursuant to Section 7.02 upon the occurrence of an Event of Default
and (v) the Effective Date of a Prepackaged Plan.

 

“Disclosure Statement” shall have the meaning assigned to such term in the
definition of “Milestone”.

 

“Disqualified Stock” shall mean any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of (i) an optional redemption by the issuer thereof or
(ii) the occurrence of a Liquidation Event (as such term is defined in the
Amended and Restated Certificate of Incorporation of Holdings as in effect on
the date hereof) or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof,
in whole or in part, or requires the payment of any cash dividend or any other
scheduled payment constituting a return of capital, in each case at any time on
or prior to the first anniversary of the Term Loan Maturity Date, or (b) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or (ii) any Equity Interest referred to in
clause (a) above, in each case at any time prior to the first anniversary of the
Term Loan Maturity Date.

 

“Dollars” or “$” shall mean lawful money of the United States of America.

 

8

--------------------------------------------------------------------------------


 

“Domestic Subsidiaries” shall mean all Subsidiaries incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia.

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its
parent.

 

“EEA Member Country” shall mean any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” shall have the meaning assigned to such term in the definition
of “Milestone”.

 

“Eligible Assignee” shall mean (a) in the case of Term Loans, (i) a Lender,
(ii) an Affiliate of a Lender, (iii) a Related Fund of a Lender, (iv) [reserved]
and (v) any other Person (other than a natural person or competitors of the
Borrower previously identified by the Borrower to the Administrative Agent)
approved by the Administrative Agent, and (b) in the case of any assignment of a
L/C Credit Commitment, (i) a L/C Credit Lender, (ii) an Affiliate of a L/C
Credit Lender, (iii) a Related Fund of a L/C Credit Lender, and (iv) any other
Person (other than a Related Person, a natural person or competitors of the
Borrower previously identified by the Borrower to the Administrative Agent)
approved by the Administrative Agent, the Issuing Bank and, unless an Event of
Default has occurred and is continuing, the Borrower (each such approval not to
be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include Holdings, the Borrower or any
of their Affiliates (other than the Sponsor and its other Affiliates).

 

“Environmental Laws” shall mean all Federal, state, local and foreign laws
(including common law), treaties, regulations, rules, ordinances, codes,
decrees, judgments, directives, orders (including consent orders), and
agreements in each case, relating to the environment, the preservation or
reclamation of natural resources, endangered or threatened species, protection
of the climate, human health and safety or the presence or Release of, exposure
to, or the generation, distribution, use, treatment, storage, transport,
recycling or handling of, or the arrangement for such activities with respect
to, Hazardous Materials.

 

9

--------------------------------------------------------------------------------


 

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages, costs of medical monitoring, remediation costs and reasonable fees and
expenses of attorneys and consultants), whether contingent or otherwise, arising
out of or relating to (a) compliance or non-compliance with any Environmental
Law, (b) the generation, use, handling, distribution, recycling, transportation,
storage, treatment or disposal (or the arrangement for such activities) of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release of
any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

 

“Environmental Permits” shall mean any permit, license or other approval
required under any Environmental Law.

 

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, and any option, warrant or other
right entitling the holder thereof to purchase or otherwise acquire any such
equity interest.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived by regulation),
(b) the failure of any Plan to satisfy the minimum funding standard applicable
to such Plan within the meaning of Section 412 of the Code or Section 302 of
ERISA), whether or not waived, (c) the filing pursuant to Section 412(c) of the
Code or Section 302(c) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan, (d) the incurrence by the Borrower or
any of its ERISA Affiliates of any Withdrawal Liability or any liability under
Title IV of ERISA with respect to the termination of any Plan, (e) the receipt
by the Borrower or any of its ERISA Affiliates from the PBGC or the
administrator of any Plan or Multiemployer Plan of any notice relating to the
intention to terminate any Plan or Multiemployer Plan or to appoint a trustee to
administer any Plan, (f) the adoption of any amendment to a Plan that would
require the provision of security pursuant to Section 436(f) of the Code or
Section 206 of ERISA, (g) the receipt by the Borrower or any of its ERISA
Affiliates of any notice of, the receipt by any Multiemployer Plan from the
Borrower or any of its ERISA Affiliates of any notice of, or any notice that
could reasonably be expected to result in, the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or “in reorganization”, “endangered” or “critical” status within the
meaning of Title IV of ERISA, (h) the occurrence of a “prohibited transaction”
with respect to which the

 

10

--------------------------------------------------------------------------------


 

Borrower or any of the Subsidiaries is a “disqualified person” (within the
meaning of Section 4975 of the Code) or with respect to which the Borrower or
any such Subsidiary could otherwise incur a material liability, or (i) any other
event or condition with respect to a Plan or Multiemployer Plan that would
result in a material liability of the Borrower or any Subsidiary.

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Events of Default” shall have the meaning assigned to such term in
Section 7.01.

 

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income or other taxes imposed in lieu
of net income taxes, by the United States of America, or by the jurisdiction
under the laws of which such recipient is organized or in which its principal
office is located or which imposes such taxes as a result of a present or former
connection between such recipient and such jurisdiction (other than a connection
arising solely from such recipient having executed, delivered or performed its
obligations, or received a payment or enforced its rights, hereunder) or, in the
case of any Lender, in which its applicable lending office is located, (b) any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction described in clause (a) above, (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.21(a)), any withholding tax (i) to which amounts
payable to such Foreign Lender are subject at the time such Foreign Lender
becomes a party to this Agreement (or designates a new lending office), except
to the extent that such Foreign Lender (or its assignor, if any) was entitled,
at the time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.20(a), (ii) attributable to such Foreign Lender’s or
Agent’s failure to comply with Section 2.20(e) or (iii) that results from
actions taken by such Foreign Lender (other than the designation of a new
lending office) after such Foreign Lender became a party to this Agreement and
would not have arisen in the absence of such actions, (d) any United States
federal withholding tax imposed under FATCA and (e) any United States federal,
state or local backup withholding tax.

 

“Exemption Certificate” shall have the meaning assigned to such term in
Section 2.20(e).

 

“Existing Letter of Credit” shall mean each letter of credit previously issued
for the account of the Borrower under the Prepetition Loan Documents that (a) is
outstanding on the Closing Date and (b) is listed on Schedule 1.01(a).

 

11

--------------------------------------------------------------------------------


 

“Existing Note” shall have the meaning assigned to such term in Section 2.04(e).

 

“Extraordinary Receipt” shall mean any cash received by or paid to or for the
account of any Person that is not in any category of receipts contemplated by
the Budget and is not in the ordinary course of business (other than any such
cash received or paid from Recovery Events), including tax refunds, pension plan
reversions, indemnity payments and any purchase price adjustments; provided,
however, that an Extraordinary Receipt shall not include payments to the extent
that payments are received by any Person in respect of any third party claim
against such Person and applied to pay (or to reimburse such Person for its
prior payment of) such claim and the costs and expenses of such Person with
respect thereto.

 

“FATCA” shall mean sections 1471 through 1474 of the Code as of the Closing Date
(or any amended or successor statutes that are substantively comparable and not
materially more onerous to comply with), the current and any future United
States Treasury Regulations promulgated thereunder, any current and any future
official published guidance with respect thereto, any agreements entered into
pursuant to section 1471(b)(1) of the Code and any intergovernmental agreements
entered into pursuant to the foregoing.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

 

“Fee Letter” shall mean the fee letter dated May 2, 2016, among Holdings, the
Borrower, the Administrative Agent and the other parties thereto.

 

“Fees” shall mean the Commitment Fees, the Administrative and Upfront Fees, the
L/C Participation Fees and the Issuing Bank Fees.

 

“Final Order” shall mean the final order entered by the Bankruptcy Court in the
Chapter 11 Cases authorizing and approving, among other things, the DIP Facility
and the Transactions, substantially in the form of the Interim Order (with only
such modifications thereto as are necessary to convert the Interim Order to a
final order and other modifications as are satisfactory in form and substance to
the Administrative Agent and the Required Lenders in their sole discretion).

 

“Financial Officer” of any Person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such Person.

 

“first-priority” shall mean, with respect to any Lien purported to be created in
any Collateral pursuant to the Orders or any Security Document, that such Lien
is the most senior Lien to which such Collateral is subject (subject to the
Carve-Out and Permitted Priority Liens applicable to such Collateral which have
priority by operation of law

 

12

--------------------------------------------------------------------------------


 

(including the priority granted under the UCC to any purchase money security
interests that are Permitted Priority Liens) or by contract (including pursuant
to the Orders) permitted hereunder over the respective Liens on such Collateral
created pursuant to the Orders or relevant Security Document).

 

“Fiscal Quarter” shall mean each fiscal quarter of Holdings, which for any
fiscal year of Holdings is (i) the thirteen week period ending on the last day
of the thirteenth week following the end of the previous fiscal year, (ii) the
thirteen week period ending on the last day of the twenty-sixth week following
the end of the previous fiscal year, (iii) the thirteen week period ending on
the last day of the thirty-ninth week following the end of the previous fiscal
year, and (iv) the period beginning on the first day after the Fiscal Quarter
specified in clause (iii) and ending on the last day of such fiscal year.

 

“Foreign Lender” shall mean any Lender that is not a “United States person”
within the meaning of § 7701(a)(30) of the Code.

 

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic Subsidiary
and any Foreign Subsidiary Holding Company.

 

“Foreign Subsidiary Holding Company” shall mean any Subsidiary that (a) (i) has
no material assets other than Equity Interests in a Subsidiary that is not a
Domestic Subsidiary or (ii) has no material assets other than equity interests
in a Subsidiary that is a Foreign Subsidiary Holding Company pursuant to clause
(i) and (b) has no material liabilities.

 

“GAAP” shall mean United States generally accepted accounting principles applied
on a basis consistent with the financial statements delivered pursuant to
Section 4.02(k).

 

“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.

 

“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(i).

 

“Guarantee” of or by any Person shall mean any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment of such Indebtedness or other obligation,
(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment of
such Indebtedness or other obligation or (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation; provided, however, that the term “Guarantee” shall not include
(i) endorsements for collection or deposit in the

 

13

--------------------------------------------------------------------------------


 

ordinary course of business or (ii) guarantees by a Loan Party of any obligation
of any other Loan Party.

 

“Guarantee and Collateral Agreement” shall mean the Guarantee and Collateral
Agreement, substantially in the form of Exhibit D, among Holdings, the Borrower,
Subsidiaries party thereto and the Collateral Agent for the benefit of the
Secured Parties.

 

“Guarantors” shall mean Holdings and the Subsidiary Guarantors.

 

“Hazardous Materials” shall mean (a) any petroleum products or byproducts and
all other hydrocarbons, coal ash, radon gas, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, chlorofluorocarbons and all other
ozone-depleting substances and (b) any chemical, material, substance or waste
that is prohibited, limited or regulated by or pursuant to any Environmental
Law.

 

“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

 

“Holdings” shall have the meaning assigned to such term in the introductory
statement to this Credit Agreement.

 

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind (other than deposits or advances made in the ordinary
course of business), (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property or assets purchased by such Person, (e) all obligations of such Person
issued or assumed as the deferred purchase price of property or services,
(f) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, (g) all Guarantees by such Person
of Indebtedness of others (excluding any Loan Party), (h) all Capital Lease
Obligations of such Person, (i) net obligations of such Person under any Hedging
Agreements, valued at the Agreement Value thereof, (j) all obligations of such
Person as an account party in respect of letters of credit, (k) all obligations
of such Person in respect of bankers’ acceptances, and (l) any Equity Interest
of such Person that is Disqualified Stock.  The Indebtedness of any Person shall
include the Indebtedness of any partnership in which such Person is a general
partner unless such Indebtedness is expressly non-recourse to the general
partner.  Notwithstanding the foregoing, the Indebtedness of any Person shall
not include trade accounts payable and accrued obligations incurred in the
ordinary course of business.

 

“Indemnified Taxes” shall mean Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document.

 

14

--------------------------------------------------------------------------------


 

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

 

“Information” shall have the meaning assigned to such term in Section 9.16.

 

“Initial Budget” shall mean a 13-week operating budget setting forth all
forecasted receipts and disbursements on a weekly basis for such 13-week period
beginning as of the week of the Petition Date, broken down by week, including
the anticipated weekly uses of the proceeds of the DIP Facility for such period,
which shall include, among other things, available cash, cash flow, trade
payables and ordinary course expenses, total expenses and capital expenditures,
fees and expenses relating to the DIP Facility, fees and expenses related to the
Chapter 11 Cases, and working capital and other general corporate needs, which
forecast shall be in form and substance satisfactory to the Administrative Agent
at the direction of the Required Lenders.  Such Budget shall be in the form set
forth in Schedule 1.01(d) hereto.  Until supplemented pursuant to
Section 5.04(l), the Initial Budget shall constitute a “Budget”.

 

“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each Fiscal Quarter, and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day that would have been an
Interest Payment Date had successive Interest Periods of three months’ duration
been applicable to such Borrowing.

 

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3 or 6 months (or 12 months if
available from all relevant Lenders) thereafter, as the Borrower may elect;
provided, however, that (a) if any Interest Period would end on a day other than
a Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (b) any Interest Period that begins on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period, (c) no Interest Period for any Loan shall extend beyond the
maturity date of such Loan and (d) notwithstanding anything to the contrary
herein, any Interest Period that ends in a calendar month in which a Repayment
Date occurs shall end on such Repayment Date.  Interest shall accrue from and
including the first day of an Interest Period to but excluding the last day of
such Interest Period. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

 

“Interim Order” shall mean the interim order entered by the Bankruptcy Court in
the Chapter 11 Cases (as the same may be amended, supplemented, or modified form
time to time after entry thereof in a manner satisfactory to the Required
Lenders in their sole discretion) authorizing and approving, among other things,
the DIP Facility and the

 

15

--------------------------------------------------------------------------------


 

Transactions, which interim order is in form and substance satisfactory to the
Administrative Agent and the Required Lenders in their sole discretion.

 

“Issuing Bank” shall mean, as the context may require, (a) Credit Suisse, acting
through any of its Affiliates or branches, in its capacity as the issuer of
Letters of Credit hereunder, (b) with respect to each Existing Letter of Credit,
the Person that issued such Existing Letter of Credit, and (c) any other Lender
that may become an Issuing Bank pursuant to Section 2.22(i) or 2.22(k), in each
case with respect to Letters of Credit issued by such Lender. The Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates or branches of the Issuing Bank, in which case the term “Issuing
Bank” shall include any such Affiliate or branch, in each case, with respect to
Letters of Credit issued by such Affiliate or branch.

 

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.05(c).

 

“Investigation Period” shall have the meaning assigned to such term in
Section 6.15.

 

“K&S” shall have the meaning assigned to such term in Section 4.02(e).

 

“Lake Grove” shall have the meaning assigned to such term in the recitals to
this Agreement.

 

“L/C Credit Borrowing” shall mean a Borrowing comprised of L/C Loans.

 

“L/C Credit Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to acquire participations in Letters of Credit and to make L/C
Loans as provided for herein as set forth on Schedule 2.01, or in the Assignment
and Acceptance pursuant to which such Lender assumed its L/C Credit Commitment,
as applicable, as the same may be (a) reduced from time to time pursuant to
Section 2.09 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04.

 

“L/C Credit Exposure” shall mean, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding L/C Loans of such
Lender, plus the aggregate amount at such time of such Lender’s L/C Exposure.

 

“L/C Credit Lender” shall mean a Lender with a L/C Credit Commitment or an
outstanding L/C Loan.

 

“L/C Credit Maturity Date” shall mean the DIP Termination Date.

 

“L/C Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.

 

“L/C Exposure” shall mean at any time the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time and (b) the aggregate
amount of

 

16

--------------------------------------------------------------------------------


 

all L/C Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The L/C Exposure of any L/C Credit Lender at any time
shall equal its Pro Rata Percentage of the aggregate L/C Exposure at such time.

 

“L/C Issuing Commitment” shall mean the commitment of the Issuing Bank to issue
Letters of Credit pursuant to Section 2.22.

 

“L/C Loans” shall mean the loans made by the Lenders to the Borrower pursuant to
clause (iii) of Section 2.01(a).

 

“L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).

 

“Lenders” shall mean (a) the Persons listed on Schedule 2.01 (other than any
such Person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance) and (b) any Person that has become a party hereto pursuant to an
Assignment and Acceptance.

 

“Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.22 and any Existing Letter of Credit, in each case as such letter of
credit may be amended, modified, extended, renewed or replaced from time to
time.

 

“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the London
interbank offered rate per annum as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for a period equal to such Interest Period; provided that, to the extent
that an interest rate is not ascertainable pursuant to the foregoing provisions
of this definition, the “LIBO Rate” shall be the interest rate per annum
determined by the Administrative Agent to be the average of the rates per annum
at which deposits in Dollars are offered for such relevant Interest Period to
major banks in the London interbank market in London, England by the
Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is two Business Days prior to the beginning of such Interest Period.

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.

 

“Loan Documents” shall mean this Agreement, the Letters of Credit, the Security
Documents, and the promissory notes, if any, executed and delivered pursuant to
Section 2.04(e) and any other document executed in connection with the
foregoing.

 

“Loan Parties” shall mean Holdings, the Borrower and the Subsidiary Guarantors.

 

17

--------------------------------------------------------------------------------


 

“Loans” shall mean the L/C Loans and the Term Loans.

 

“Manager” shall mean Sterling Investment Partners Advisers, LLC and its
successors and assigns.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” shall mean, other than, in each case, the commencement
and continuation of the Chapter 11 Cases, as customarily would occur as a result
of the Chapter 11 Cases, the events leading up thereto, the effect of the
bankruptcy, conditions in the industry in which the Borrower operates in as
existing on the Closing Date and/or consummation of transactions contemplated by
the Loan Parties’ “first day” pleadings reviewed by the Administrative Agent and
the Required Lenders, a material adverse change in (i) the business, operations,
properties or condition (financial or otherwise) of the Loan Parties and their
Subsidiaries, collectively, (ii) the legality, validity or enforceability of any
Loan Documents or the Orders, (iii) the ability of the Borrower or the
Guarantors, taken as a whole, to perform their payment obligations under the
Loan Documents, (iv) the perfection or priority of the Liens granted pursuant to
the Loan Documents or the Orders, or (v) the rights and remedies of the
Administrative Agent and the Lenders under the Loan Documents taken as a whole.

 

“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit) of any one or more of Holdings, the Borrower or any
Subsidiary in an aggregate principal amount exceeding $4,000,000.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

 

“Milestone” shall mean any of the following:

 

(i) the Loan Parties’ filing with the Bankruptcy Court, on the Petition Date, of
the Prepackaged Plan which shall be in form and substance reasonably
satisfactory to the Required Lenders and for which the Loan Parties shall have
solicited and obtained the requisite consent to the Prepackaged Plan by the
Requisite Consenting Lenders or requested and obtained authority from the
Bankruptcy Court to complete solicitation within ten (10) days from the Petition
Date;

 

(ii) the Loan Parties’ filing with the Bankruptcy Court, on the Petition Date,
of a disclosure statement relating to the Prepackaged Plan, and all related
schedules, supplements, exhibits and orders (as applicable), in form and
substance reasonably satisfactory to the Administrative Agent at the direction
of the Required Lenders (the “Disclosure Statement”);

 

(iii) the Bankruptcy Court’s entry of an order, in form and substance
satisfactory to the Administrative Agent at the direction of the Required
Lenders, approving the DIP Facility on an interim basis, on or before five
(5) calendar days following the Petition Date;

 

18

--------------------------------------------------------------------------------


 

(iv) the Bankruptcy Court’s entry of an order, in form and substance
satisfactory to the Administrative Agent at the direction of the Required
Lenders, approving the DIP Facility on a final basis, on or before forty-five
(45) calendar days following the Petition Date;

 

(v) the Bankruptcy Court’s entry of an order, in form and substance reasonably
satisfactory to the Administrative Agent at the direction of the Required
Lenders, approving the Disclosure Statement (the “Disclosure Statement Order”),
on or before sixty (60) calendar days following the Petition Date;

 

(vi) the Bankruptcy Court’s entry of an order, in form and substance reasonably
satisfactory to the Administrative Agent at the direction of the Required
Lenders, confirming the Prepackaged Plan (the “Plan Confirmation Order”) on or
before sixty (60) calendar days following the Petition Date; or

 

(vii) the effective date (the “Effective Date”) of the Prepackaged Plan having
occurred not later than seventy-five (75) calendar days following the Petition
Date.

 

“Moelis” shall have the meaning assigned to such term in Section 4.02(e).

 

“Moelis Engagement Letter” shall have the meaning assigned to such term in
Section 4.02(e).

 

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale, the cash
proceeds (including cash proceeds subsequently received (as and when received)
in respect of noncash consideration initially received), net of (i) selling
expenses (including reasonable broker’s fees or commissions, legal fees,
transfer and similar taxes and the Borrower’s good faith estimate of income
taxes paid or payable in connection with such sale), (ii) amounts provided as a
reserve, in accordance with GAAP, against, or placed in escrow to satisfy, any
liabilities under any indemnification obligations or purchase price adjustment
associated with such Asset Sale (provided that, to the extent and at the time
any such amounts are released from such reserve or escrow, such amounts shall
constitute Net Cash Proceeds) and (iii) the principal amount, premium or
penalty, if any, interest and other amounts on any Indebtedness for borrowed
money (other than the Loans) which is secured by the asset sold in such Asset
Sale and which is required to be repaid with such proceeds (other than any such
Indebtedness assumed by the purchaser of such asset); and (b) with respect to
any issuance or incurrence of Indebtedness or any other Extraordinary Receipt,
the cash proceeds thereof, net of all taxes and customary fees, commissions,
costs and other expenses incurred in connection therewith.

 

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.

 

19

--------------------------------------------------------------------------------


 

“Obligations” shall mean (a) the due and punctual payment of (i) the principal
of and interest (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Loans, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise, (ii) each payment required to be made by the Borrower hereunder in
respect of any Letter of Credit, when and as due, including payments in respect
of reimbursement of disbursements, interest thereon and obligations to provide
cash collateral, and (iii) all other monetary obligations of the Borrower to any
of the Secured Parties hereunder and under any Loan Document, including fees,
costs, expenses and indemnities, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), (b) the due and
punctual performance of all other obligations of the Borrower under or pursuant
to this Agreement and each of the other Loan Documents, and (c) the due and
punctual payment and performance of all the obligations of each other Loan Party
under or pursuant to any Loan Document.

 

“OFAC” shall have the meaning assigned to such term in Section 3.24.

 

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document, excluding,
however, any such amounts imposed as a result of an assignment by a Lender of
its Loan or Commitments.

 

“Orders” shall mean, collectively, the Interim Order and the Final Order.

 

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(e).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

“Perfection Certificate” shall mean the Perfection Certificate substantially in
the form of Exhibit B to the Guarantee and Collateral Agreement.

 

“Permitted Investments” shall mean:

 

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of issuance thereof;

 

(b) investments in commercial paper maturing within one year from the date of
issuance thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

 

20

--------------------------------------------------------------------------------


 

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, the Administrative Agent or any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000 and that issues (or the parent of which issues)
commercial paper rated at least “Prime-1” (or the then equivalent grade) by
Moody’s or “A-1” (or the then equivalent grade) by S&P;

 

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above;

 

(e) investments in “money market funds” within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended, substantially all of whose assets
are invested in investments of the type described in clauses (a) through
(d) above;

 

(f) other short-term investments utilized by Foreign Subsidiaries in accordance
with normal investment practices for cash management in investments of a type
analogous to the foregoing; and

 

(g) investments in CDARS maturing within one year from the date of acquisition
thereof, if the amount so invested is unconditionally guaranteed by the United
States of America (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States of America).

 

“Permitted Priority Lien” shall mean any of those existing liens incurred
pursuant to Section 6.02(d), (e), (f), (g), (h), (i), (k) or (l) of the
Prepetition Credit Agreement, as agreed between the Lenders and the Loan
Parties, that, under applicable law, are senior to, and have not been
subordinated to, the Liens of the Collateral Agent, but only to the extent that
such existing Liens are valid, perfected, enforceable and unavoidable Liens as
of the Petition Date.

 

“Permitted Variance” shall mean, initially for the first four weeks after the
Closing Date (commencing on May 2, 2016) and thereafter on a two-week basis
(each such period, a “Testing Period”): (i) all favorable variances, (ii) an
unfavorable variance of no more than 15% for each of actual aggregate receipts
and disbursements as compared to the budgeted amounts of aggregate receipts and
disbursements, respectively, set forth in the Budget with respect to the
applicable Testing Period.  The Permitted Variance with respect to each Testing
Period shall be determined and reported to the Administrative Agent and the
Lenders not later than Friday immediately following each such Testing Period. 
Additional variances, if any, from the Budget, and any proposed changes to the
Budget, shall be subject to the approval of the Administrative Agent at the
direction of the Required Lenders.

 

21

--------------------------------------------------------------------------------


 

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

 

“Petition Date” has the meaning assigned to such term in the recitals to this
Agreement.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan, but including any “multiple employer” pension plan within the meaning of
Sections 4063 and 4064 of ERISA) subject to the provisions of Title IV of ERISA
or Section 412 of the Code or Section 307 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” (as defined in
Section 3(5) of ERISA) or “contributing sponsor” (as defined in
Section 4001(a)(13) of ERISA).

 

“Platform” shall have the meaning assigned to such term in Section 9.01.

 

“Post-Carve-Out Trigger Notice Cap” shall have the meaning assigned to such term
in Section 2.23(d).

 

“Prepackaged Plan” shall have the meaning assigned to such term in Section 9.20.

 

“Prepetition Agents” shall mean the “Agents” as defined in the Prepetition
Credit Agreement as of the Closing Date.

 

“Prepetition Credit Agreement” shall have the meaning assigned to such term in
the recitals to this Agreement.

 

“Prepetition Credit Agreement Liens” shall have the meaning assigned to such
term in the definition of “DIP Lien”.

 

“Prepetition Lenders” shall mean the “Lenders” as defined in the Prepetition
Credit Agreement as of the Closing Date.

 

“Prepetition Loan Documents” shall mean the “Loan Documents” as defined in the
Prepetition Credit Agreement as of the Closing Date.

 

“Prepetition Obligations” shall mean the “Obligations” as defined in the
Prepetition Credit Agreement as of the Closing Date.

 

“Prepetition Payment” shall mean a payment (by way of adequate protection or
otherwise) of principal or interest or otherwise on account of any pre-petition
Indebtedness, Trade Payables or other pre-petition claims against any Debtor.

 

“Prepetition Superpriority Claims” shall have the meaning assigned to such term
in the Orders.

 

22

--------------------------------------------------------------------------------


 

“Prime Rate” shall mean the rate of interest per annum determined from time to
time by Credit Suisse as its prime rate in effect at its principal office in
New York City and notified to the Borrower.  The prime rate is a rate set by
Credit Suisse based upon various factors including Credit Suisse’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such rate.

 

“Professional” shall have the meaning assigned to such term in Section 2.23(d).

 

“Professional Fees” shall have the meaning assigned to such term in
Section 2.23(d).

 

“Pro Rata Percentage” of any L/C Credit Lender at any time shall mean the
percentage of the Total L/C Credit Commitment represented by such Lender’s L/C
Credit Commitment. In the event the L/C Credit Commitments shall have expired or
been terminated, the Pro Rata Percentages shall be determined on the basis of
the L/C Credit Commitments most recently in effect, giving effect to any
subsequent assignments.

 

“Public Lender” shall have the meaning assigned to such term in Section 9.01.

 

“Real Properties” shall mean the owned real properties and leasehold and
subleasehold interests of the Loan Parties specified on Schedule 1.01(c).

 

“Recovery Event”:  any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Loan Party giving rise to Net Cash Proceeds to such Loan Party, as the case
may be, to the extent that such settlement or payment does not constitute
reimbursement or compensation for amounts previously paid by the Borrower or any
other Loan Party in respect of such casualty or condemnation.

 

“Register” shall have the meaning assigned to such term in Section 9.04(d).

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Related Fund” shall mean, with respect to any Lender that is a fund, account or
investment vehicle that invests in bank loans, any other fund, account or
investment vehicle that invests in bank loans and is managed, advised or
sub-advised by the same investment advisor or sub-advisor as such Lender or by
an Affiliate of such investment advisor or sub-advisor.

 

23

--------------------------------------------------------------------------------


 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective officers, directors, employees,
controlling persons, agents, advisors, attorneys and representatives of such
Person and such Person’s Affiliates.

 

“Related Persons” shall mean the Sponsor and each of the Sponsor’s direct and
indirect subsidiaries and Affiliates, other than the Loan Parties.

 

“Release” shall mean any actual or threatened release, spill, emission, leaking,
dumping, injection, pouring, deposit, disposal, discharge, dispersal, leaching
or migration into or through the environment or within, under, from or upon any
building, structure, facility or fixture.

 

“Released DIP Parties” shall have the meaning assigned to such term in
Section 2.25(d).

 

“Released Parties” shall have the meaning assigned to such term in
Section 5.08(c).

 

“Releasing Parties” shall have the meaning assigned to such term in
Section 2.25(d).

 

“Required Lenders” shall mean, at any time, Lenders having Loans (excluding
Loans held, directly or indirectly, by Sponsor or any of its Affiliates), L/C
Exposure and unused L/C Credit Commitments and Term Loan Commitments
representing more than 50% of the sum of all Loans outstanding (excluding Loans
held, directly or indirectly, by Sponsor or any of its Affiliates), L/C Exposure
and unused L/C Credit Commitments and Term Loan Commitments at such time;
provided that the L/C Loans, L/C Exposure and unused L/C Credit Commitments and
Term Loan Commitments of any Defaulting Lender shall be disregarded in the
determination of the Required Lenders at any time.

 

“Requisite Consenting Lenders” shall have the meaning assigned to such term in
Section 9.20.

 

“Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement.

 

“Restricted Payment” shall mean (i) any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interests in
Holdings, the Borrower or any Subsidiary, (ii) any payment (whether in cash or
other property (excluding Equity Interests of Holdings that are not Disqualified
Stock)), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interests in Holdings, the Borrower or any Subsidiary, (iii) any
payment or distribution to Sponsor or Manager, (iv) any bonus payments in
respect of any warrants, options, repurchase of stock or any other related
distributions or (v) any bonus payments to executive officers of the Loan
Parties and their Subsidiaries in excess of the amounts set forth in the Budget,
if any.

 

24

--------------------------------------------------------------------------------


 

“RSA” shall have the meaning assigned to such term in Section 4.02(w).

 

“S&P” shall mean Standard & Poor’s Ratings Service, or any successor thereto.

 

“Secured Parties” shall mean (a) the Lenders, (b) the Administrative Agent,
(c) the Collateral Agent, (d) any Issuing Bank, (e) the beneficiaries of each
indemnification obligation undertaken by any Loan Party under any Loan Document
and (f) the successors and assigns of each of the foregoing.

 

“Security Documents” shall mean the Guarantee and Collateral Agreement and each
of the security agreements and other instruments and documents executed and
delivered pursuant to any of the foregoing or pursuant to Section 5.12.

 

“SPV” shall have the meaning assigned to such term in Section 9.04(i).

 

“Sponsor” shall mean collectively, Sterling Investment Partners, L.P., Sterling
Investment Partners II, L.P., Sterling Investment Partners III, L.P. and any
fund formed after the date hereof that is sponsored by Sterling Investment
Partners and managed by Sterling Investment Partners or an Affiliate thereof.

 

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board).  Eurodollar Loans shall
be deemed to constitute Eurocurrency Liabilities (as defined in Regulation D of
the Board) and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other business entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or more than 50% of the general partnership interests are, at the time any
determination is being made, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

 

“Subsidiary” shall mean any subsidiary of the Borrower, including any newly
formed subsidiary of the Borrower.

 

25

--------------------------------------------------------------------------------


 

“Subsidiary Guarantor” shall mean each Subsidiary listed on Schedule 1.01(b),
and each other Subsidiary that is or becomes a party to the Guarantee and
Collateral Agreement, other than a Foreign Subsidiary.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Term Borrowing” shall mean a Borrowing comprised of Term Loans.

 

“Term Lender” shall mean a Lender with a Term Loan Commitment or an outstanding
Term Loan.

 

“Term Loan Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Term Loans hereunder as set forth on Schedule 2.01, or in
the Assignment and Acceptance pursuant to which such Lender assumed its Term
Loan Commitment, as applicable, as the same may be (a) reduced from time to time
pursuant to Section 2.09 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04; provided,
notwithstanding the foregoing, until the ratings described in Section 5.16 have
been obtained, the Lenders designated on Schedule 2.01 as being “Ratings
required” shall have no Term Loan Commitment hereunder and any such Lender’s
portion of the Term Loan Commitments set forth on Schedule 2.01 shall be deemed
ratably allocated to the Term Lenders not so designated.

 

“Term Loan Maturity Date” shall mean the DIP Termination Date.

 

“Term Loans” shall mean the term loans made by the Lenders to the Borrower
pursuant to clause (i) of Section 2.01(a).

 

“Total L/C Credit Commitment” shall mean, at any time, the aggregate amount of
the L/C Credit Commitments, as in effect at such time. The initial Total L/C
Credit Commitment is $30,611,941.

 

“Trade Payables”:  with respect to any Person, any accounts payable or any
indebtedness or monetary obligation to trade creditors created, assumed or
guaranteed by such Person arising in the ordinary course of business in
connection with the acquisition of goods or services.

 

“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by the Loan Parties of the Loan Documents to which they are a party,
the Borrowings hereunder and the use of the proceeds thereof, and the grant of
Liens by the Loan Parties on the Collateral pursuant to this Agreement, the
Orders and the Security Documents, (ii) the commencement and filing of the
Chapter 11 Cases and (iii) the payment of all fees, costs and expenses
associated with all of the foregoing.

 

“Trigger Date” shall have the meaning assigned to such term in Section 2.23(d).

 

26

--------------------------------------------------------------------------------


 

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall mean the
Adjusted LIBO Rate and the Alternate Base Rate.

 

“Uniform Customs” shall have the meaning assigned to such term in Section 9.07.

 

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“Variance Report” shall have the meaning assigned to such term in
Section 5.04(l)

 

“Voluntary Prepayments” shall mean a prepayment of principal of Term Loans
pursuant to Section 2.12 in any fiscal year to the extent that such prepayment
reduces the scheduled installments of principal due in respect of Term Loans in
any subsequent fiscal year.

 

“Wholly Owned Subsidiary” of any Person shall mean a subsidiary of such Person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Equity Interests are, at the time any
determination is being made, owned, Controlled or held by such Person or one or
more wholly owned Subsidiaries of such Person or by such Person and one or more
wholly owned Subsidiaries of such Person.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 

SECTION 1.02.  Terms Generally.  The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be construed as having the same meaning
and effect and to refer to any and all types of tangible and intangible assets
and properties, including cash, securities, accounts and contract rights. All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, (a) any reference in this Agreement to any Loan
Document shall mean

 

27

--------------------------------------------------------------------------------


 

such document as amended, restated, supplemented or otherwise modified from time
to time, in each case, in accordance with the express terms of this Agreement,
and (b) all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided, however, that if
the Borrower notifies the Administrative Agent that the Borrower wishes to amend
any covenant in Article VI or any related definition to eliminate the effect of
any change in GAAP occurring after the date of this Agreement on the operation
of such covenant (or if the Administrative Agent notifies the Borrower that the
Required Lenders wish to amend Article VI or any related definition for such
purpose), then the Borrower’s compliance with such covenant shall be determined
on the basis of GAAP in effect immediately before the relevant change in GAAP
became effective, until either such notice is withdrawn or such covenant is
amended in a manner satisfactory to the Borrower and the Required Lenders.

 

SECTION 1.03.  [Reserved]. .

 

SECTION 1.04.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “L/C Loan”)
or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a “Eurodollar
L/C Loan”). Borrowings also may be classified and referred to by Class (e.g., a
“L/C Credit Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”) or by
Class and Type (e.g., a “Eurodollar L/C Credit Borrowing”).

 

ARTICLE II

 

The Credits

 

SECTION 2.01.  Commitments.  (a)  Subject to the terms and conditions and
relying upon the representations and warranties herein set forth, each Lender
agrees, severally and not jointly, (i) to make a Term Loan to the Borrower on
the Closing Date in a principal amount not to exceed its pro rata share of
$15,000,000 (the “Initial Borrowing”) based on its Term Loan Commitment,
(ii) following entry of the Final Order and upon five (5) business days’ prior
written notice,, to make a Term Loan to the Borrower in a principal amount not
to exceed its pro rata share of $40,000,000 (the “Final Borrowing”) based on its
Term Loan Commitment, and (iii) to make L/C Loans in accordance with
Section 2.02(f) until the earlier of the L/C Credit Maturity Date and the
termination of the L/C Credit Commitment of such Lender in accordance with the
terms hereof, in an aggregate principal amount at any time outstanding that will
not result in such Lender’s L/C Credit Exposure exceeding such Lender’s L/C
Credit Commitment.  Within the limits set forth in clause (iii) of the preceding
sentence and subject to the terms, conditions and limitations set forth herein,
the Borrower may borrower, pay or prepay and reborrow L/C Loans. Amounts paid or
prepaid in respect of Term Loans may not be reborrowed.

 

SECTION 2.02.  Loans.  (a)  Each Loan shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
applicable Commitments; provided, however, that the failure of any Lender to
make any Loan shall not in itself relieve any other Lender of its obligation to
lend hereunder (it being

 

28

--------------------------------------------------------------------------------


 

understood, however, that no Lender shall be responsible for the failure of any
other Lender to make any Loan required to be made by such other Lender).  Except
for Loans deemed made pursuant to Section 2.02(f), the Loans comprising any
Borrowing shall be in an aggregate principal amount that is (i) an integral
multiple of $1,000,000 and not less than $2,000,000 or (ii) equal to the
remaining available balance of the applicable Commitments.

 

(b)   Subject to Sections 2.02(f), 2.08 and 2.15, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
pursuant to Section 2.03.  Each Lender may at its option make any Eurodollar
Loan by causing any domestic or foreign branch or Affiliate of such Lender to
make such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement. Borrowings of more than one Type may be outstanding at the same
time; provided, however, that the Borrower shall not be entitled to request any
Borrowing that, if made, would result in more than six Eurodollar Borrowings
outstanding hereunder at any time. For purposes of the foregoing, Borrowings
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Borrowings.

 

(c)   Except with respect to Loans made pursuant to Section 2.02(f), each Lender
shall make each Loan to be made by it hereunder on the proposed date thereof by
wire transfer of immediately available funds to such account in New York City as
the Administrative Agent may designate not later than 1:00 p.m., New York City
time, and the Administrative Agent shall promptly credit the amounts so received
to an account designated by the Borrower in the applicable Borrowing Request or,
if a Borrowing shall not occur on such date because any condition precedent
herein specified shall not have been met, return the amounts so received to the
respective Lenders.

 

(d)   Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Administrative Agent may, but shall not be obligated
to, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If the Administrative Agent shall have so made
funds available then, to the extent that such Lender shall not have made such
portion available to the Administrative Agent, such Lender and the Borrower
severally agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower to but excluding the date such
amount is repaid to the Administrative Agent at (i) in the case of the Borrower,
a rate per annum equal to the interest rate applicable at the time to the Loans
comprising such Borrowing and (ii) in the case of such Lender, a rate determined
by the Administrative Agent to represent its cost of overnight or short-term
funds (which determination shall be conclusive absent manifest error). If such
Lender shall repay to the Administrative Agent such corresponding amount, such
amount shall constitute such Lender’s Loan as part of such Borrowing for
purposes of this Agreement.

 

29

--------------------------------------------------------------------------------


 

(e)   [Reserved].

 

(f)   If the Issuing Bank shall not have received from the Borrower the payment
required to be made by Section 2.22(e) within the time specified in such
Section, the Issuing Bank will promptly notify the Administrative Agent of the
L/C Disbursement and the Administrative Agent will promptly notify each L/C
Credit Lender of such L/C Disbursement and its Pro Rata Percentage thereof. 
Each L/C Credit Lender shall pay by wire transfer of immediately available funds
to the Administrative Agent not later than 2:00 p.m., New York City time, on
such date (or, if such L/C Credit Lender shall have received such notice later
than 12:00 (noon), New York City time, on any day, not later than 10:00 a.m.,
New York City time, on the immediately following Business Day), an amount equal
to such Lender’s Pro Rata Percentage of such L/C Disbursement (it being
understood that (i) if the conditions precedent to borrowing set forth in
Sections 4.01(b) and (c) have been satisfied, such amount shall be deemed to
constitute an ABR L/C Loan of such Lender and, to the extent of such payment,
the obligations of the Borrower in respect of such L/C Disbursement shall be
discharged and replaced with the resulting ABR L/C Credit Borrowing, and (ii) if
such conditions precedent to borrowing have not been satisfied, then any such
amount paid by any L/C Credit Lender shall not constitute a Loan and shall not
relieve the Borrower from its obligation to reimburse such L/C Disbursement),
and the Administrative Agent will promptly pay to the Issuing Bank amounts so
received by it from the L/C Credit Lenders. The Administrative Agent will
promptly pay to the Issuing Bank any amounts received by it from the Borrower
pursuant to Section 2.22(e) prior to the time that any L/C Credit Lender makes
any payment pursuant to this paragraph (f); any such amounts received by the
Administrative Agent thereafter will be promptly remitted by the Administrative
Agent to the L/C Credit Lenders that shall have made such payments and to the
Issuing Bank, as their interests may appear. If any L/C Credit Lender shall not
have made its Pro Rata Percentage of such L/C Disbursement available to the
Administrative Agent as provided above, such Lender and the Borrower severally
agree to pay interest on such amount, for each day from and including the date
such amount is required to be paid in accordance with this paragraph to but
excluding the date such amount is paid, to the Administrative Agent for the
account of the Issuing Bank at (i) in the case of the Borrower, a rate per annum
equal to the interest rate applicable to L/C Loans pursuant to Section 2.06(a),
and (ii) in the case of such Lender, for the first such day, the Federal Funds
Effective Rate, and for each day thereafter, the Alternate Base Rate.

 

(g)   Pending use in accordance with the Budget, all proceeds of the Term Loans
shall be deposited into a Controlled Account (after the establishment thereof in
accordance with Section 5.15) and invested at all times in cash and Permitted
Investments.

 

SECTION 2.03.  Borrowing Procedure.  In order to request a Borrowing (other than
a deemed Borrowing pursuant to Section 2.02(f), as to which this Section 2.03
shall not apply), the Borrower shall notify the Administrative Agent in writing
of such request (a) subject to clause (c) below, in the case of a Eurodollar
Borrowing, not later than 12:00 (noon), New York City time, three Business Days
before a proposed Borrowing (or, in the case of the Closing Date, such later
date on or before the Closing Date as the

 

30

--------------------------------------------------------------------------------


 

Administrative Agent may agree), (b) subject to clause (c) below, in the case of
an ABR Borrowing, not later than 10:00 a.m., New York City time, on the day of
the proposed Borrowing and (c) in the case of the Term Loan borrowed pursuant to
Section 2.01(a)(ii), not later than 12:00 (noon), New York City time, five
Business Days before a proposed Borrowing.  Each such Borrowing Request shall be
irrevocable and shall specify the following information: (i) whether the
Borrowing is to be a Eurodollar Borrowing with an Interest Period in excess of
one month or an ABR Borrowing; (ii) the date of such Borrowing (which shall be a
Business Day); (iii) [reserved]; (iv) the amount of such Borrowing; and (v) if
such Borrowing is to be a Eurodollar Borrowing, the Interest Period with respect
thereto; provided, however, that, notwithstanding any contrary specification in
any Borrowing Request, each requested Borrowing shall comply with the
requirements set forth in Section 2.02. If no election as to the Type of
Borrowing is specified in any such notice, then the requested Borrowing shall be
an ABR Borrowing. If no Interest Period with respect to any Eurodollar Borrowing
is specified in any such notice, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. The Administrative Agent
shall promptly advise the applicable Lenders of any notice given pursuant to
this Section 2.03 (and the contents thereof) and of each Lender’s portion of the
requested Borrowing (it being understood that in the event that any Lender does
not fund the full amount of its pro rata share of the Loans, each remaining
Lender shall have the option of participating in the resulting shortfall in a
pro rata amount based on its respective portion of the Commitments).

 

SECTION 2.04.  Evidence of Debt; Repayment of Loans.  (a)  The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender (i) the principal amount of each Term Loan of such Lender as
provided in Section 2.11 and (ii) the then unpaid principal amount of each L/C
Loan of such Lender on the L/C Credit Maturity Date.

 

(b)   Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.

 

(c)   The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Class and Type thereof and, if
applicable, the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower or any Guarantor and each
Lender’s share thereof.

 

(d)   The entries made in the accounts maintained pursuant to
paragraphs (b) and (c) above shall be prima facie evidence of the existence and
amounts of the obligations therein recorded; provided, however, that the failure
of any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligations of the Borrower to repay
the Loans in accordance with their terms.

 

31

--------------------------------------------------------------------------------


 

(e)   Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note.  In such event, the Borrower shall execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in a form and substance reasonably acceptable to the Administrative Agent and
the Borrower. Notwithstanding any other provision of this Agreement, in the
event any Lender shall request and receive such a promissory note, the interests
represented by such note shall at all times (including after any assignment of
all or part of such interests pursuant to Section 9.04) be represented by one or
more promissory notes payable to the payee named therein or its registered
assigns.

 

SECTION 2.05.  Fees.  (a)  The Borrower agrees to pay to each Lender (which is
not a Defaulting Lender), through the Administrative Agent, on the last Business
Day of each Fiscal Quarter and on each date on which any Commitment of such
Lender shall expire or be terminated as provided herein, a commitment fee (a
“Commitment Fee”) equal to 1.00% per annum on the daily unused amount of the L/C
Credit Commitment of such Lender during the preceding quarter (or other period
commencing with the date hereof or ending with the L/C Credit Maturity Date or
the date on which the L/C Credit Commitments of such Lender shall expire or be
terminated). All Commitment Fees shall be computed on the basis of the actual
number of days elapsed in a year of 360 days.

 

(b)   The Borrower agrees to pay to the Administrative Agent the fees set forth
in the Fee Letter at the times and in the amounts specified therein (the
“Administrative and Upfront Fees”).

 

(c)   The Borrower agrees to pay (i) to each L/C Credit Lender (which is not a
Defaulting Lender), through the Administrative Agent, on the last Business Day
of each Fiscal Quarter and on the date on which the L/C Credit Commitment of
such Lender shall be terminated as provided herein, a fee (an “L/C Participation
Fee”) calculated on such Lender’s Pro Rata Percentage of the daily aggregate L/C
Exposure (excluding the portion thereof attributable to unreimbursed L/C
Disbursements) during the preceding quarter (or shorter period commencing with
the date hereof or ending with the L/C Credit Maturity Date or the date on which
all Letters of Credit have been canceled or have expired and the L/C Credit
Commitments of all Lenders shall have been terminated) at a rate equal to 4.00%
per annum, and (ii) to the Issuing Bank with respect to each Letter of Credit
(A) a 0.25% per annum fronting fee payable on the daily issued but undrawn
amount of all outstanding Letters of Credit and (B) the Issuing Bank’s customary
and reasonable fees and charges in connection with all amendments, extensions,
draws and other actions with respect to the Letters of Credit specified from
time to time by the Issuing Bank (collectively, the “Issuing Bank Fees”). All
L/C Participation Fees and Issuing Bank Fees shall be computed on the basis of
the actual number of days elapsed in a year of 360 days.

 

(d)   All Fees shall be paid on the dates due, in immediately available funds,
to the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that the Issuing Bank Fees shall be paid directly to the Issuing
Bank. Once paid, none of the Fees shall be refundable under any circumstances.

 

32

--------------------------------------------------------------------------------


 

SECTION 2.06.  Interest on Loans.  (a)  Subject to the provisions of
Section 2.07, the Loans comprising each ABR Borrowing, shall bear interest
(computed on the basis of the actual number of days elapsed over a year of 360
days at all times and calculated from and including the date of such Borrowing
to but excluding the date of repayment thereof) at a rate per annum equal to the
Alternate Base Rate plus the Applicable Margin.

 

(b)   Subject to the provisions of Section 2.07, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

 

(c)   Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement. The
applicable Alternate Base Rate or Adjusted LIBO Rate for each Interest Period or
day within an Interest Period, as the case may be, shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

SECTION 2.07.  Default Interest.  If any Event of Default has occurred and is
continuing then, from the date of such occurrence and for so long as such Event
of Default is continuing, to the extent permitted by law, all amounts
outstanding under this Agreement and the other Loan Documents shall bear
interest (after as well as before judgment), payable on demand, (a) in the case
of principal, at the rate otherwise applicable to such Loan pursuant to
Section 2.06 plus 2.00% per annum and (b) in all other cases, at a rate per
annum (computed on the basis of the actual number of days elapsed over a year of
360 days at all times) equal to the rate that would be applicable to an ABR Loan
plus 2.00% per annum.

 

SECTION 2.08.  Alternate Rate of Interest.  In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing the Administrative Agent shall have determined
that Dollar deposits in the principal amounts of the Loans comprising such
Borrowing are not generally available in the London interbank market, or that
the rates at which such Dollar deposits are being offered will not adequately
and fairly reflect the cost to the Required Lenders of making or maintaining
Eurodollar Loans during such Interest Period, or that reasonable means do not
exist for ascertaining the Adjusted LIBO Rate, the Administrative Agent shall,
as soon as practicable thereafter, give written or fax notice of such
determination to the Borrower and the Lenders. In the event of any such
determination, until the Administrative Agent shall have advised the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, any request by the Borrower for a Eurodollar Borrowing pursuant to
Section 2.03 or 2.10 shall be deemed to be a request for an ABR Borrowing.  Each
determination by the Administrative Agent under this Section 2.08 shall be
conclusive absent manifest error.

 

SECTION 2.09.  Termination and Reduction of Commitments.  (a)  The Term Loan
Commitments shall automatically terminate upon the making of the Final
Borrowing, with the portion thereof applicable to the Initial Borrowing
terminating upon

 

33

--------------------------------------------------------------------------------


 

the making of the Term Loan on the Closing Date. The L/C Credit Commitments
shall automatically terminate on the L/C Credit Maturity Date.  The L/C Issuing
Commitment shall automatically terminate on the earlier to occur of (i) the
termination of the L/C Credit Commitments and (ii) the date 5 days prior to the
L/C Credit Maturity Date.

 

SECTION 2.10.  Conversion and Continuation of Borrowings.  The Borrower shall
have the right at any time upon prior irrevocable written notice to the
Administrative Agent (a) not later than 12:00 (noon), New York City time, three
Business Days prior to conversion, to convert any Eurodollar Borrowing into an
ABR Borrowing, (b) not later than 12:00 (noon), New York City time, three
Business Days prior to conversion or continuation, to convert any ABR Borrowing
into a Eurodollar Borrowing or to continue any Eurodollar Borrowing as a
Eurodollar Borrowing for an additional Interest Period, and (c) not later than
12:00 (noon), New York City time, three Business Days prior to conversion, to
convert the Interest Period with respect to any Eurodollar Borrowing to another
permissible Interest Period, subject in each case to the following:

 

(i)  each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;

 

(ii)  if less than all the outstanding principal amount of any Borrowing shall
be converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;

 

(iii)  each conversion shall be effected by each Lender and the Administrative
Agent by recording for the account of such Lender the new Loan of such Lender
resulting from such conversion and reducing the Loan (or portion thereof) of
such Lender being converted by an equivalent principal amount; accrued interest
on any Eurodollar Loan (or portion thereof) being converted shall be paid by the
Borrower at the time of conversion;

 

(iv)  if any Eurodollar Borrowing is converted at a time other than the end of
the Interest Period applicable thereto, the Borrower shall pay, upon demand, any
amounts due to the Lenders pursuant to Section 2.16;

 

(v)  any portion of a Borrowing maturing or required to be repaid in less than
one month may not be converted into or continued as a Eurodollar Borrowing;

 

(vi)  any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing;

 

(vii)  no Interest Period may be selected for any Eurodollar Term Borrowing that
would end later than the Term Loan Maturity Date occurring on

 

34

--------------------------------------------------------------------------------


 

or after the first day of such Interest Period if, after giving effect to such
selection, the aggregate outstanding amount of (A) the Eurodollar Term
Borrowings comprised of Term Loans, with Interest Periods ending on or prior to
the Term Loan Maturity Date and (B) the ABR Term Borrowings comprised of Term
Loans, would not be at least equal to the principal amount of Term Borrowings to
be paid on the Term Loan Maturity Date; and

 

(viii)  upon notice to the Borrower from the Administrative Agent given at the
request of the Required Lenders, after the occurrence and during the continuance
of an Event of Default, no outstanding Loan may be converted into, or continued
as, a Eurodollar Loan.

 

Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (i) the identity and amount of the Borrowing that
the Borrower requests be converted or continued, (ii) whether such Borrowing is
to be converted to or continued as a Eurodollar Borrowing or an ABR Borrowing,
(iii) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (iv) if such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto.
If no Interest Period is specified in any such notice with respect to any
conversion to or continuation as a Eurodollar Borrowing, the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall advise the Lenders of any notice given pursuant to
this Section 2.10 and of each Lender’s portion of any converted or continued
Borrowing. If the Borrower shall not have given notice in accordance with this
Section 2.10 to continue any Borrowing into a subsequent Interest Period (and
shall not otherwise have given notice in accordance with this Section 2.10 to
convert such Borrowing), such Borrowing shall, at the end of the Interest Period
applicable thereto (unless repaid pursuant to the terms hereof), automatically
be continued as the same Type of Borrowing (provided that in the case of a
continuation as a Eurodollar Borrowing, the Interest Period shall be of one
month’s duration).

 

SECTION 2.11.  Repayment of Term Borrowings.  (a)  [Reserved].

 

(b)   All Loans shall be due and payable on the DIP Termination Date without
further application to or order from the Bankruptcy Court, together with accrued
and unpaid interest on the principal amount to be paid to but excluding the date
of payment.

 

(c)   All repayments pursuant to this Section 2.11 shall be subject to
Section 2.16, but shall otherwise be without premium or penalty.

 

SECTION 2.12.  Voluntary Prepayment.  (a)  The Borrower shall have the right at
any time and from time to time to prepay any Borrowing, in whole or in part,
upon at least three Business Days’ prior written or fax notice (or telephone
notice promptly confirmed by written or fax notice) to the Administrative Agent
before 12:00 (noon), New York City time, in the case of Eurodollar Loans, or
written or fax notice (or telephone notice promptly confirmed by written or fax
notice) to the Administrative Agent before 10:00 a.m., New York City time, on
the date of prepayment, in the case of

 

35

--------------------------------------------------------------------------------


 

ABR Loans; provided, however, that each partial prepayment shall be in an amount
that is an integral multiple of $1,000,000 and not less than $2,000,000, in the
case of Term Loans, or $200,000 and not less than $1,000,000, in the case of L/C
Loans.

 

(b)   [Reserved].

 

(c)   Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Borrowing by the amount
stated therein on the date stated therein; provided, however, that if such
prepayment is for all of the then outstanding Loans, then the Borrower may
revoke such notice and/or extend the prepayment date by not more than five
Business Days; provided further, however, that the provisions of Section 2.16
shall apply with respect to any such revocation or extension.  All prepayments
under this Section 2.12 shall be subject to Section 2.16, but otherwise without
premium or penalty, and other than prepayments of ABR L/C Loans that are not
made in connection with the termination or permanent reduction of the L/C Credit
Commitments, shall be accompanied by accrued and unpaid interest on the
principal amount to be prepaid to but excluding the date of payment.

 

SECTION 2.13.  Mandatory Prepayments.  (a)  In the event of any termination of
all the L/C Credit Commitments, the Borrower shall, on the date of such
termination, repay or prepay all its outstanding L/C Credit Borrowings and
replace or cause to be canceled (or make other arrangements reasonably
satisfactory to the Administrative Agent and the Issuing Bank with respect to)
all outstanding Letters of Credit. If, after giving effect to any partial
reduction of the L/C Credit Commitments or at any other time, the Aggregate L/C
Credit Exposure would exceed the Total L/C Credit Commitment, then the Borrower
shall, on the date of such reduction or at such other time, repay or prepay L/C
Credit Borrowings and, after the L/C Credit Borrowings shall have been repaid or
prepaid in full, replace or cause to be canceled (or make other arrangements
reasonably satisfactory to the Administrative Agent and the Issuing Bank with
respect to) Letters of Credit, in each case in an amount sufficient to eliminate
such excess.

 

(b)   In the event that on or after the Closing Date the Borrower or any
Subsidiary shall make an Asset Sale of Collateral that is not permitted by
Section 6.05, or a Recovery Event in respect of Collateral shall occur, not
later than the third Business Day following the receipt of Net Cash Proceeds
therefrom, the Borrower shall apply 100% of the Net Cash Proceeds received with
respect thereto to prepay outstanding Loans in accordance with Section 2.13(f);
provided, however, that, so long as no Default or Event of Default has occurred
and is continuing, Net Cash Proceeds from any Recovery Event shall not be
required to be applied to prepay the Loans to the extent the Borrower delivers
to the Administrative Agent a certificate stating that the Loan Parties intend
to use such Net Cash Proceeds to acquire capital assets useful to the business
of the Loan Parties within 180 days of the receipt of such Net Cash Proceeds, it
being expressly agreed that any Net Cash Proceeds not so reinvested shall be
applied to prepay the Loans immediately thereafter.

 

36

--------------------------------------------------------------------------------


 

(c)   Promptly upon receipt by any Loan Party or any of its Subsidiaries of cash
proceeds from any Extraordinary Receipt not described in Section 2.13(b), the
Borrower shall prepay the Loans in an aggregate amount equal to one hundred
percent (100%) of the Net Cash Proceeds of such Extraordinary Receipt.

 

(d)   [Reserved].

 

(e)   In the event that any Loan Party or any subsidiary of a Loan Party shall
receive Net Cash Proceeds from the issuance or incurrence of Indebtedness for
money borrowed or Equity Interests of any Loan Party or any subsidiary of a Loan
Party (other than any cash proceeds from the issuance or incurrence of
Indebtedness for money borrowed permitted pursuant to Section 6.01), the
Borrower shall, substantially simultaneously with (and in any event not later
than the third Business Day next following) the receipt of such Net Cash
Proceeds by such Loan Party or such subsidiary, apply an amount equal to 100% of
such Net Cash Proceeds to prepay outstanding Loans in accordance with
Section 2.13(f).

 

(f)   Mandatory prepayments under this Agreement (other than pursuant to
Section 2.13(a)) shall be allocated first, pro rata among the Term Loans, next,
to prepay outstanding L/C Loans without permanent reduction of the Total L/C
Credit Commitment and thereafter to cash collateralize Letters of Credit in the
manner set forth in Section 2.22(j).

 

(g)   The Borrower shall deliver to the Administrative Agent, at the time of
each prepayment required under this Section 2.13, (i) a certificate signed by a
Financial Officer of the Borrower setting forth in reasonable detail the
calculation of the amount of such prepayment and (ii) to the extent practicable,
at least four days’ prior irrevocable written notice of such prepayment. Each
notice of prepayment shall specify the prepayment date, the Type of each Loan
being prepaid and the principal amount of each Loan (or portion thereof) to be
prepaid. All prepayments of Borrowings under this Section 2.13 shall be subject
to Section 2.16, but shall otherwise be without premium or penalty, and shall be
accompanied by accrued and unpaid interest on the principal amount to be prepaid
to but excluding the date of payment.

 

SECTION 2.14.  Reserve Requirements; Change in Circumstances.  (a) 
Notwithstanding any other provision of this Agreement, if any Change in Law
shall impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of or credit
extended by any Lender or the Issuing Bank (except any such reserve requirement
which is reflected in the Adjusted LIBO Rate) or shall impose on such Lender or
the Issuing Bank or the London interbank market any other condition affecting
this Agreement or Eurodollar Loans made by such Lender or any Letter of Credit
or participation therein, and the result of any of the foregoing shall be to
increase the cost to such Lender or the Issuing Bank of making or maintaining
any Eurodollar Loan or increase the cost to any Lender of issuing or maintaining
any Letter of Credit or purchasing or maintaining a participation therein or to
reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise) by an
amount deemed by such

 

37

--------------------------------------------------------------------------------


 

Lender or the Issuing Bank to be material (except for any Taxes, since the
treatment of Taxes is governed by Section 2.20), then the Borrower will pay to
such Lender or the Issuing Bank, as the case may be, upon demand such additional
amount or amounts as will compensate such Lender or the Issuing Bank, as the
case may be, for such additional costs incurred or reduction suffered.

 

(b)   If any Lender or the Issuing Bank shall have determined that any Change in
Law regarding capital adequacy has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made or participations in Letters of Credit
purchased by such Lender pursuant hereto or the Letters of Credit issued by the
Issuing Bank pursuant hereto to a level below that which such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the Issuing Bank’s policies and the policies of such Lender’s or the Issuing
Bank’s holding company with respect to capital adequacy) by an amount deemed by
such Lender or the Issuing Bank to be material, then from time to time the
Borrower shall pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.

 

(c)   A certificate of a Lender, the Issuing Bank or the Administrative Agent
setting forth the amount or amounts necessary to compensate such Lender, the
Issuing Bank or its holding company or the Administrative Agent, as applicable,
as specified in paragraph (a) or (b) above shall be delivered to the Borrower
and shall be conclusive absent manifest error. The Borrower shall pay such
Lender, the Issuing Bank or the Administrative Agent the amount shown as due on
any such certificate delivered by it within 10 days after its receipt of the
same.

 

(d)   Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be under any obligation to compensate any Lender or
the Issuing Bank under paragraph (a) or (b) above with respect to increased
costs or reductions with respect to any period prior to the date that is
120 days prior to such request if such Lender or the Issuing Bank knew or could
reasonably have been expected to know of the circumstances giving rise to such
increased costs or reductions and of the fact that such circumstances would
result in a claim for increased compensation by reason of such increased costs
or reductions; provided further that the foregoing limitation shall not apply to
any increased costs or reductions arising out of the retroactive application of
any Change in Law within such 120-day period. The protection of this
Section 2.14 shall be available to each Lender and the Issuing Bank regardless
of any possible contention of the invalidity or inapplicability of the Change in
Law that shall have occurred or been imposed.

 

SECTION 2.15.  Change in Legality.  (a)  Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or

 

38

--------------------------------------------------------------------------------


 

maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent:

 

(i) such Lender may declare that Eurodollar Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be continued
for additional Interest Periods) and ABR Loans will not thereafter (for such
duration) be converted into Eurodollar Loans, whereupon any request for a
Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar Borrowing
or to continue a Eurodollar Borrowing for an additional Interest Period) shall,
as to such Lender only, be deemed a request for an ABR Loan (or a request to
continue an ABR Loan as such for an additional Interest Period or to convert a
Eurodollar Loan into an ABR Loan, as the case may be), unless such declaration
shall be subsequently withdrawn; and

 

(ii) such Lender may require that all outstanding Eurodollar Loans made by it be
converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in paragraph (b) below.

 

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurodollar Loans.

 

(b)   For purposes of this Section 2.15, a notice to the Borrower by any Lender
shall be effective as to each Eurodollar Loan made by such Lender, if lawful, on
the last day of the Interest Period then applicable to such Eurodollar Loan; in
all other cases such notice shall be effective on the date of receipt by the
Borrower.

 

SECTION 2.16.  Breakage.  The Borrower shall indemnify each Lender against any
loss (excluding loss of margin) or expense that such Lender may sustain or incur
as a consequence of (a) any event, other than a default by such Lender in the
performance of its obligations hereunder, which results in (i) such Lender
receiving or being deemed to receive any amount on account of the principal of
any Eurodollar Loan prior to the end of the Interest Period in effect therefor,
(ii) the conversion of any Eurodollar Loan to an ABR Loan, or the conversion of
the Interest Period with respect to any Eurodollar Loan, in each case other than
on the last day of the Interest Period in effect therefor, or (iii) any
Eurodollar Loan to be made by such Lender (including any Eurodollar Loan to be
made pursuant to a conversion or continuation under Section 2.10) not being made
after notice of such Loan shall have been given by the Borrower hereunder (any
of the events referred to in this clause (a) being called a “Breakage Event”) or
(b) any default in the making of any payment or prepayment required to be made
hereunder. In the case of any Breakage Event, such loss shall include an amount
equal to the excess, as reasonably determined by such Lender, of (i) its cost of
obtaining funds for the Eurodollar Loan that is the subject of such Breakage
Event for the period from the date of such Breakage Event to the last

 

39

--------------------------------------------------------------------------------


 

day of the Interest Period in effect (or that would have been in effect) for
such Loan over (ii) the amount of interest likely to be realized by such Lender
in redeploying the funds released or not utilized by reason of such Breakage
Event for such period. A certificate of any Lender setting forth any amount or
amounts which such Lender is entitled to receive pursuant to this Section 2.16
shall be delivered to the Borrower and shall be conclusive absent manifest
error.

 

SECTION 2.17.  Pro Rata Treatment.  Subject to the express provisions of this
Agreement which require, or permit, differing payments to be made to
non-Defaulting Lenders as opposed to Defaulting Lenders, and as required under
Section 2.15, each Borrowing, each payment or prepayment of principal of any
Borrowing, each payment of interest on the Loans, each payment of the Commitment
Fees, each reduction of the Term Loan Commitments or the L/C Credit Commitments
and each conversion of any Borrowing to or continuation of any Borrowing as a
Borrowing of any Type shall be allocated pro rata among the Lenders in
accordance with their respective applicable Commitments (or, if such Commitments
shall have expired or been terminated, in accordance with the respective
principal amounts of their outstanding Loans). Each Lender agrees that in
computing such Lender’s portion of any Borrowing to be made hereunder, the
Administrative Agent may, in its discretion, round each Lender’s percentage of
such Borrowing to the next higher or lower whole Dollar amount.

 

SECTION 2.18.  Sharing of Setoffs.  Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower or any other Loan Party, or pursuant to a secured claim under
Section 506 of the Bankruptcy Code or other security or interest arising from,
or in lieu of, such secured claim, received by such Lender under any applicable
bankruptcy, insolvency or other similar law or otherwise, or by any other means,
obtain payment (voluntary or involuntary) in respect of any Loan or Loans or L/C
Disbursement as a result of which the unpaid principal portion of its Loans and
participations in L/C Disbursements shall be proportionately less than the
unpaid principal portion of the Loans and participations in L/C Disbursements of
any other Lender, it shall be deemed simultaneously to have purchased from such
other Lender at face value, and shall promptly pay to such other Lender the
purchase price for, a participation in the Loans and L/C Exposure of such other
Lender, so that the aggregate unpaid principal amount of the Loans and L/C
Exposure and participations in Loans and L/C Exposure held by each Lender shall
be in the same proportion to the aggregate unpaid principal amount of all Loans
and L/C Exposure then outstanding as the principal amount of its Loans and L/C
Exposure prior to such exercise of banker’s lien, setoff or counterclaim or
other event was to the principal amount of all Loans and L/C Exposure
outstanding prior to such exercise of banker’s lien, setoff or counterclaim or
other event; provided, however, that (i) if any such purchase or purchases or
adjustments shall be made pursuant to this Section 2.18 and the payment giving
rise thereto shall thereafter be recovered, such purchase or purchases or
adjustments shall be rescinded to the extent of such recovery and the purchase
price or prices or adjustment restored without interest, and (ii) the provisions
of this Section 2.18 shall not be construed to apply to any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
or any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans to any assignee or participant.  The
Borrower

 

40

--------------------------------------------------------------------------------


 

and Holdings expressly consent to the foregoing arrangements and agree that any
Lender holding a participation in a Loan or L/C Disbursement deemed to have been
so purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing by the Borrower and
Holdings to such Lender by reason thereof as fully as if such Lender had made a
Loan directly to the Borrower in the amount of such participation.

 

SECTION 2.19.  Payments.  (a)  The Borrower shall make each payment (including
principal of or interest on any Borrowing or any L/C Disbursement or any Fees or
other amounts) hereunder and under any other Loan Document not later than
12:00 (noon), New York City time, on the date when due in immediately available
Dollars, without setoff, defense or counterclaim. Each such payment (other than
Issuing Bank Fees, which shall be paid directly to the Issuing Bank) shall be
made to the Administrative Agent at its offices at Eleven Madison Avenue, New
York, NY 10010.  All payments received by the Administrative Agent after 12:00
(noon), New York City time shall be deemed received on the next Business Day (in
the Administrative Agent’s sole discretion) and any applicable interest shall
continue to accrue.  The Administrative Agent shall promptly distribute to each
Lender any payments received by the Administrative Agent on behalf of such
Lender.

 

(b)   Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.

 

SECTION 2.20.  Taxes.  (a)  Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party hereunder or under any other
Loan Document shall be made free and clear of and without deduction for any
Indemnified Taxes; provided that if the Borrower or any other Loan Party shall
be required by law to deduct any Indemnified Taxes from such payments, then
(i) the Borrower or such Loan Party shall make such deductions, (ii) the
Borrower or such Loan Party shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law and (iii) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.20) the Administrative Agent, each Lender  and the Issuing Bank
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made.

 

(b)   In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c)   The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes paid by the Administrative Agent, such Lender or the
Issuing Bank, as the case may be, on or with respect to any payment by or on
account of any obligation of

 

41

--------------------------------------------------------------------------------


 

the Borrower or any other Loan Party hereunder or under any other Loan Document
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.20) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto (other than penalties,
interest or expenses attributable to the failure or delay by the Administrative
Agent, such Lender or the Issuing Bank to make such written demand to the
Borrower within 30 days of becoming aware that such Indemnified Taxes have been
levied, imposed or asserted against it), whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower by a Lender or the Issuing Bank, or by the Administrative Agent
on behalf of itself, a Lender or the Issuing Bank, shall be conclusive absent
manifest error.

 

(d)   As soon as practicable after any payment of Indemnified Taxes by the
Borrower or any other Loan Party to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(e)   Each Foreign Lender shall deliver to the Borrower (with a copy to the
Administrative Agent), on or prior to the date on which such Foreign Lender
becomes a Lender hereunder, and at such other time or times prescribed by
applicable law, or as reasonably requested by the Borrower:

 

(i) Duly completed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E
(or applicable successor form) claiming eligibility for benefits of an income
tax treaty to which the United States is a party; or

 

(ii) Duly completed copies of Internal Revenue Service Form W-8ECI (or
applicable successor form); or

 

(iii) in the case of a Foreign Lender that is not legally entitled to deliver a
form described in Section 2.20(e)(i), both (1) a true, correct and properly
completed and executed certificate of a duly authorized officer of such Foreign
Lender in substantially the form of Exhibit J (the “Exemption Certificate”) to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a controlled
foreign corporation receiving interest from a related person within the meaning
of Section 881(c)(3)(C) of the Code, and (2) a true, correct and properly
completed and executed Form W-8BEN or W-8BEN-E (or applicable successor form),
together establishing that payments to such Foreign Lender under this Agreement
or any other Loan Document are completely exempt from withholding tax under the
portfolio interest exemption; or

 

42

--------------------------------------------------------------------------------


 

(iv) in the case of a Foreign Lender that is not the beneficial owner of
payments made under any Loan Document (including a partnership or a
participating Lender), both (x) an IRS Form W-8IMY (or applicable successor
form) on behalf of itself and (y) the relevant forms prescribed in clauses (i),
(ii), and (iii) of this paragraph (e) that would be required of each such
beneficial owner or partner of such partnership if such beneficial owner or
partner were a Lender; provided, however, that if the Lender is a partnership
and one or more of its partners are claiming the exemption for portfolio
interest under Section 881(c) of the Code, such Lender may provide the
certificate described in the foregoing clause (iii) above on behalf of such
partners.

 

Any Lender that is not a Foreign Lender shall, upon written request of the
Borrower, provide the Borrower (with a copy to the Administrative Agent) with
two (2) true, correct and properly completed and executed Form W-9 (or
applicable successor form) certifying that such Lender is entitled to an
exemption from U.S. backup withholding tax.  Notwithstanding any other provision
of this Section 2.20, a Lender shall not be required to deliver any form or
documentation pursuant to this paragraph that such Lender is not legally able to
deliver.

 

If a payment made to a recipient under any Loan Document would be subject to
United States federal withholding tax imposed by FATCA if such recipient were to
fail to comply with the applicable reporting requirements of FATCA, such
recipient shall deliver to the Administrative Agent and Borrower at the time or
times prescribed by law and at such time or times reasonably requested by the
Administrative Agent or Borrower such documentation prescribed by applicable law
and such additional documentation reasonably requested by the Administrative
Agent or Borrower as may be necessary for the Administrative Agent and the
Borrower to comply with their obligations under FATCA and to determine that such
recipient has complied with such recipient’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.  Solely for
purposes of the preceding sentence, “FATCA” shall include any amendments made to
FATCA after the Closing Date.

 

In addition, each Lender agrees to provide to the Borrower and Administrative
Agent, upon the reasonable request of the Borrower, such other forms or
documents as may be reasonably required under applicable law in order to
establish an exemption from or eligibility for a reduction in the rate of
imposition or assessment of any Indemnified Taxes imposed in respect of this
Agreement or any other Loan Document.

 

On or prior to the date on which the Administrative Agent becomes the
Administrative Agent under this Agreement (and from time to time thereafter upon
the reasonable request of the Borrower), the Administrative Agent will deliver
to the Borrower either (i) an executed original copy of IRS Form W-9, or
(ii) (x) with respect to any amounts received on its own account, an executed
original copy of an applicable IRS Form W-8, and (y) with respect to any amounts
received for or on account of any Lender, an executed original copy of IRS
Form W-8 IMY certifying on Part I, Part II and Part VI thereof that it is a U.S.
branch that has agreed to be treated as a U.S. person for U.S. federal tax
purposes with respect to payments received by it from the Borrower in its

 

43

--------------------------------------------------------------------------------


 

capacity as Administrative Agent, as applicable. The Administrative Agent shall
promptly notify the Borrower at any time it determines that it is no longer in a
position to provide the certification described in the prior sentence.

 

(f)   In the event any Person determines that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 2.20, then such Person shall pay over such refund (but only to the
extent of indemnity payments made or additional amounts paid by the Borrower
under this Section 2.20 with respect to the Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of such Person and without
interest (other than interest paid by the relevant Governmental Authority with
respect to such refund) to the Borrower within 20 Business Days from the date of
receipt; provided, however, that the Borrower, upon the request of such Person,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest, or other charges imposed by the relevant Governmental Authority) to
such Person in the event such Person is required to repay such refund to such
Governmental Authority.  This clause (f) shall not be construed to require the
Administrative Agent, any Lender or the Issuing Bank to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

 

(g)   Each Lender shall severally indemnify the Administrative Agent for the
full amount of (i) any Excluded Taxes attributable to such Lender, (ii) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), and (iii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 9.04(e) relating to the maintenance of a Participant
Register, in each case, that are paid or payable by the Administrative Agent in
connection with any Loan Document and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Excluded Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  The
indemnity under this paragraph (g) shall be paid within 10 days after the
Administrative Agent delivers to the applicable Lender a certificate stating the
amount of Excluded Taxes so payable by the Administrative Agent.  Such
certificate shall be conclusive of the amount so payable absent manifest error.

 

SECTION 2.21.  Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate.  (a)  In the event (i) any Lender or the Issuing Bank delivers a
certificate requesting compensation pursuant to Section 2.14, (ii) any Lender or
the Issuing Bank delivers a notice described in Section 2.15, (iii) the Borrower
is required to pay any additional amount to any Lender or the Issuing Bank or
any Governmental Authority on account of any Lender or the Issuing Bank pursuant
to Section 2.20, or (iv) any Lender refuses to consent to any amendment, waiver
or other modification of any Loan Document requested by the Borrower that
requires the consent of a greater percentage of the Lenders than the Required
Lenders and such amendment, waiver or other modification is consented to by the
Required Lenders, then, in each case, the Borrower may (to the extent no Default
or Event of Default is continuing), at its sole expense and effort (including
with respect to the processing and recordation fee referred

 

44

--------------------------------------------------------------------------------


 

to in Section 9.04(b)), or the Required Lenders may, in each case, upon notice
to such Lender or the Issuing Bank, as the case may be, and the Administrative
Agent, require such Lender or the Issuing Bank to transfer and assign, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all of its interests, rights and obligations under this Agreement
(or, in the case of clause (iv) above, all of its interests, rights and
obligation with respect to the Class of Loans or Commitments that is the subject
of the related consent, amendment, waiver or other modification) to an Eligible
Assignee that shall assume such assigned obligations and, with respect to clause
(iv) above, shall consent to such requested amendment, waiver or other
modification of any Loan Documents (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (A) such assignment shall not
conflict with any law, rule or regulation or order of any court or other
Governmental Authority having jurisdiction, (B) the Borrower, as applicable,
shall have received the prior written consent of the Administrative Agent (and,
if a L/C Credit Commitment is being assigned, of the Issuing Bank), which
consents shall not unreasonably be withheld or delayed and (C) the Borrower or
such assignee shall have paid to the affected Lender or the Issuing Bank in
immediately available funds an amount equal to the sum of the principal of and
interest accrued to the date of such payment on the outstanding Loans or L/C
Disbursements of such Lender or the Issuing Bank, respectively, plus all Fees
and other amounts accrued for the account of such Lender or the Issuing Bank
hereunder with respect thereto (including any amounts under Sections 2.14 and
2.16), provided that, if prior to any such transfer and assignment the
circumstances or event that resulted in such Lender’s or the Issuing Bank’s
claim for compensation under Section 2.14, notice under Section 2.15 or the
amounts paid pursuant to Section 2.20, as the case may be, cease to cause such
Lender or the Issuing Bank to suffer increased costs or reductions in amounts
received or receivable or reduction in return on capital, or cease to have the
consequences specified in Section 2.15, or cease to result in amounts being
payable under Section 2.20, as the case may be (including as a result of any
action taken by such Lender or the Issuing Bank pursuant to
paragraph (b) below), or if such Lender or the Issuing Bank shall waive its
right to claim further compensation under Section 2.14 in respect of such
circumstances or event or shall withdraw its notice under Section 2.15 or shall
waive its right to further payments under Section 2.20 in respect of such
circumstances or event or shall consent to the proposed amendment, waiver,
consent or other modification, as the case may be, then such Lender or the
Issuing Bank shall not thereafter be required to make any such transfer and
assignment hereunder. Each Lender and the Issuing Bank hereby grants to the
Administrative Agent an irrevocable power of attorney (which power is coupled
with an interest) to execute and deliver, on behalf of such Lender or the
Issuing Bank, as the case may be, as assignor, any Assignment and Acceptance
necessary to effectuate any assignment of such Lender’s or the Issuing Bank’s
interests hereunder in the circumstances contemplated by this paragraph (a) of
Section 2.21.

 

(b)   If (i) any Lender or the Issuing Bank shall request compensation under
Section 2.14, (ii) any Lender or the Issuing Bank delivers a notice described in
Section 2.15 or (iii) the Borrower is required to pay any additional amount to
any Lender or the Issuing Bank or any Governmental Authority on account of any
Lender or the Issuing Bank, pursuant to Section 2.20, then such Lender or the
Issuing Bank shall use reasonable efforts (which shall not require such Lender
or the Issuing Bank to incur an

 

45

--------------------------------------------------------------------------------


 

unreimbursed loss or unreimbursed cost or expense or otherwise take any action
inconsistent with its internal policies or legal or regulatory restrictions or
suffer any disadvantage or burden deemed by it to be significant) (A) to file
any certificate or document reasonably requested in writing by the Borrower or
(B) to assign its rights and delegate and transfer its obligations hereunder to
another of its offices, branches or affiliates, if such filing or assignment
would reduce its claims for compensation under Section 2.14 or enable it to
withdraw its notice pursuant to Section 2.15 or would reduce amounts payable
pursuant to Section 2.20, as the case may be, in the future. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender or the
Issuing Bank in connection with any such filing or assignment, delegation and
transfer.

 

SECTION 2.22.  Letters of Credit.  (a)  General.  The Borrower may request the
issuance of a Letter of Credit for its own account or for the account of any of
its Wholly Owned Subsidiaries (in which case the Borrower and such Wholly Owned
Subsidiary shall be co-applicants with respect to such Letter of Credit), in a
form reasonably acceptable to the Administrative Agent and the Issuing Bank, at
any time and from time to time while the L/C Issuing Commitment remains in
effect as set forth in Section 2.09(a). This Section 2.22 shall not be construed
to impose an obligation upon the Issuing Bank to issue any Letter of Credit that
is inconsistent with the terms and conditions of this Agreement. 
Notwithstanding anything to the contrary contained in this Section 2.22 or
elsewhere in this Agreement, in the event that a L/C Credit Lender is a
Defaulting Lender, the Issuing Bank shall not be required to issue any Letter of
Credit unless the Issuing Bank has entered into arrangements satisfactory to it
and the Borrower to eliminate the Issuing Bank’s risk with respect to the
participation in Letters of Credit by all such Defaulting Lenders, including by
cash collateralizing each such Defaulting Lender’s Pro Rata Percentage of each
L/C Disbursement.  The Borrower’s reimbursement obligations in respect of each
Existing Letter of Credit, and each L/C Credit Lender’s participation
obligations in connection therewith, shall be governed by the terms of this
Agreement.

 

(b)   Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  In
order to request the issuance of a Letter of Credit (or to amend, renew or
extend an existing Letter of Credit), the Borrower shall hand deliver or fax to
the Issuing Bank and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, the date of issuance, amendment, renewal or
extension, the date on which such Letter of Credit is to expire (which shall
comply with paragraph (c) below), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare such Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if, and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that, after giving effect to such issuance, amendment, renewal or
extension (i) the L/C Exposure shall not exceed $30,611,941 and (ii) the
Aggregate L/C Credit Exposure shall not exceed the Total L/C Credit Commitment.

 

46

--------------------------------------------------------------------------------


 

(c)   Expiration Date.  Each Letter of Credit shall expire (other than with
respect to the expiration dates of Existing Letters of Credit in effect as of
the Closing Date) at the close of business on the earlier of the date one year
after the date of the issuance of such Letter of Credit and the date that is
five Business Days prior to the L/C Credit Maturity Date, unless such Letter of
Credit expires by its terms on an earlier date; provided, however, that a Letter
of Credit may, upon the request of the Borrower, include a provision whereby
such Letter of Credit shall be renewed automatically for additional consecutive
periods of 12 months or less (but not beyond the date that is five Business Days
prior to the L/C Credit Maturity Date unless rolled into an exit credit
facility, cash collateralized or backstopped pursuant to arrangements reasonably
satisfactory to the applicable Issuing Bank) unless the Issuing Bank notifies
the beneficiary thereof at least 30 days (or such longer period as may be
specified in such Letter of Credit) prior to the then-applicable expiration date
that such Letter of Credit will not be renewed.

 

(d)   Participations.  By the issuance of a Letter of Credit (Existing Letters
of Credit shall be deemed issued on the Closing Date solely for purposes of this
Section 2.22(d)) and without any further action on the part of the Issuing Bank
or the Lenders, the Issuing Bank hereby grants to each L/C Credit Lender, and
each such Lender hereby acquires from the Issuing Bank, a participation in such
Letter of Credit equal to such Lender’s Pro Rata Percentage of the aggregate
amount available to be drawn under such Letter of Credit, effective upon the
issuance of such Letter of Credit (or, in the case of the Existing Letters of
Credit, effective upon the Closing Date). In consideration and in furtherance of
the foregoing, each L/C Credit Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the Issuing Bank,
such Lender’s Pro Rata Percentage of each L/C Disbursement made by the Issuing
Bank and not reimbursed by the Borrower (or, if applicable, another party
pursuant to its obligations under any other Loan Document) forthwith on the date
due as provided in Section 2.02(f). Each L/C Credit Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or an Event of Default, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever.

 

(e)   Reimbursement.  If the Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, the Borrower shall pay to the Administrative
Agent an amount equal to such L/C Disbursement not later than two hours after
the Borrower shall have received notice from the Issuing Bank that payment of
such draft will be made, or, if the Borrower shall have received such notice
later than 10:00 a.m., New York City time, on any Business Day, not later than
10:00 a.m., New York City time, on the immediately following Business Day.

 

(f)   Obligations Absolute.  The Borrower’s obligations to reimburse L/C
Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:

 

47

--------------------------------------------------------------------------------


 

(i) any lack of validity or enforceability of any Letter of Credit or any Loan
Document, or any term or provision therein;

 

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or any Loan Document;

 

(iii) the existence of any claim, setoff, defense or other right that the
Borrower, any other party guaranteeing, or otherwise obligated with, the
Borrower, any Subsidiary or other Affiliate thereof or any other Person may at
any time have against the beneficiary under any Letter of Credit, the Issuing
Bank, the Administrative Agent or any Lender or any other Person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;

 

(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

 

(v) payment by the Issuing Bank under a Letter of Credit against presentation of
a draft or other document that does not comply with the terms of such Letter of
Credit; and

 

(vi) any other act or omission to act or delay of any kind of the Issuing Bank,
the Lenders, the Administrative Agent or any other Person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.22, constitute a legal or
equitable discharge of the Borrower’s obligations hereunder.

 

Without limiting the generality of the foregoing, it is expressly understood and
agreed that the absolute and unconditional obligation of the Borrower hereunder
to reimburse L/C Disbursements will not be excused by the gross negligence or
willful misconduct of the Issuing Bank. However, the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
gross negligence or willful misconduct in determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof.  It
is further understood and agreed that the Issuing Bank may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary and, in
making any payment under any Letter of Credit (i) the Issuing Bank’s exclusive
reliance on the documents presented to it under such Letter of Credit as to any
and all matters set forth therein, including reliance on the amount of any draft
presented under such Letter of Credit, whether or not the amount due to the
beneficiary thereunder equals the amount of such draft and whether or not any
document presented pursuant to such Letter of Credit proves to be insufficient
in any respect, if such document on its face appears to be in order, and whether
or not any other statement or any other document presented pursuant

 

48

--------------------------------------------------------------------------------


 

to such Letter of Credit proves to be forged or invalid or any statement therein
proves to be inaccurate or untrue in any respect whatsoever and (ii) any
noncompliance in any immaterial respect of the documents presented under such
Letter of Credit with the terms thereof shall, in each case, be deemed not to
constitute gross negligence or willful misconduct of the Issuing Bank.

 

(g)   Disbursement Procedures.  The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  The Issuing Bank shall as promptly as
possible give telephonic notification, confirmed by fax, to the Administrative
Agent and the Borrower of such demand for payment and whether the Issuing Bank
has made or will make an L/C Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the L/C Credit Lenders with respect
to any such L/C Disbursement.

 

(h)   Interim Interest.  If the Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, then, unless the Borrower shall reimburse such
L/C Disbursement in full on such date, the unpaid amount thereof shall bear
interest for the account of the Issuing Bank, for each day from and including
the date of such L/C Disbursement, to but excluding the earlier of the date of
payment by the Borrower or the date on which interest shall commence to accrue
thereon as provided in Section 2.02(f), at the rate per annum that would apply
to such amount if such amount were an ABR L/C Loan.

 

(i)   Resignation or Removal of the Issuing Bank.  The Issuing Bank may resign
at any time by giving 30 days’ prior written notice to the Administrative Agent,
the Lenders and the Borrower, and may be removed at any time by the Borrower by
notice to the Issuing Bank, the Administrative Agent and the Lenders.  Upon the
acceptance of any appointment as the Issuing Bank hereunder by a Lender that
shall agree to serve as successor Issuing Bank, such successor shall succeed to
and become vested with all the interests, rights and obligations of the retiring
Issuing Bank. At the time such removal or resignation shall become effective,
the Borrower shall pay all accrued and unpaid fees pursuant to
Section 2.05(c)(ii). The acceptance of any appointment as the Issuing Bank
hereunder by a successor Lender shall be evidenced by an agreement entered into
by such successor, in a form satisfactory to the Borrower and the Administrative
Agent, and, from and after the effective date of such agreement, (i) such
successor Lender shall have all the rights and obligations of the previous
Issuing Bank under this Agreement and the other Loan Documents and
(ii) references herein and in the other Loan Documents to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require. After the resignation or removal of the Issuing Bank hereunder, the
retiring Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement and the other
Loan Documents with respect to Letters of Credit issued by it prior to such
resignation or removal, but shall not be required to issue additional Letters of
Credit.

 

49

--------------------------------------------------------------------------------


 

(j)   Cash Collateralization.  If any Event of Default shall occur and be
continuing, the Borrower shall, on the Business Day it receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, L/C Credit Lenders holding participations in outstanding
Letters of Credit representing greater than 50% of the aggregate undrawn amount
of all outstanding Letters of Credit) thereof and of the amount to be deposited,
deposit in an account with the Collateral Agent, for the benefit of the L/C
Credit Lenders, an amount in cash equal to 105% of the L/C Exposure as of such
date; provided that the obligation to deposit such cash will become effective
immediately, and such deposit will become immediately payable in immediately
available funds, without demand or notice of any kind, upon the exercise of any
of the remedies provided in the last paragraph of Section 7.01 or in
Section 7.02.  Such deposit shall be held by the Collateral Agent as collateral
for the payment and performance of the Obligations. The Collateral Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account.  Other than any interest earned on the investment
of such deposits in Permitted Investments, which investments shall be made at
the option and sole discretion of the Collateral Agent, such deposits shall not
bear interest. Interest or profits, if any, on such investments shall accumulate
in such account. Moneys in such account shall (i) automatically be applied by
the Administrative Agent to reimburse the Issuing Bank for L/C Disbursements for
which it has not been reimbursed, (ii) be held for the satisfaction of the
reimbursement obligations of the Borrower for the L/C Exposure at such time and
(iii) if the maturity of the Loans has been accelerated (but subject to the
consent of L/C Credit Lenders holding participations in outstanding Letters of
Credit representing greater than 50% of the aggregate undrawn amount of all
outstanding Letters of Credit), be applied to satisfy the Obligations. If the
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Events of Default have been cured or waived.

 

(k)   Additional Issuing Banks.  The Borrower may, at any time and from time to
time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld or delayed) and such Lender, designate one or more
additional Lenders to act as an issuing bank under the terms of this Agreement,
subject to reporting requirements reasonably satisfactory to the Administrative
Agent with respect to issuances, amendments, extensions and terminations of
Letters of Credit by such additional issuing bank.  Any Lender designated as an
issuing bank pursuant to this paragraph (k) shall be deemed to be an “Issuing
Bank” (in addition to being a Lender) in respect of Letters of Credit issued or
to be issued by such Lender, and, with respect to such Letters of Credit, such
term shall thereafter apply to the other Issuing Bank and such Lender.

 

SECTION 2.23.  Super Priority Nature of Obligations and Lenders’ DIP Liens.

 

(a)   The priority of the Secured Parties’ DIP Liens on the Collateral owned by
the Debtors shall be set forth in the Interim Order and the Final Order.

 

50

--------------------------------------------------------------------------------


 

(b)   All of the claims of the Agents and the Lenders on account of the
Obligations (other than the Obligations with respect to Lake Grove) shall be
entitled to the benefits of section 364(c)(1) of the Bankruptcy Code, having
superpriority over any and all administrative expenses of the kind that are
specified in sections 105, 326, 328, 330, 331, 503(b), 506(c), 507(a), 507(b),
546(c), 726, 1114 or any other provisions of the Bankruptcy Code (the
“Superpriority DIP Claims”), subject only to the Carve-Out.

 

(c)   The Superpriority DIP Claims will, at all times during the period that the
Loans remain outstanding, remain senior in priority to all other claims or
administrative expenses, including (a) any claims allowed pursuant to the
obligations of the Debtors under the Prepetition Loan Documents, and (b) the
Prepetition Superpriority Claims, subject only to the Carve-Out.

 

(d)   The Liens granted to the Collateral Agent for the benefit of the Secured
Parties on the Collateral owned by the Debtors shall be valid and perfected on
the basis and with the priority set forth herein, including in the definition of
“DIP Lien” with respect thereto, and in the Orders.

 

(e)   The “Carve-Out” means the following:  (i) all fees required to be paid to
the Clerk of the Bankruptcy Court and to the Office of the United States Trustee
under 28 U.S.C. § 1930(a) plus interest pursuant to 31 U.S.C. § 3717; (ii) all
reasonable fees and expenses incurred by a trustee under section 726(b) of the
Bankruptcy Code in an aggregate amount not to exceed $25,000; (iii) to the
extent allowed by the Bankruptcy Court at any time and, solely with respect to
any Committee, strictly subject to the Budget and the line items applicable to
such Committee’s professionals set forth therein, all accrued and unpaid fees,
costs and expenses incurred by professionals and professional firms retained by
the Debtors and any such Committee at any time before the date and time of the
delivery by the DIP Agent at the direction of the Required Lenders (the “Trigger
Date”) of a Carve-Out Trigger Notice (as defined below) plus any monthly or
success or transaction fees payable to the Debtors’ professionals or
professional firms retained by the Debtors, including a Chief Restructuring
Officer (a “CRO”) and any Committee (each, a “Professional” and the fees, costs
and expenses of Professionals, the “Professional Fees”) to the extent such
Professional Fees are allowed by the Bankruptcy Court at any time, whether
before or after the Trigger Date; and (iv) after the Trigger Date to the extent
allowed by the Bankruptcy Court at any time, all unpaid fees, disbursements,
costs and expenses incurred by Professionals in an aggregate amount not to
exceed $1,000,000 (the amount set forth in this clause (iv) being the
“Post-Carve-Out Trigger Notice Cap”) plus any success or transaction fees that
may become due and payable to any Professional which shall not be included in or
subject to the Post-Carve-Out Trigger Notice Cap; provided, however, that
nothing herein shall be construed to impair the ability of any party to object
to any fees, expenses, reimbursement or compensation sought by any such
Professionals or any other person or entity.  For purposes of the foregoing,
“Carve-Out Trigger Notice” shall mean a written notice delivered by the
Administrative Agent at the direction of the Required Lenders to the Debtors and
their counsel, the United States Trustee, and lead counsel to any official
committee, which notice may be delivered following the occurrence of an Event of
Default and stating that the Post-Carve-Out Trigger Notice Cap has been invoked.

 

51

--------------------------------------------------------------------------------


 

Immediately upon delivery of a Carve-Out Trigger Notice, the Debtors shall be
required to transfer into a segregated account (the “Carve-Out Account”) not
subject to the control of the Administrative Agent or the Prepetition Agent an
amount equal to the Post-Carve-Out Trigger Notice Cap plus an amount equal to
the aggregate unpaid fees, costs and expenses described above in clauses
(iii) and (iv) of this section, in each case, as determined by a good faith
estimate of the applicable Professional.  The proceeds on deposit in the
Carve-Out Account shall be available only to satisfy obligations benefitting
from the Carve-Out, and the Administrative Agent or the Prepetition Agent
(i) shall not sweep or foreclose on cash of the Debtors necessary to fund the
Carve-Out Account and (ii) shall only have a security interest in any residual
interest in the Carve-Out Account available following satisfaction in full of
all obligations benefitting from the Carve-Out. For the avoidance of doubt and
notwithstanding anything to the contrary herein or elsewhere, the Carve-Out
shall be senior to all liens securing the Obligations, the adequate protection
liens, all claims and any and all other forms of adequate protection, liens or
claims securing the Obligations.

 

(f)   Except as set forth herein or in the Orders, no other claim having a
priority superior or pari passu to that granted to Administrative Agent,
Collateral Agent and Lenders by the Final Order shall be granted or approved
while any Obligations remain outstanding.  Except for the Carve-Out and subject
to entry of the Final Order, no costs or expenses of administration shall be
imposed against the Administrative Agent, Collateral Agent, Lenders or any of
the Collateral or any of the Prepetition Agents, the Prepetition Lenders or the
Collateral (as defined in the Prepetition Credit Agreement) under Sections 105,
506(c) or 552 of the Bankruptcy Code, or otherwise, and each of the Loan Parties
hereby waives for itself and on behalf of its estate in bankruptcy, any and all
rights under sections 105, 506(c) or 552, or otherwise, to assert or impose or
seek to assert or impose, any such costs or expenses of administration against
the Administrative Agent, Collateral Agent, Lenders or any of the Collateral or
any of the Prepetition Agents or the Prepetition Lenders.

 

SECTION 2.24.  No Discharge; Survival of Claims.  Except as otherwise
contemplated by the RSA, until payment in full of the Loans and all other
Obligations, each of the Borrower and the Guarantors agrees that (a) the
Obligations hereunder shall not be discharged by the entry of an order
confirming a plan of reorganization or liquidation in any Chapter 11 Case (and
each of the Borrower and the Guarantors, pursuant to Section 1141(d)(4) of the
Bankruptcy Code, hereby waives any such discharge) and (b) the Superpriority DIP
Claim and the DIP Liens granted to the Agents pursuant to the Orders and
described in this Section 2.24 shall not be affected in any manner by the entry
of an order confirming a plan of reorganization or liquidation in any Chapter 11
Case.

 

SECTION 2.25.  Release.  Each of the Borrower and the Guarantors hereby
acknowledges effective upon entry of the Final Order, and subject to the terms
thereof, that the Borrower, the Guarantors and any of their Subsidiaries have no
defense, counterclaim, offset, recoupment, claim or demand of any kind or nature
whatsoever that can be asserted to reduce or eliminate all of any part of the
Borrower’s, the Guarantors’ or their Subsidiaries’ liability to repay the
Administrative Agent, Collateral Agent or any

 

52

--------------------------------------------------------------------------------


 

Lender as provided in this Agreement or to seek affirmative relief or damages of
any kind or nature from the Administrative Agent, Collateral Agent or any
Lender.  Upon entry of the Final Order, the Borrower and the Guarantors, each in
their own right and on behalf of their bankruptcy estates, and on behalf of all
their successors, assigns, Subsidiaries and any Affiliates and any Person acting
for and on behalf of, or claiming through them, (collectively, the “Releasing
Parties”), hereby fully, finally and forever release and discharge the
Administrative Agent, the Collateral Agent and Lenders and all of Administrative
Agent’s, Collateral Agent’s and Lenders’ officers, directors, servants, agents,
attorneys, assigns, heirs, parents, subsidiaries, and each Person acting for or
on behalf of any of them (collectively, the “Released DIP Parties”) of and from
any and all actions, causes of action, demands, suits, claims, liabilities,
Liens, lawsuits, adverse consequences, amounts paid in settlement, costs,
damages, debts, deficiencies, diminution in value, disbursements, expenses,
losses and other obligations of any kind or nature whatsoever, in each case,
existing at the time of entry of the Final Order, whether in law, equity or
otherwise (including, without limitation, those arising under Sections 541
through 550 of the Bankruptcy Code and interest or other carrying costs,
penalties, legal, accounting and other professional fees and expenses, and
incidental, consequential and punitive damages payable to third parties),
directly or indirectly arising out of, connected with or relating to this
Agreement, the Interim Order, the Final Order and the transactions (including,
for avoidance of doubt, the Transactions) contemplated hereby, and all other
agreements, certificates, instruments and other documents and statements
(whether written or oral) related to any of the foregoing.

 

SECTION 2.26.  Waiver of any Priming Rights.  On and after the Closing Date, and
on behalf of themselves and their estates, and for so long as any Obligations
shall be outstanding, the Borrower and the Guarantors hereby irrevocably waive
any right, pursuant to Sections 364(c) or 364(d) of the Bankruptcy Code or
otherwise, to grant any Lien of equal or greater priority than the DIP Liens
securing the Obligations, or to approve a claim of equal or greater priority
than the Obligations.

 

ARTICLE III

 

Representations and Warranties

 

Each of Holdings and the Borrower represents and warrants to the Administrative
Agent, the Collateral Agent, the Issuing Bank and each of the Lenders that:

 

SECTION 3.01.  Organization; Powers.  Holdings, the Borrower and each of the
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) subject to the entry by
the Bankruptcy Court of the applicable Orders, has all requisite power and
authority to own its property and assets and to carry on its business as now
conducted and as proposed to be conducted, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect, (c) is
qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required, except where the failure so to qualify
could not reasonably be expected to result in a Material Adverse Effect, and
(d) subject to the entry by the Bankruptcy Court of the applicable Orders, has
the power and authority to execute,

 

53

--------------------------------------------------------------------------------


 

deliver and perform its obligations under each of the Loan Documents and each
other agreement or instrument contemplated thereby to which it is or will be a
party and, in the case of the Borrower, to borrow hereunder.

 

SECTION 3.02.  Authorization.  Subject to the entry by the Bankruptcy Court of
the applicable Orders, the Transactions (a) have been duly authorized by all
requisite corporate, limited liability company, partnership and, if required,
stockholder, member and partner action and (b) will not (i) violate (A) any
provision of (1) law, statute, rule or regulation, or (2) the certificate,
articles of incorporation, operating agreements, partnership agreements or other
constitutive documents or by-laws of Holdings, the Borrower or any Subsidiary,
(B) any order of any Governmental Authority or (C) any provision of any
indenture, agreement or other instrument to which Holdings, the Borrower or any
Subsidiary is a party or by which any of them or any of their property is or may
be bound, (ii) be in conflict with, result in a breach of or constitute (alone
or with notice or lapse of time or both) a default under, or give rise to any
right to accelerate or to require the prepayment, repurchase or redemption of
any obligation under any such indenture, agreement or other instrument or
(iii) result in the creation or imposition of any Lien upon or with respect to
any property or assets now owned or hereafter acquired by Holdings, the Borrower
or any Subsidiary (other than any Lien created hereunder or under the Security
Documents), except to the extent that any failure or failures of clause
(b)(i)(C) or (b)(ii) of this Section 3.02 to be true and correct has not,
individually or in the aggregate, resulted in, and could not, individually or in
the aggregate, reasonably be expected to result in, any liability or loss that
is not subject to the Automatic Stay and is adverse to the Lenders in any
material respect.

 

SECTION 3.03.  Enforceability.  Subject to the entry of the applicable Orders,
this Agreement has been duly executed and delivered by Holdings and the Borrower
and constitutes, and each other Loan Document when executed and delivered by
each Loan Party party thereto will constitute, a legal, valid and binding
obligation of such Loan Party enforceable against such Loan Party in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

SECTION 3.04.  Governmental Approvals.  No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required to be made or obtained by Holdings, the Borrower or any
Subsidiary in connection with the Transactions, except for (a) the filing of
Uniform Commercial Code financing statements and filings with the United States
Patent and Trademark Office and the United States Copyright Office,
(b) [reserved], (c) the Interim Order and the Final Order, as applicable, and
(c) such as have been made or obtained and are in full force and effect.

 

SECTION 3.05.  Financial Statements; Budget.  (a)  Holdings has heretofore
furnished to the Lenders its consolidated balance sheets and related statements
of income, stockholder’s equity and cash flows (a) as of and for the fiscal year
ended March 29, 2015, audited by and accompanied by the opinion of Grant
Thornton LLP, independent

 

54

--------------------------------------------------------------------------------


 

public accountants and (b) as of and for the Fiscal Quarter and the portion of
the fiscal year ended December 27, 2015, certified by its chief financial
officer. Such financial statements present fairly in all material respects the
financial condition and results of operations and cash flows of Holdings and its
consolidated subsidiaries as of such dates and for such periods, subject to any
adjustments required as a result of the recognition of a valuation allowance.
Such balance sheets and the notes thereto disclose all material liabilities,
direct or contingent, of Holdings and its consolidated subsidiaries as of the
dates thereof. Such financial statements were prepared in accordance with GAAP
applied on a consistent basis (except as otherwise expressly noted therein),
subject to any adjustments required as a result of the recognition of a
valuation allowance and, in the case of unaudited financial statements, subject
to year-end audit adjustments and the absence of footnotes.

 

(b)   The Initial Budget delivered pursuant to Section 4.02(o) and each Budget
delivered thereafter are based on are based on good faith estimates and
assumptions believed by management of the Borrower to be reasonable and fair in
light of current conditions and facts known to the Borrower at the time
delivered (it being understood that such Budgets and the assumptions on which
they were based, may or may not prove to be correct).

 

SECTION 3.06.  No Material Adverse Change.  No event, change or condition has
occurred that has had, or could reasonably be expected to have, a Material
Adverse Effect since the Petition Date.

 

SECTION 3.07.  Title to Properties; Possession Under Leases.  (a)  Except as set
forth on Schedule 3.07, each of Holdings, the Borrower and the Subsidiaries has
good and marketable title to, or valid leasehold interests in, all its material
properties and assets (including all Real Property), except for minor defects in
title that do not interfere in any material respect with its ability to conduct
its business as currently conducted or to utilize such properties and assets for
their intended purposes. All such material properties and assets are free and
clear of Liens, other than Liens expressly permitted by Section 6.02.

 

(b)   Except as set forth on Schedule 3.07, each of Holdings, the Borrower and
the Subsidiaries has complied in all material respects with all obligations
under all material leases to which it is a party and all such leases are in full
force and effect.  Each of Holdings, the Borrower and the Subsidiaries enjoys
peaceful and undisturbed possession under all such material leases.

 

(c)   As of the Closing Date, neither Holdings nor the Borrower has received any
written notice of, nor do any officers of the Borrower have any knowledge of,
any pending or contemplated condemnation proceeding affecting the Real
Properties or any sale or disposition thereof in lieu of condemnation.

 

(d)   As of the Closing Date, none of Holdings, the Borrower or any of the
Subsidiaries is obligated under any right of first refusal, option or other
contractual right to sell, assign or otherwise dispose of any Real Property or
any interest therein.

 

55

--------------------------------------------------------------------------------


 

SECTION 3.08.  Equity Interests.  (a)  Schedule 3.08 sets forth as of the
Closing Date a list of all Loan Parties (other than Holdings) and the percentage
ownership interest of each legal and beneficial holder therein. The shares of
capital stock or other ownership interests so indicated on Schedule 3.08 are
fully paid and non-assessable and are owned by Holdings or the Borrower, as
applicable, directly or indirectly, free and clear of all Liens (other than
Liens created under the Security Documents).

 

(b)   Holdings has no direct subsidiaries other than the Borrower.  Holdings
owns 100% of the outstanding Equity Interests of the Borrower.  The shares of
capital stock of the Borrower are fully paid and non-assessable and are owned by
Holdings directly, free and clear of all Liens (other than Liens created under
the Security Documents).

 

(c)   Except for the rights and obligations set forth on Schedule 3.08, there
are no subscriptions, warrants, options, calls, commitments, rights or agreement
by which any Loan Party or any of their Subsidiaries or any of the shareholders
of any Loan Party or any of their Subsidiaries is bound relating to the
issuance, transfer, voting or redemption of shares of its Equity Interests or
any pre-emptive rights held by any Person with respect to the Equity Interests
of any Loan Party or any of their Subsidiaries.  Except as set forth on Schedule
3.08, no Loan Party and none of their Subsidiaries has issued any securities
convertible into or exchangeable for shares of its Equity Interests or any
options, warrants or other rights to acquire such shares or securities
convertible into or exchangeable for such shares.

 

SECTION 3.09.  Litigation; Compliance with Laws.  (a)  other than the Chapter 11
Cases, or as stayed upon the commencement of the Chapter 11 Cases or except as
set forth on Schedule 3.09(a), there are no actions, suits or proceedings at law
or in equity or by or before any Governmental Authority now pending or, to the
knowledge of Holdings or the Borrower, threatened (in writing) against Holdings
or the Borrower or any Subsidiary or any business, property or rights of any
such Person (i) restrains, prevents or imposes or can reasonably be expected to
impose materially adverse conditions under the DIP Facility or (ii) that could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

 

(b)   Since the date of this Agreement, there has been no change in the status
of the matters disclosed on Schedule 3.09(a) that, individually or in the
aggregate, has resulted in, or could reasonably be expected to result in, a
Material Adverse Effect and is not subject to the Automatic Stay.

 

(c)   Subject to the entry of the Interim Order and the Final Order, as
applicable, none of Holdings, the Borrower or any of the Subsidiaries or any of
their respective material properties or assets is in violation of, nor will the
continued operation of their material properties and assets as currently
conducted violate, any law, rule or regulation (including any zoning and
building law, ordinance, code or approval, permit, Environmental Law and
Environmental Permit) or any restrictions of record or agreements affecting the
Real Property, or is in default with respect to any judgment, writ, injunction,
decree or order of any Governmental Authority, where such violation or

 

56

--------------------------------------------------------------------------------


 

default could reasonably be expected to result in a Material Adverse Effect
except to the extent any consequence of such violation or default is subject to
the Automatic Stay.

 

(d)   Except as set forth on Schedule 3.09(d), certificates of occupancy and
permits are in effect for each Real Property as currently constructed, and true
and complete copies of such certificates of occupancy have been delivered to the
Prepetition Agent as mortgagee with respect to each Real Property.

 

SECTION 3.10.  Agreements.  None of Holdings, the Borrower or any of the
Subsidiaries is a party to any agreement or instrument or subject to any
corporate restriction that has resulted or could reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 3.11.  Federal Reserve Regulations.  (a)  None of Holdings, the Borrower
or any of the Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.

 

(b)   No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with, the provisions of the Regulations of the Board, including Regulation T, U
or X.

 

SECTION 3.12.  Investment Company Act.  None of Holdings, the Borrower or any
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

 

SECTION 3.13.  Use of Proceeds.  The Borrower intends to use the proceeds of
Loans only for the purposes set forth in Section 5.08.

 

SECTION 3.14.  Tax Returns.  Each of Holdings, the Borrower and the Subsidiaries
has filed or caused to be filed all material Federal, state, local and foreign
tax returns or materials required to have been filed by it and has paid or
caused to be paid all post-petition material taxes due and payable by it and all
assessments received by it, except taxes that are being contested in good faith
by appropriate proceedings and for which Holdings, the Borrower or such
Subsidiary, as applicable, shall have set aside on its books adequate reserves.

 

SECTION 3.15.  No Material Misstatements.  No information, report, financial
statement, exhibit or schedule furnished by or on behalf of Holdings or the
Borrower to the Administrative Agent or any Lender in connection with the
negotiation of any Loan Document or included therein or delivered pursuant
thereto, when taken together, contained, as of the date such information was
provided, any material misstatement of fact or omitted to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that to the extent any such
information, report, financial statement, exhibit or schedule was based upon or
constitutes a forecast or projection, each of Holdings and the Borrower
represents and warrants only that it acted in good faith and utilized reasonable

 

57

--------------------------------------------------------------------------------


 

assumptions (based upon accounting principles consistent with the historical
audited financial statements of the Borrower) and due care in the preparation of
such information, report, financial statement, exhibit or schedule.  There is no
fact known to any Loan Party which such party has not disclosed to Moelis or the
Administrative Agent with respect to the Transactions which would reasonably be
expected to have a Material Adverse Effect.

 

SECTION 3.16.  Employee Benefit Plans.  With respect to any employee benefit
plan (within the meaning of Section 3(3) of ERISA), each of the Borrower and its
ERISA Affiliates is in compliance in all material respects with the applicable
provisions of ERISA and the Code and the regulations and published
interpretations thereunder, except where the failure to so comply has not,
individually or in the aggregate, resulted in, and could not, individually or in
the aggregate, reasonably be expected to result in, a material liability to the
Borrower. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events, could reasonably be
expected to result in a Material Adverse Effect.  Except as set forth on
Schedule 3.16, the present value of all benefit liabilities under each Plan
(based on the assumptions used for purposes of Accounting Standards Codification
No. 715-30, as amended or revised from time to time) did not, as of the last
annual valuation date applicable thereto, exceed the fair market value of the
assets of such Plan by an amount that, if required to be paid by the Borrower
and the Subsidiaries, could reasonably be expected to have a Material Adverse
Effect, and the present value of all benefit liabilities of all underfunded
Plans (based on the assumptions used for purposes of Accounting Standards
Codification No. 715-30, as amended or revised from time to time) did not, as of
the last annual valuation dates applicable thereto, exceed the fair market value
of the assets of all such underfunded Plans by an amount that, if required to be
paid by the Borrower and the Subsidiaries, could reasonably be expected to have
a Material Adverse Effect.

 

SECTION 3.17.  Environmental Matters.  (a)  Except as set forth in Schedule 3.17
and except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, none of Holdings, the Borrower or any of the Subsidiaries (i) has failed
to comply with any Environmental Law or to obtain, maintain or comply with any
Environmental Permits, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

 

(b)   Since the date of this Agreement, there has been no change in the status
of the matters disclosed on Schedule 3.17 that, individually or in the
aggregate, has resulted in, or could, individually or in the aggregate,
reasonably be expected to result in, a Material Adverse Effect.

 

SECTION 3.18.  Insurance.  Schedule 3.18 sets forth a true, complete and correct
description of all insurance maintained by the Borrower or by the Borrower for
the Subsidiaries as of the date hereof and the Closing Date. As of each such
date, such insurance is in full force and effect and all premiums have been duly
paid.  The Borrower and the Subsidiaries have insurance in such amounts with
such deductibles and covering such risks and liabilities as management believes
are customarily maintained by

 

58

--------------------------------------------------------------------------------


 

companies of a similar size to the Borrower, engaged in the same or similar
businesses as the Borrower and operating in the same or similar locations as the
Borrower.

 

SECTION 3.19.  Security Interest.  This Agreement, the Orders and the Security
Documents, subject to entry of the Orders, are effective to create in favor of
the Collateral Agent, subject to the Carve-Out, for the benefit of the Secured
Parties, legal, valid, enforceable and continuing first-priority Liens on, and
security interests in, the Collateral pledged hereunder or thereunder, in each
case, with respect to priority, subject to no Liens other than Permitted
Priority Liens with the relative priorities granted pursuant to the terms of the
Orders.  Pursuant to the terms of the Interim Order and/or Final Order, no
filing or other action will be necessary to perfect or protect such Liens and
security interests.  Pursuant to and to the extent provided in the Interim Order
and the Final Order, the Indebtedness of the Debtors under this Agreement will
constitute part of the Superpriority DIP Claim (as defined in the Orders).

 

SECTION 3.20.  Location of Real Property and Leased Premises.  As of the date
hereof, the Borrower and the Subsidiaries do not own any real property. 
Schedule 1.01(c) lists completely and correctly as of the Closing Date all real
property leased by the Borrower and the Subsidiaries and the addresses thereof.
The Borrower and the Subsidiaries have valid leases in all the real property set
forth on Schedule 1.01(c), except as set forth therein.

 

SECTION 3.21.  Labor Matters. The hours worked by and payments made to employees
of Holdings, the Borrower and the Subsidiaries are not in violation in any
material respect of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law dealing with such matters.  All payments
due from Holdings, the Borrower or any Subsidiary, or for which any claim may be
made against Holdings, the Borrower or any Subsidiary, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of Holdings, the Borrower or such
Subsidiary.

 

SECTION 3.22.  Chapter 11 Cases .  The Chapter 11 Cases were commenced on the
Petition Date in accordance with applicable law and proper notice has been or
will be given of (i) the motion seeking approval of the Loan Documents, the
Interim Order and the Final Order, (ii) the hearing for the entry of the Interim
Order, and (iii) the hearing for the entry of the Final Order, as applicable.

 

SECTION 3.23.  [Reserved.]

 

SECTION 3.24.  Sanctioned Persons; Trading with the Enemy.  None of Holdings,
the Borrower or any Subsidiary nor, to the knowledge of the Borrower, any
director, officer, agent, employee or Affiliate of Holdings, the Borrower or any
Subsidiary is currently subject to any U.S. sanctions administered by the Office
of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and the
Borrower does not intend to directly or indirectly use the proceeds of the Loans
or the Letters of Credit or otherwise make available such proceeds to any
Person, for the purpose of financing the activities of any Person currently
subject to any U.S. sanctions administered

 

59

--------------------------------------------------------------------------------


 

by OFAC.  None of Holdings, the Borrower or any Subsidiary nor, to the knowledge
of the Borrower, any director, officer, agent, employee or Affiliate of
Holdings, the Borrower or any Subsidiary has engaged, or intends to engage, in
any business or activity that would be a violation of the Trading with the Enemy
Act.

 

SECTION 3.25.  Orders.  The Loan Parties are in compliance in all material
respects with the terms and conditions of the Orders.  Each of the Interim Order
(with respect to the period prior to the entry of the Final Order) or the Final
Order (from after the date the Final Order is entered) is in full force and
effect and has not been vacated, reversed or rescinded or, without the prior
written consent of the Administrative Agent and Required Lenders, in their sole
discretion, amended or modified and no appeal of such order has been timely
filed or, if timely filed, a stay pending such appeal is currently effective, in
each case, except for (i) any such modification, stay, vacation, reversal,
rescindment or amendment that is stayed or reversed with five Business Days and
(ii) modifications and amendments that do not affect the interests of the
Lenders.

 

SECTION 3.26.  Business and Property of the Loan Parties.  Upon and after the
Closing Date, no Loan Party nor any of their Subsidiaries proposes to engage in
any business other than those businesses in which such entity is engaged on the
date of this Agreement or that are reasonably related thereto and activities
necessary to conduct the foregoing.  On the Closing Date, subject to the entry
of the Interim Order and the other “first day orders,” the Loan Parties and
their Subsidiaries will own all the property and possess all of the rights and
consents necessary for the conduct of such businesses.

 

ARTICLE IV

 

Conditions of Lending

 

The obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder are subject to the satisfaction of the following
conditions:

 

SECTION 4.01.  All Credit Events.  On the date of each Borrowing (other than a
conversion or a continuation of a Borrowing), including on the date of each
issuance, amendment, extension or renewal of a Letter of Credit (each such event
being called a “Credit Event”):

 

(a)   The Administrative Agent shall have received a notice of such Borrowing as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.02) or, in the case of the issuance, amendment,
extension or renewal of a Letter of Credit, the Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance,
amendment, extension or renewal of such Letter of Credit as required by
Section 2.22(b).

 

(b)   The representations and warranties set forth in Article III and in each
other Loan Document shall be true and correct in all material respects on and as
of the date of such Credit Event with the same effect as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date.

 

60

--------------------------------------------------------------------------------


 

(c)   At the time of and immediately after such Credit Event, no Default or
Event of Default shall have occurred and be continuing.

 

(d)   Such Credit Event shall not violate any requirement of law and shall not
be enjoined, temporarily, preliminarily or permanently.

 

(e)   With respect to the Final Borrowing, the Bankruptcy Court shall have
entered the Final Order authorizing and approving the DIP Facility, in form and
substance reasonably satisfactory to the Administrative  Agent and the Required
Lenders, which Final Order shall be in full force and effect and shall not have
been reversed, vacated or stayed, and shall not have been amended, supplemented
or otherwise modified without the prior written consent of the Administrative
Agent at the direction of the Required Lenders.

 

(f)   With respect to the Final Borrowing, the Loan Parties shall have used
commercially reasonably efforts to obtain private ratings for the DIP Facility
from each of S&P and Moody’s; provided that timely cooperation with the
customary and reasonable requests of S&P and Moody’s, in conferral with the
Lenders, shall be deemed to be commercially reasonable.

 

(g)   Other than the Orders, there shall not exist any law, regulation, ruling,
judgment, order, injunction or other restraint that prohibits, restricts or
imposes a materially adverse condition on the DIP Facility or the exercise by
the Collateral Agent at the direction of the Lenders of its rights as a secured
party with respect to the Collateral.

 

(h)   The RSA shall not have been terminated due to revocation of the votes to
accept the Prepackaged Plan by Prepetition Lenders that has the effect of
causing the percentage of funded debt owned by the Requisite Consenting Lenders
to fall below 662/3% of the total amount outstanding under the Prepetition Loan
Documents.  For the avoidance of doubt, the Requisite Consenting Lenders shall
have the right to revoke their vote to accept the Prepackaged Plan as provided
in the RSA.

 

Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrower and Holdings on the date of such Credit Event as to the matters
specified in paragraphs (b), (c), (d) and (g) of this Section 4.01.

 

SECTION 4.02.  First Credit Event.  On the date of the first Credit Event, such
date (the “Closing Date”) being the date on or prior to which the following
conditions have been satisfied or waived by the Required Lenders:

 

(a)   [Reserved.]

 

(b)   [Reserved.]

 

(c)   The Administrative Agent shall have received (i) a copy of the
certificate, articles of incorporation or other constitutive document, including
all amendments thereto, of each Loan Party, certified as of a recent date by the
Secretary of State of the state of its organization, and a certificate as to the
good standing of each Loan Party as of

 

61

--------------------------------------------------------------------------------


 

a recent date, from such Secretary of State; (ii) a certificate of the Secretary
or Assistant Secretary of each Loan Party dated the Closing Date and certifying,
to the extent applicable to such Loan Party, (A) that attached thereto is a true
and complete copy of the by-laws, operating agreement or partnership agreement,
as applicable, of such Loan Party as in effect on the Closing Date and at all
times since a date prior to the date of the resolutions described in
clause (B) below, (B) that attached thereto is a true and complete copy of
resolutions duly adopted by the member, the general partner or board of
directors or managers, as applicable, of such Loan Party authorizing the
execution, delivery and performance of the Loan Documents to which such Person
is a party and, in the case of the Borrower, the borrowings hereunder, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect, (C) that the certificate, articles of incorporation or other
constitutive document of such Loan Party have not been amended since the date of
the last amendment thereto shown on the certificate of good standing furnished
pursuant to clause (i) above, and (D) as to the incumbency and specimen
signature of each officer executing any Loan Document or any other document
delivered in connection herewith on behalf of such Loan Party; (iii) a
certificate of another officer as to the incumbency and specimen signature of
the Secretary or Assistant Secretary executing the certificate pursuant to
clause (ii) above; and (iv) such other documents as the Lenders, the Issuing
Bank or the Administrative Agent may reasonably request.

 

(d)   The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by a Financial Officer of the Borrower, confirming
compliance with the conditions precedent set forth in paragraphs (b) and (c) of
Section 4.01.

 

(e)   The Administrative Agent shall have received all Fees and other amounts
due and payable on or prior to the Closing Date, including all reasonable and
documented (in summary form) out-of-pocket fees, costs, disbursements and
expenses of (i) the Agents (limited, in the case of counsel, to all reasonable
fees, costs, disbursements and expenses of the Agents’ outside counsel, King &
Spalding LLP (“K&S”)), and (ii) Moelis & Company LLC (“Moelis”), as financial
advisor to the Administrative Agent (pursuant to that certain letter of
engagement dated as of April 25, 2016, by and between K&S, Credit Suisse, the
Borrower and Moelis (the “Moelis Engagement Letter”), in each case, to the
extent invoiced to the Borrower no later than one business day prior to the
Closing Date.

 

(f)   The Security Documents shall have been duly executed by each Loan Party
that is to be a party thereto and shall be in full force and effect on the
Closing Date, other than to the extent a post-closing delivery is provided
therefor in Section 5.15. Subject to entry of the Interim Order, the Collateral
Agent on behalf of the Secured Parties shall have a security interest in the
Collateral of the type and priority described in each Security Document.

 

(g)   The Collateral Agent shall have received a Perfection Certificate with
respect to the Loan Parties dated the Closing Date and duly executed by a
Responsible Officer of Holdings and the Borrower, and shall have received the
results of a search of the Uniform Commercial Code filings (or equivalent
filings) made with respect to the Loan Parties in the states (or other
jurisdictions) of formation of such Persons, in which the chief

 

62

--------------------------------------------------------------------------------


 

executive office of each such Person is located and in the other jurisdictions
in which such Persons maintain property, in each case as indicated on such
Perfection Certificate, together with copies of the financing statements (or
similar documents) disclosed by such search, and accompanied by evidence
satisfactory to the Collateral Agent that the Liens indicated in any such
financing statement (or similar document) would be permitted under Section 6.02
or have been or will be contemporaneously released or terminated.

 

(h)   [Reserved].

 

(i)   [Reserved].

 

(j)   [Reserved].

 

(k)   [Reserved].

 

(l)   [Reserved].

 

(m)   Other than the Orders, all governmental and third party consents and
approvals necessary in connection with the DIP Facility shall have been obtained
(without the imposition of any conditions that are not acceptable to the
Administrative Agent and the Required Lenders in their reasonable discretion)
and shall remain in effect.

 

(n)   The Lenders shall have received, to the extent requested at least five
days prior to the Closing Date, all documentation and other information required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act.

 

(o)   The Administrative Agent and the Lenders shall have received the Initial
Budget.

 

(p)   All first day motions, including those related to the DIP Facility, filed
by the Loan Parties and related orders entered by the Bankruptcy Court in the
Chapter 11 Cases shall be in form and substance reasonably satisfactory to the
Administrative Agent at the direction of the Required Lenders.

 

(q)   Other than the Chapter 11 Cases, or as stayed upon the commencement of the
Chapter 11 Cases, there shall exist no action, suit, investigation, litigation
or proceeding pending or threatened in any court or before any arbitrator or
governmental instrumentality that (i) could reasonably be expected to result in
a Material Adverse Effect or (ii) restrains, prevents or imposes or can
reasonably be expected to impose materially adverse conditions upon the DIP
Facility, the Collateral or the transactions contemplated thereby.

 

(r)   Subject to entry of the Orders, the Collateral Agent, for the benefit of
the Lenders, shall have a valid and perfected Lien on and security interest in
the Collateral of the Debtors on the basis and with the priority set forth
herein.

 

63

--------------------------------------------------------------------------------


 

(s)   The Bankruptcy Court shall have entered the Interim Order within three
(3) calendar days following the Petition Date, in form and substance
satisfactory to the Administrative Agent and the Required Lenders, which Interim
Order shall include, without limitation, copies of the DIP Facility and the
Budget as exhibits thereto, entered on notice to such parties as may be
satisfactory to the Administrative Agent and the Required Lenders,
(i) authorizing and approving the DIP Facility and the Transactions, including,
without limitation, the granting of the superpriority status, security interests
and priming liens, and the payment of all fees, referred to herein; (ii) lifting
or modifying the automatic stay to permit the Borrower and the Guarantors to
perform their obligations and the Lenders to exercise their rights and remedies
with respect to the DIP Facility; (iii) authorizing the use of cash collateral
and providing for adequate protection in favor of the Prepetition Lenders as and
to the extent provided herein; and (iv) reflecting such other terms and
conditions that are satisfactory to the Administrative Agent, the Required
Lenders and the Loan Parties in their sole discretion, in each case, on the
terms and conditions set forth herein; which Interim Order shall be in full
force and effect, shall not have been reversed, vacated or stayed and shall not
have been amended, supplemented or otherwise modified without the prior written
consent of the Administrative Agent and the Required Lenders.

 

(t)   The Loan Parties shall have appointed a CRO pursuant to the terms of an
engagement letter in form and substance reasonably satisfactory to the to the
Administrative Agent and the Lenders.

 

(u)   The Loan Parties shall have executed the Moelis Engagement Letter.

 

(v)   The Loan Parties shall have retained a real estate advisory firm
reasonably acceptable to the Administrative Agent and the Lenders pursuant to
the terms of an engagement letter in form and substance reasonably satisfactory
to the to the Administrative Agent and the Lenders.

 

(w)   The Loan Parties shall have entered into a restructuring support agreement
with the Requisite Consenting Lenders in form and substance reasonably
satisfactory to the Administrative Agent and the Lenders (the “RSA”).

 

ARTICLE V

 

Affirmative Covenants

 

Each of Holdings and the Borrower covenants and agrees with each Lender that so
long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full and all Letters of Credit have been canceled or have expired and all
amounts drawn thereunder have been reimbursed in full, unless the Required
Lenders shall otherwise consent in writing, each of Holdings and the Borrower
will, and will cause each of the Subsidiaries to:

 

64

--------------------------------------------------------------------------------


 

SECTION 5.01.  Existence; Compliance with Laws; Businesses and Properties.  (a) 
Do or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence, except as otherwise, contemplated by the
Prepackaged Plan or expressly permitted under Section 6.05.

 

(b)   Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names
material to the conduct of its business; maintain and operate such business in
substantially the manner in which it is presently conducted and operated; comply
in all material respects with all applicable laws, rules, regulations and
decrees and orders of any Governmental Authority, whether now in effect or
hereafter enacted; and at all times maintain and preserve all property material
to the conduct of such business and keep such property in good repair, working
order and condition (except for ordinary wear and tear), and from time to time
make, or cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith may be properly conducted at all times.

 

SECTION 5.02.  Insurance.  (a)  Keep its insurable properties insured at all
times by insurers that management believes are financially sound and reputable;
maintain such other insurance, to such extent and against such risks, including
fire and other risks insured against by extended coverage, as management
believes are adequate and customarily maintained by companies of similar size as
the Borrower, engaged in the same or similar businesses as the Borrower and
operating in the same or similar locations as the Borrower, including public
liability insurance against claims for personal injury or death or property
damage occurring upon, in, about or in connection with the use of any properties
owned, occupied or controlled by it; and maintain such other insurance as may be
required by law.

 

(b)   Pursuant to Section 5.15, cause all such policies covering any Collateral
to be endorsed or otherwise amended to include a customary lender’s loss payable
endorsement, in form and substance reasonably satisfactory to the Administrative
Agent and the Collateral Agent, which endorsement shall provide that, from and
after the delivery thereof, if the insurance carrier shall have received written
notice from the Administrative Agent or the Collateral Agent of the occurrence
of an Event of Default, the insurance carrier shall pay all proceeds otherwise
payable to the Borrower or the Loan Parties under such policies directly to the
Collateral Agent; cause all such policies to provide that neither the Borrower,
the Administrative Agent, the Collateral Agent nor any other party shall be a
coinsurer thereunder and to contain a “Replacement Cost Endorsement”, without
any deduction for depreciation, and such other provisions as the Administrative
Agent or the Collateral Agent may reasonably require from time to time to
protect their interests; deliver original or certified copies of all such
policies to the Collateral Agent; use commercially reasonable effects to cause
each such policy to provide that it shall not be canceled, modified or not
renewed (i) by reason of nonpayment of premium upon not less than 10 days’ prior
written notice thereof by the insurer to the Administrative Agent and the
Collateral Agent (giving the Administrative Agent and the Collateral Agent the
right to cure defaults in the payment of premiums) or

 

65

--------------------------------------------------------------------------------


 

(ii) for any other reason upon not less than 30 days’ prior written notice
thereof by the insurer to the Administrative Agent and the Collateral Agent;
deliver to the Administrative Agent and the Collateral Agent, prior to the
cancellation, modification or nonrenewal of any such policy of insurance, a copy
of a renewal or replacement policy (or other evidence of renewal of a policy
previously delivered to the Administrative Agent and the Collateral Agent)
together with evidence reasonably satisfactory to the Administrative Agent and
the Collateral Agent of payment of the premium therefor.

 

(c)   [Reserved].

 

(d)   With respect to any Real Property, carry and maintain comprehensive
general liability insurance including the “broad form CGL endorsement” and
coverage on an occurrence basis against claims made for personal injury
(including bodily injury, death and property damage) and umbrella liability
insurance against any and all claims, in no event for a combined single limit of
less than that which management believes is customarily maintained by companies
of similar size as the Borrower, engaged in the same or similar businesses as
the Borrower and operating in the same or similar locations as the Borrower,
naming the Collateral Agent as an additional insured pursuant to Section 5.15,
on forms satisfactory to the Collateral Agent.

 

(e)   Notify the Administrative Agent and the Collateral Agent promptly whenever
any separate insurance concurrent in form or contributing in the event of loss
with that required to be maintained under this Section 5.02 is taken out by any
Loan Party; and promptly deliver to the Administrative Agent and the Collateral
Agent a duplicate original copy of such policy or policies.

 

SECTION 5.03.  Obligations, Taxes and Cash Management.  (a) Subject to approval
of the Bankruptcy Court and the Budget, pay its Indebtedness and other material
obligations promptly and in accordance with their terms and pay and discharge
promptly when due all material taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits or in respect of its
property, before the same shall become delinquent or in default, as well as, all
lawful claims for labor, materials and supplies or otherwise that, if unpaid,
might give rise to a Lien upon such properties or any part thereof or would be
adverse to the Lenders or any Loan Party in any material respect, in each case,
except to the extent such obligations are subject to the Automatic Stay;
provided, however, that such payment and discharge shall not be required with
respect to any such obligation, tax, assessment, charge, levy or claim so long
as the validity or amount thereof shall be contested in good faith by
appropriate proceedings and the Borrower shall have set aside on its books
adequate reserves with respect thereto in accordance with GAAP and, in the case
of a Real Property, there is no risk of forfeiture of such property.

 

(b)   Maintain a cash management system as in effect on the Petition Date.

 

SECTION 5.04.  Financial Statements, Reports, etc.  Furnish to the
Administrative Agent, which shall furnish to each Lender:

 

66

--------------------------------------------------------------------------------


 

(a)   within 120 days after the end of each fiscal year, Holdings’ consolidated
balance sheet and related statements of income, stockholders’ equity and cash
flows showing the financial condition of Holdings and Holdings’ consolidated
subsidiaries as of the close of such fiscal year and the results of its
operations and the operations of such subsidiaries during such year, together
with comparative figures for the immediately preceding fiscal year, all audited
by Grant Thornton LLP or other independent public accountants of recognized
national standing and accompanied by an opinion of such accountants (which
opinion shall be without a “going concern” explanatory note or any similar
qualification or exception and without any qualification or exception as to the
scope of such audit other than with respect to the Chapter 11 Cases) to the
effect that such consolidated financial statements fairly present in all
material respects the financial condition and results of operations of Holdings
and its consolidated subsidiaries on a consolidated basis in accordance with
GAAP consistently applied, together with a “management’s discussion and analysis
of financial condition and results of operations” discussion;

 

(b)   within 60 days after the end of each Fiscal Quarter of each fiscal year,
Holdings’ consolidated balance sheet and related statements of income,
stockholders’ equity and cash flows showing the financial condition of Holdings
and its consolidated subsidiaries as of the close of such Fiscal Quarter and the
results of its operations and the operations of such subsidiaries during such
Fiscal Quarter and the then elapsed portion of the fiscal year, and comparative
figures for the same periods in the immediately preceding fiscal year, all
certified by its Chief Financial Officer as fairly presenting in all material
respects the financial condition and results of operations of Holdings and its
consolidated subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes, together with a “management’s discussion and analysis of
financial condition and results of operations” discussion;

 

(c)   within 30 days after the end of each fiscal month of each fiscal year,
management operating reports of Holdings and its consolidated subsidiaries as of
the close of such fiscal month and the then elapsed portion of the fiscal year;

 

(d)   concurrently with any delivery of financial statements under paragraph
(a), (b) or (c) above, a certificate of the Chief Financial Officer of Holdings
in the form of Exhibit H certifying that no Event of Default or Default has
occurred or, if such an Event of Default or Default has occurred, specifying the
nature and extent thereof and any corrective action taken or proposed to be
taken with respect thereto;

 

(e)   [reserved];

 

(f)   [reserved];

 

(g)   promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by Holdings, the
Borrower or any Subsidiary with the Securities and Exchange Commission, or any
Governmental

 

67

--------------------------------------------------------------------------------


 

Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed to its shareholders, as the
case may be;

 

(h)   promptly after the receipt thereof by Holdings or the Borrower or any of
their respective subsidiaries, a copy of any “management letter” received by any
such Person from its certified public accountants and the management’s response
thereto;

 

(i)   promptly after the request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act;

 

(j)   [reserved];

 

(k)   [reserved];

 

(l)   following the delivery of the Initial Budget on Closing Date, (i) every
Friday thereafter during the Chapter 11 Cases, an updated budget for the
then-upcoming thirteen (13) week period, in each case, in substance reasonably
satisfactory to and approved by the Administrative Agent (at the direction of
the Required Lenders) and consistent with the form of the Initial Budget
delivered on the Closing Date (the “Budget”); and (ii) beginning on the fourth
Friday following the Closing Date, and on every second Friday thereafter, a
variance report (the “Variance Report”) setting forth actual cash receipts and
disbursements of the Loan Parties for the prior two week period (and four week
period for the Initial Budget) and setting forth all the variances, on a
line-item and aggregate basis, from the amount set forth for such period as
compared to the Initial Budget or the most recently approved Budget delivered
prior to such Variance Report on a weekly and cumulative basis (which shall be
subject to the variances set forth in the Loan Documents), and each such
Variance Report shall include explanations for all material variances and shall
be certified by the Chief Financial Officer or Chief Restructuring Officer of
the Loan Parties; and

 

(m)   promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdings, the Borrower
or any Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.

 

The Borrower hereby acknowledges and agrees that all financial statements and
certificates furnished pursuant to paragraphs (a) and (b) above are hereby
deemed to be Borrower Materials suitable for distribution, and to be made
available, to Public Lenders as contemplated by the fourth paragraph of
Section 9.01 and may be treated by the Administrative Agent and the Lenders as
if the same had been marked “PUBLIC” in accordance with such paragraph.

 

SECTION 5.05.  Litigation and Other Notices.  Furnish to the Administrative
Agent, the Issuing Bank and each Lender prompt, but in no event later than three
Business Days after the date on which the Borrower or Holdings acquires
knowledge thereof, written notice of the following:

 

68

--------------------------------------------------------------------------------


 

(a)   (i) any Event of Default or Default or (ii) any payment default with
respect to any post-petition obligation in excess of $100,000, in each case,
specifying the nature and extent thereof and the corrective action (if any)
taken or proposed to be taken with respect thereto;

 

(b)   the filing or commencement of, or the receipt of any written threat or
notice of intention of any Person to file or commence, any action, suit or
proceeding, whether at law or in equity or by or before any Governmental
Authority, against Holdings, the Borrower or any Subsidiary that could
reasonably be expected to result in a Material Adverse Effect, or any
litigation, investigation or proceeding with respect to the DIP Facility; and

 

(c)   except as set forth in the financial statements referred to in
Section 5.04(a), any development since the Closing Date that has resulted in, or
could reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.06.  Information Regarding Collateral.  Furnish to the Administrative
Agent prompt written notice of any change (i) in any Loan Party’s corporate
name, (ii) in the jurisdiction of organization or formation of any Loan Party,
(iii) in any Loan Party’s identity or corporate structure or (iv) in any Loan
Party’s Federal Taxpayer Identification Number. Holdings and the Borrower also
agree promptly to notify the Administrative Agent if any material portion of the
Collateral is damaged or destroyed.

 

SECTION 5.07.  Maintaining Records; Access to Properties and Inspections.  Keep
proper books of record and account in which full, true and correct entries in
conformity with GAAP and all requirements of law are made of all dealings and
transactions in relation to its business and activities. Each Loan Party will,
and will cause each of its subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender to visit and inspect the
financial records and the properties of such Person at reasonable times and as
often as reasonably requested and, so long as no Default or Event of Default has
occurred and is continuing, upon reasonable prior notice, and to make extracts
from and copies of such financial records, and permit any representatives
designated by the Administrative Agent or any Lender to discuss the affairs,
finances and condition of such Person with the officers thereof and independent
accountants therefor.

 

SECTION 5.08.  Use of Proceeds.  (a) The proceeds of the Term Loans will be used
only for the following purposes: (i) for the payment of prepetition amounts
acceptable to the Required Lenders as authorized by the Bankruptcy Court
pursuant to orders approving the first day motions filed by the Loan Parties;
(ii) in accordance with the terms of the DIP Facility and the Orders (a) for the
payment of working capital and other general corporate needs of the Borrower and
the Guarantors in the ordinary course of business, and (b) for the payment of
Chapter 11 expenses, including Taxes, allowed professional fees, costs and
expenses for advisors, consultants, counsel and other professionals retained by
the Borrower; and (iii) to pay fees and expenses related to the DIP Facility.

 

69

--------------------------------------------------------------------------------


 

(b)   The DIP L/C Facility will be used only for the following purposes: (i) for
the replacement of the Existing Letters of Credit, (ii) for issuance of new
Letters of Credit, and (iii) for reimbursement obligations under the Letters of
Credit, as necessary.

 

(c)   Without in any way limiting the foregoing in subsections (a) and
(b) above, no Collateral, proceeds of the Loans, any portion of the Carve-Out or
any other amounts may be used directly or indirectly by any of the Loan Parties,
the official committee of unsecured creditors appointed in the Chapter 11 Cases
(the “Committee”), if any, or any trustee or other estate representative
appointed in the Chapter 11 Cases (or any successor case) or any other person or
entity (or to pay any professional fees, disbursements, costs or expenses
incurred in connection therewith): (a) to seek authorization to obtain liens or
security interests that are senior to, or on a parity with, the DIP Liens or the
Superpriority DIP Claims (except to the extent expressly set forth herein); or
(b) to investigate (including by way of examinations or discovery proceedings),
prepare, assert, join, commence, support or prosecute any action for any claim,
counter-claim, action, proceeding, application, motion, objection, defense, or
other contested matter seeking any order, judgment, determination or similar
relief against, or adverse to the interests of, in any capacity, against any of
the Agents, the Lenders, the Prepetition Agents or the Prepetition Lenders, and
each of their respective officers, directors, controlling persons, employees,
agents, attorneys, affiliates, assigns, or successors of each of the foregoing
(collectively, the “Released Parties”), with respect to any transaction,
occurrence, omission, action or other matter (including formal discovery
proceedings in anticipation thereof), including, without limitation, (i) any
claims or causes of action arising under chapter 5 of the Bankruptcy Code;
(ii) any so-called “lender liability” claims and causes of action; (iii) any
action with respect to the validity, enforceability, priority and extent of, or
asserting any defense, counterclaim, or offset to, the Obligations, the
Superpriority DIP Claims, the Liens granted under the Loan Documents, the Loan
Documents, the Prepetition Loan Documents or the Prepetition Obligations;
(iv) any action seeking to invalidate, modify, set aside, avoid or subordinate,
in whole or in part, the Obligations or the Prepetition Obligations; (v) any
action seeking to modify any of the rights, remedies, priorities, privileges,
protections and benefits granted to either (A) the Agents or the Lenders
hereunder or under any of the Loan Documents, or (B) the Prepetition Agents or
the Prepetition Lenders under any of the Prepetition Loan Documents (in each
case, including, without limitation, claims, proceedings or actions that might
prevent, hinder or delay any of the Agents’ or the Lenders’ assertions,
enforcements, realizations or remedies on or against the Collateral in
accordance with the applicable Loan Documents and the Orders); or (vi) objecting
to, contesting, or interfering with, in any way, the Agents’ and the Lenders’
enforcement or realization upon any of the Collateral once an Event of Default
has occurred; provided, however, that no more than $25,000 in the aggregate of
the Collateral, the Carve-Out, proceeds from the borrowings under the DIP
Facility or any other amounts, may be used by the Committee to investigate
claims and/or liens of the Prepetition Agent and Prepetition Lenders under the
Prepetition Credit Agreement.

 

SECTION 5.09.  Employee Benefits.  (a) Comply in all material respects with the
applicable provisions of ERISA and the Code with respect to any “employee
benefit plan” (within the meaning of Section 3(3) of ERISA) and (b) furnish to
the

 

70

--------------------------------------------------------------------------------


 

Administrative Agent as soon as practicable after, and in any event within ten
days after any responsible officer of Holdings, the Borrower or any ERISA
Affiliate knows or has reason to know that, any ERISA Event has occurred that,
alone or together with any other ERISA Event could reasonably be expected to
result in material liability of Holdings, the Borrower or any ERISA Affiliate, a
statement of a Financial Officer of Holdings or the Borrower setting forth
details as to such ERISA Event and the action, if any, that Holdings or the
Borrower proposes to take with respect thereto.

 

SECTION 5.10.  Compliance with Environmental Laws.  Comply, and cause all
lessees and other Persons occupying or operating its properties to comply, in
all material respects with all Environmental Laws applicable to its operations
and properties; obtain and renew all material Environmental Permits necessary
for its operations and properties; and conduct any response or remedial action
in accordance in all material respects with Environmental Laws; provided,
however, that none of Holdings, the Borrower or any Subsidiary shall be required
to undertake any response or remedial action required by Environmental Laws to
the extent that its obligation to do so is being contested in good faith and by
proper proceedings and appropriate reserves are being maintained with respect to
such circumstances in accordance with GAAP, except to the extent such response
or remedial action is necessary to prevent or abate an imminent and substantial
danger to human health or the environment.

 

SECTION 5.11.  Reserved.

 

SECTION 5.12.  Further Assurances.  (a) Execute any and all further documents,
financing statements, agreements and instruments, and take all further action
(including filing Uniform Commercial Code and other financing statements) that
may be required under applicable law, or that the Required Lenders, the
Administrative Agent or the Collateral Agent may reasonably request, in order to
effectuate the transactions contemplated by the Loan Documents and in order to
grant, preserve, protect and perfect the validity and first-priority of the
security interests created or intended to be created by the Security Documents
and the Orders.  The Borrower will cause any subsequently acquired or organized
Domestic Subsidiary to become a Loan Party by executing the Guarantee and
Collateral Agreement and each other applicable Security Document in favor of the
Collateral Agent.

 

(b)   By its signature hereto, each Loan Party hereby authorizes Agent to, in
connection with, and to the extent contemplated by, this Agreement, and subject
to the Orders, file against such Loan Party, one or more financing, continuation
or amendment statements pursuant to the Uniform Commercial Code in form and
substance satisfactory to the Required Lenders (which statements may have a
description of collateral which is broader than that set forth herein, including
without limitation a description of collateral as “all assets’ and/or “all
personal property” of such Loan Party).  Notwithstanding anything herein to the
contrary, the Collateral Agent and Lenders agree that they will not require the
filing of any mortgages or, except as set forth in Section 5.15, entry into any
control agreements with respect to the Collateral.

 

SECTION 5.13.  [Reserved.]

 

71

--------------------------------------------------------------------------------


 

SECTION 5.14.  Investor Calls.  No later than the seventh day after the delivery
of financial statements under Section 5.04(a) or (b), the Financial Officers of
Holdings shall hold a conference call with the Lenders to present a
“management’s discussion and analysis of financial condition and results of
operations” discussion on the financial statements so delivered, as well as to
answer any reasonable questions from Lenders about such financial statements. 
Holdings shall provide to Lenders notice of such conference calls at least two
Business Days prior to the date thereof.

 

SECTION 5.15.  Post-Closing Obligations.  Notwithstanding anything to the
contrary contained in this Agreement or the other Loan Documents, the parties
hereto acknowledge and agree that within the time periods set forth in Schedule
5.15, or within such longer period or periods that the Administrative Agent in
its sole discretion may permit, Holdings and the Subsidiaries shall deliver to
the Administrative Agent the documents, and perform the actions, set forth on
Schedule 5.15.

 

SECTION 5.16.  Ratings.  Each of Holdings and the Borrower shall use
commercially reasonable efforts to, as soon as is practicable and in any event
no later than May 26, 2016 obtain private ratings for the DIP Facility from each
of S&P and Moody’s and thereafter, shall use commercially reasonable efforts to
cause the DIP Facility to be continuously publicly rated by S&P and Moody’s.

 

For the avoidance of doubt, a failure by Holdings or the Borrower to obtain the
ratings described in this Section 5.16 hereof within the period set forth above
shall not constitute a default so long as each of Holdings and the Borrower has
used commercially reasonable efforts to obtain such ratings within such period.

 

SECTION 5.17.  Reserved.

 

SECTION 5.18.  Bankruptcy Covenants.  Notwithstanding anything in the Loan
Documents to the contrary, the Debtors shall comply with all material covenants,
terms and conditions and otherwise perform all obligations set forth in the
Orders.

 

SECTION 5.19.  Chapter 11 Cases.

 

(a)   Chapter 11 Case Documents and Notices.  Each Debtor shall deliver or cause
to be delivered for review and comment, if reasonably practicable, at least two
(2) days prior to filing (and, if not reasonably practicable, as soon as
reasonably practicable prior to filing), all material pleadings, motions and
other documents (provided that any of the foregoing relating to the DIP Facility
shall be deemed material) to be filed on behalf of the Debtors with the
Bankruptcy Court to the Administrative Agent and its counsel and shall consult
in good faith with such counsel regarding the form and substance of any such
proposed filing.  If not otherwise provided by the Bankruptcy Court’s electronic
docketing system, the Borrower shall provide (x) copies to the Administrative
Agent of all pleadings, motions, applications, judicial information, financial
information and other documents filed by or on behalf of the Debtors with the
Bankruptcy Court, distributed by or on behalf of the Debtors to any Committee,
filed with respect to the Chapter 11 Cases or filed with respect to any Loan
Document and (y) such other reports and information as

 

72

--------------------------------------------------------------------------------


 

the Administrative Agent may, from time to time, reasonably request.  In
connection with the Chapter 11 Cases, the Debtors shall give the proper notice
for (x) the motions seeking approval of the Loan Documents and the Orders and
(y) the hearings for the approval of the Orders.  The Borrower and the other
Debtors shall give, on a timely basis as specified in the Orders, all notices
required to be given to all parties specified in the Orders.

 

(b)   [Reserved.]

 

(c)   Restructuring Proposals.  Each Loan Party shall promptly deliver or cause
to be delivered to the Administrative Agent and the Lenders copies of any term
sheets, proposals, presentations or other documents, from any party, related to
(i) the restructuring of the Loan Parties, or (ii) the sale of assets of one or
all of the Loan Parties.

 

(d)   Prepetition Payments.  Except to the extent permitted hereunder, under the
Orders or under the Budget, no Loan Party shall, without the express prior
written consent of the Administrative Agent and Required Lenders or pursuant to
an order of the Bankruptcy Court after notice and a hearing,  use the proceeds
of the Loans or cash collateral to make any Prepetition Payment.

 

(e)   Agreements.  Except as approved in writing by the Administrative Agent
(acting at the direction of the Required Lenders) or contemplated by the
Prepackaged Plan or the first day orders, no Loan Party shall assume, reject,
cancel, terminate, breach or modify any agreement, contract, instrument or other
document if such assumption, rejection, cancellation, termination, breach or
modification, either individually or in the aggregate, would have a negative
effect on the value of the Collateral or a Material Adverse Effect upon the Loan
Parties’ operations.

 

ARTICLE VI

 

Negative Covenants

 

Each of Holdings and the Borrower covenants and agrees with each Lender that, so
long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document have been paid in full
and all Letters of Credit have been cancelled or have expired and all amounts
drawn thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, neither Holdings nor the Borrower will, nor will
they cause or permit any of the Subsidiaries to:

 

SECTION 6.01.  Indebtedness.  Incur, create, assume or permit to exist any
Indebtedness, except:

 

(a) Indebtedness existing on the Petition Date;

 

(b) (i) Indebtedness created hereunder and under the other Loan Documents and
(ii) Indebtedness incurred under the Prepetition Credit Agreement;

 

73

--------------------------------------------------------------------------------


 

(c) Intercompany Indebtedness of the Borrower and the Subsidiaries to the extent
permitted by Section 6.04(c) so long as any such Indebtedness owed by a Loan
Party to a Subsidiary that is not a Subsidiary Guarantor is subordinated to the
Obligations pursuant to an Affiliate Subordination Agreement and shall not
require any payment with respect thereto until the Obligations are paid in full
(other than any contingent indemnification Obligations for which no claim has
been asserted);

 

(d) Capital Lease Obligations in an aggregate principal amount, when combined,
not in excess of $500,000 at any time outstanding;

 

(e) Indebtedness represented by any loans, advances, capital contributions or
acquisitions, forming any joint ventures or partnerships, or the making of any
other investments in any Subsidiaries or any other Person, in each case agreed
to in writing by the Required Lenders; and

 

(f) Indebtedness under performance bonds or with respect to workers’
compensation claims, in each case incurred in the ordinary course of business.

 

SECTION 6.02.  Liens.  Create, incur, assume or permit to exist any Lien on any
property or assets (including Equity Interests or other securities of any
Person, including the Borrower or any Subsidiary) now owned or hereafter
acquired by it or on any income or revenues or rights in respect of any thereof,
except:

 

(a) Liens on property or assets of the Borrower and the Subsidiaries existing on
the date hereof and set forth in Schedule 6.02 or reflected in the title
insurance policies delivered to the Administrative Agent; provided that such
Liens shall secure only those obligations which they secure on the date hereof;

 

(b) any Lien created under the Loan Documents or the Orders;

 

(c) Liens for taxes, assessments, water charges, sewer rents or governmental
charges which are not yet delinquent or which are being contested in compliance
with Section 5.03;

 

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
suppliers’, construction or other like Liens arising in the ordinary course of
business and securing obligations which are (i) incident to the construction,
operation, maintenance, repair, restoration or improvement of any property or
asset and (ii) (A) not yet delinquent or (B) being contested in compliance with
Section 5.03;

 

(e) Liens, pledges and deposits made in the ordinary course of business in
compliance with workmen’s compensation, unemployment insurance and other social
security laws or regulations;

 

(f) deposits to secure the performance of bids, trade contracts (other than for
Indebtedness), leases (other than Capital Lease Obligations but including new

 

74

--------------------------------------------------------------------------------


 

store leases), statutory obligations, surety and appeal bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business;

 

(g) zoning restrictions, easements, rights-of-way, restrictions on use of real
property and other Liens incurred in the ordinary course of business which, in
the aggregate, are not substantial in amount and do not materially detract from
the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the Borrower or any of the Subsidiaries;

 

(h) purchase money security interests in real property, improvements thereto or
equipment hereafter acquired (or, in the case of improvements, constructed) by
the Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness existing on the Closing Date and permitted by Section 6.01,
(ii) the Indebtedness secured thereby does not exceed the lesser of the cost or
the fair market value of such real property, improvements or equipment at the
time of such acquisition (or construction) and (iv) such security interests do
not apply to any other property or assets of the Borrower or any Subsidiary;

 

(i) judgment Liens securing judgments not constituting an Event of Default under
Section 7.01;

 

(j) Liens in favor of collecting banks arising under Section 4-210 of the New
York UCC and Liens (including the right of set-off) in favor of a bank or other
depository institution arising as a matter of law encumbering deposits;

 

(k) any interest or title of a lessor or licensor under any operating lease or
license entered into by any Loan Party in the ordinary course of business and
covering only the assets leased or licensed; and

 

(l) other Liens arising by operation of law in the ordinary course of business.

 

SECTION 6.03.  Sale and Lease-Back Transactions.  Enter into any arrangement,
directly or indirectly, with any Person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred.

 

SECTION 6.04.  Investments, Loans and Advances.  Purchase, hold or acquire any
Equity Interests, evidences of indebtedness or other securities of, make or
permit to exist any loans or advances to, or make or permit to exist any
investment or any other interest in, any other Person, except:

 

(a) (i) investments by Holdings, the Borrower and the Subsidiaries existing on
the date hereof in the Equity Interests of the Borrower and the Subsidiaries and
(ii) additional investments by Holdings, the Borrower and the

 

75

--------------------------------------------------------------------------------


 

Subsidiaries in the Equity Interests of the Borrower and the Subsidiary
Guarantors; provided that any such Equity Interests held by a Loan Party shall
be pledged pursuant to the Guarantee and Collateral Agreement or the Orders;

 

(b) Permitted Investments;

 

(c) loans or advances made by the Borrower to any Subsidiary and made by any
Subsidiary to Holdings, the Borrower or any other Subsidiary; provided that
(i) any such loans and advances made by a Loan Party to a Subsidiary that is not
a Subsidiary Guarantor shall be evidenced by a promissory note pledged to the
Collateral Agent for the ratable benefit of the Secured Parties pursuant to the
Guarantee and Collateral Agreement, and (ii) any such loans and advances made by
a Subsidiary that is not a Subsidiary Guarantor to a Loan Party shall be
unsecured and subordinated to the Obligations pursuant to an Affiliate
Subordination Agreement and shall not require any payment with respect thereto
until the Obligations are paid in full (other than any contingent
indemnification Obligations for which no claim has been asserted);

 

(d) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

 

(e) [reserved];

 

(f) [reserved];

 

(g) [reserved];

 

(h) trade credit extended in the ordinary course of business;

 

(i) [reserved]; and

 

(j) [reserved].

 

SECTION 6.05.  Mergers, Consolidations, Sales of Assets and Acquisitions;
Accounting.  (a)  Merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
substantially all the assets (whether now owned or hereafter acquired) of the
Borrower or less than all the Equity Interests of any Subsidiary, or purchase,
lease or otherwise acquire (in one transaction or a series of transactions) all
or any substantial part of the assets of any other Person, except that the
Borrower and any Subsidiary may (i) purchase and sell inventory in the ordinary
course of business, (ii) dispose of Permitted Investments in the ordinary course
of business and (iii) purchase and dispose of assets in accordance with the
Budget subject to Permitted Variances.

 

76

--------------------------------------------------------------------------------


 

(b)   Permit any change in accounting or treatment or reporting practices,
except as required by GAAP or as permitted or contemplated by the RSA, the
Prepackaged Plan or this Agreement.

 

SECTION 6.06.  Restricted Payments; Restrictive Agreements.  (a)  Declare or
make, or agree to declare or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, or make any
principal payment, interest payment or other payment on any loan or advance;
provided, however, that (i) any Subsidiary may declare and pay dividends or make
other distributions ratably to its equity holders and Holdings may declare and
pay dividends in the form of common stock of Holdings on a pro rata basis to all
holders, (ii) [reserved], (iii) [reserved], (iv) the Borrower may make
distributions to Holdings in an amount necessary to enable Holdings to pay the
Tax liabilities of Holdings, the Borrower and the Subsidiaries directly
attributable to (or arising as a result of) the operations of Holdings, the
Borrower and the Subsidiaries; provided, however, that the amount of
distributions made pursuant to this clause (iv) shall not exceed the amount that
Holdings, the Borrower and the Subsidiaries would be required to pay in respect
of Federal, State and local taxes were the Borrower and the Subsidiaries to pay
such taxes as stand-alone taxpayers (with appropriate adjustments, such as
timing of the recognition of income and deductions, single surcharge
exemptions, etc., for the fact that such companies actually file as part of a
consolidated federal income tax return (and may similarly so file for certain
state and local tax purposes) or are disregarded for income tax purposes),
(v) [reserved], (vi) [reserved], (vii) [reserved], (ix) [reserved],
(x) [reserved], (xi) [reserved] and (xii) any Restricted Payments required in
connection with the Prepackaged Plan or the Orders; provided, however, that all
distributions made to Holdings pursuant to clauses (ii), (iii), (iv), (v) and
(vi) are used by Holdings for the purposes specified therein within 20 days of
the receipt thereof.

 

(b)   Enter into, incur or permit to exist any agreement or other arrangement
that prohibits, restricts or imposes any condition upon (i) the ability of
Holdings, the Borrower or any Subsidiary to create, incur or permit to exist any
Lien upon any of its property or assets, or (ii) the ability of any Subsidiary
to pay dividends or other distributions with respect to any of its Equity
Interests or to make or repay loans or advances to the Borrower or any other
Subsidiary or to Guarantee Indebtedness of the Borrower or any other Subsidiary;
provided that (A) the foregoing shall not apply to restrictions and conditions
imposed by law or by any Loan Document or the Prepetition Credit Agreement,
(B) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold and such sale is permitted hereunder, (C) the foregoing shall not
apply to restrictions and conditions imposed on any Foreign Subsidiary by the
terms of any Indebtedness of such Foreign Subsidiary permitted to be incurred
hereunder, (D) clause (i) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness, (E) clause (i) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment

 

77

--------------------------------------------------------------------------------


 

thereof and (F) the foregoing shall not apply to any restrictions and conditions
in existence on the Closing Date.

 

SECTION 6.07.  Transactions with Affiliates.  Except for transactions between or
among Loan Parties, sell or transfer any property or assets to, or purchase or
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except that (i) the Borrower or any
Subsidiary may engage in any of the foregoing transactions, including such
transactions permitted by Section 6.06, in the ordinary course of business at
prices and on terms and conditions not less favorable to the Borrower or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (ii) the Borrower or any Subsidiary may perform all obligations under
leases with Affiliates existing on the Closing Date to the extent permitted
hereunder and made in accordance with the Budget; provided that such leases are
not amended after the Closing Date on terms and conditions not less favorable to
the Borrower or such Subsidiary than could be obtained on an arm’s-length basis
from unrelated third parties, (iii) Subject to Section 6.06, Holdings, the
Borrower or any Subsidiary may enter into, and perform under, employment
agreements with their respective officers entered into in the ordinary course of
business and approved by the board of directors of Holdings and the Required
Lenders, (iv) Holdings may perform its obligations under the Registration Rights
Agreement, dated as of January 18, 2007, to which it is a party and (v) the
Borrower and its Subsidiaries may perform all obligations under the loans and
investments permitted by Section 6.01(c) and Section 6.04(c).

 

SECTION 6.08.  Business of Holdings, Borrower and Subsidiaries.  (a)  With
respect to Holdings, (i) engage in any business activities or have any assets or
liabilities other than its ownership of the Equity Interests of the Borrower and
activities incidental thereto, including its liabilities pursuant to the
Guarantee and Collateral Agreement and guarantees of leases of Subsidiaries, or
(ii) permit any Liens on the Equity Interests of the Borrower other than Liens
in favor of the Lenders and Liens existing on the Closing Date.

 

(b)   With respect to the Borrower and the Subsidiaries, engage at any time in
any business or business activity other than the business currently conducted by
it and business activities reasonably incidental thereto.

 

SECTION 6.09.  Subordinated Indebtedness and Other Agreements.  (a)  Permit
(i) any waiver, supplement, modification, amendment, termination or release of
any indenture, instrument or agreement pursuant to which any subordinated
Indebtedness of Holdings, the Borrower or any of the Subsidiaries is outstanding
if the effect of such waiver, supplement, modification, amendment, termination
or release would materially increase the obligations of the obligor or confer
additional material rights on the holder of such subordinated Indebtedness in a
manner adverse to Holdings, the Borrower, any of the Subsidiaries or the Lenders
or (ii) any waiver or amendment of its certificate of incorporation or by-laws
or other organizational documents if such waiver or amendment is adverse to the
Lenders (in their capacity as such) in any material respect.

 

78

--------------------------------------------------------------------------------


 

(b)   (i)  Make any distribution, whether in cash, property, securities or a
combination thereof, other than regular scheduled payments of principal and
interest as and when due (to the extent not prohibited by applicable
subordination provisions), in respect of, or pay or prepay, or commit to pay or
prepay, or directly or indirectly redeem, repurchase, retire or otherwise
acquire for consideration, or set apart any sum for the aforesaid purposes, any
subordinated Indebtedness, except as contemplated by the Orders, the Prepackaged
Plan or the Budget.

 

SECTION 6.10.  Chapter 11 Claims.  Except for the Carve-Out and Permitted
Priority Liens and as provided in the Orders, directly or indirectly, incur,
create, assume, suffer to exist or permit any administrative expense claim or
Lien that is pari passu with or senior to the claims or Liens granted under the
Loan Documents, as the case may be, of the Administrative Agent and the Lenders
against the Loan Parties hereunder or under the Orders, or apply to the
Bankruptcy Court for authority to do so.

 

SECTION 6.11.  Revision of Orders; Applications to Bankruptcy Court;
Superpriority Claims.  Directly or indirectly, (a) seek, support, consent to or
suffer to exist any modification, stay, vacation or amendment of any Order or
any other order of the Bankruptcy Court except for (i) any such modification,
stay, vacation  or amendment  that is stayed or reversed with five Business
Days, (ii) modifications and amendments that do not affect the interests of the
Lenders and (iii) any modifications and amendments agreed to in writing by the
Required Lenders, in their sole discretion, (b) apply to the Bankruptcy Court
for authority to take any action prohibited by this Article VI (except to the
extent such application and the taking of such action is conditioned upon
receiving the written consent of the Administrative Agent and the Required
Lenders, in their sole discretion) or (c) seek authorization for, or permit the
existence of, any claims other than that of the Secured Parties entitled to
superpriority status under section 364(c)(1) of the Bankruptcy Code that is
senior or pari passu with the Secured Parties’ claim under section 364(c)(1) of
the Bankruptcy Code, except for the Carve-Out.

 

SECTION 6.12.  Compliance with Budget.

 

(a)   Except as otherwise provided herein or approved by the Administrative
Agent (at the direction of the Required Lenders, in their sole discretion),
directly or indirectly, (a) use any cash, including the proceeds of any Loans,
in a manner or for a purpose other than those permitted under this Agreement,
the Orders or the Budget, (b) make any Prepetition Payment or application for
authority to make any Prepetition Payment, other than those permitted by this
Agreement, the Orders, the Prepackaged Plan or the Budget, (c) permit the actual
aggregate disbursements in any Testing Period to exceed the aggregate amount of
disbursements in the Budget for such Testing Period by more than the Permitted
Variance, and (d) permit the actual aggregate cash receipts (excluding proceeds
of the Loans that may be deemed a receipt) during any Testing Period to be less
than the aggregate amount of such cash receipts in the Budget for such Testing
Period by more than the Permitted Variance; and

 

(b)   So long as an unwaived Event of Default has not occurred, and to the
extent permitted under the Orders, the Loan Parties are authorized and directed
to pay fees and

 

79

--------------------------------------------------------------------------------


 

expenses allowed and payable, as applicable, by any interim, procedural, or
final order of the Bankruptcy Court (that has not been vacated or stayed, unless
the stay has been vacated) under Sections 330 and 331 of the Bankruptcy Code, as
the same may be due and payable.

 

SECTION 6.13.  Fiscal Year.  With respect to Holdings and the Borrower, change
their fiscal year-end to a date other than the Sunday closest to March 31,
except as permitted under GAAP.

 

SECTION 6.14.  Reserved.

 

SECTION 6.15.  Investigation Rights.  The Committee (to the extent one is
appointed) shall have a maximum of thirty (30) calendar days from the date of
the Committee’s appointment, but in no event later than forty-five (45) calendar
days from entry of the Interim Order (the “Investigation Period”) to investigate
and commence an adversary proceeding or contested matter, as required by the
applicable Federal Rules of Bankruptcy Procedure, and challenge (each, a
“Challenge”) the findings, the Loan Parties’ stipulations, or any other
stipulations contained in the Orders, including, without limitation, any
challenge to the validity, priority or enforceability of the liens securing the
obligations under the Prepetition Loan Documents, or to assert any claim or
cause of action against the Prepetition Agent or the Prepetition Lenders arising
under or in connection with the Prepetition Loan Documents or the Prepetition
Obligations, as the case may be, whether in the nature of a setoff, counterclaim
or defense of Prepetition Obligations, or otherwise.  The Investigation Period
may only be extended with the prior written consent of counsel to the
Administrative Agent (acting at the direction of the Required Lenders), as
memorialized in an order of the Bankruptcy Court.  Except to the extent asserted
in an adversary proceeding or contested matter filed during the Investigation
Period, upon the expiration of such applicable Investigation Period (to the
extent not otherwise waived or barred), (i) any and all Challenges or potential
challenges shall be deemed to be forever waived and barred; (ii) all of the
agreements, waivers, releases, affirmations, acknowledgements and stipulations
contained in the Orders shall be irrevocably and forever binding on the Loan
Parties, the Committee and all parties-in-interest and any and all
successors-in-interest as to any of the foregoing, including any Chapter 7
Trustee, without further action by any party or the Bankruptcy Court; (iii) the
Prepetition Obligations shall be deemed to be finally allowed and the
Prepetition Credit Agreement Liens shall be deemed to constitute valid, binding
and enforceable encumbrances, and not subject to avoidance pursuant to the
Bankruptcy Code or applicable non-bankruptcy law; and (iv) the Loan Parties
shall be deemed to have released, waived and discharged the Released Parties
from any and all claims and causes of action arising out of, based upon or
related to, in whole or in part, the Prepetition Obligations.  Notwithstanding
anything to the contrary herein: (x) if any Challenge is timely commenced, the
stipulations contained in the Final Order shall nonetheless remain binding on
all other parties-in-interest and preclusive except to the extent that such
stipulations are expressly and successfully challenged in such Challenge; and
(y) the Released Parties reserve all of their rights to contest on any grounds
any Challenge.

 

80

--------------------------------------------------------------------------------


 

SECTION 6.16.  Access to Controlled Account  No Loan Party shall withdraw funds
from any Controlled Account after the occurrence and during the continuance of a
Default or Event of Default.

 

ARTICLE VII

 

Events of Default

 

SECTION 7.01.  Events of Default.  In case of the happening of any of the
following events (“Events of Default”):

 

(a) any representation or warranty made or deemed made in or in connection with
any Loan Document or the borrowings or issuances of Letters of Credit hereunder,
or any representation, warranty, statement or information contained in any
report, certificate, financial statement or other instrument furnished in
connection with or pursuant to any Loan Document, shall prove to have been false
or misleading in any material respect when so made, deemed made or furnished;

 

(b) default shall be made in the payment of any principal of any Loan or the
reimbursement with respect to any L/C Disbursement when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;

 

(c) default shall be made in the payment of any interest on any Loan or any Fee
or L/C Disbursement or any other amount (other than an amount referred to in
(b) above) due under any Loan Document, when and as the same shall become due
and payable, and such default shall continue unremedied for a period of five
Business Days;

 

(d) default shall be made in the due observance or performance by Holdings, the
Borrower or any Subsidiary of any covenant, condition or agreement contained in
Section 2.01(h), 5.01(a), 5.02, 5.04, 5.05, 5.08, 5.15 or 5.18 or in Article VI;

 

(e) default shall be made in the due observance or performance by Holdings, the
Borrower or any Subsidiary of any covenant, condition or agreement contained in
any Loan Document (other than those specified in (b), (c) or (d) above) and such
default shall continue unremedied for a period of 30 days after the earlier of
(i) notice thereof from the Administrative Agent to the Borrower (which notice
shall also be given at the request of any Lender) or (ii) knowledge thereof of
Holdings or the Borrower;

 

(f)  (i) Holdings, the Borrower or any Subsidiary shall fail to pay any
principal or interest, regardless of amount, due in respect of any post-petition
Material Indebtedness, when and as the same shall become due and payable
(subject to any applicable grace periods) or (ii) any other event or condition
occurs that results in any post-petition Material Indebtedness becoming due
prior

 

81

--------------------------------------------------------------------------------


 

to its scheduled maturity or that enables or permits (with or without the giving
of notice, the lapse of time or both) the holder or holders of any post-petition
Material Indebtedness or any trustee or agent on its or their behalf to cause
any post-petition Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (ii) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;

 

(g) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other such ERISA Events, could reasonably
be expected to result in liability of the Borrower and its ERISA Affiliates in
an aggregate amount exceeding $10,000,000;

 

(h) any Guarantee under the Guarantee and Collateral Agreement for any reason
shall cease to be in full force and effect (other than in accordance with its
terms), or any Guarantor shall deny in writing that it has any further liability
under the Guarantee and Collateral Agreement (other than as a result of the
discharge of such Guarantor in accordance with the terms of the Loan Documents);

 

(i) any security interest in Collateral purported to be created by any Security
Document or Order shall cease to be, or shall be asserted by the Borrower or any
other Loan Party not to be, a valid, perfected, first-priority (except as
otherwise expressly provided in this Agreement or such Security Document or
Order) security interest in the securities, assets or properties covered
thereby;

 

(j) any subordinated Indebtedness of Holdings, the Borrower and the Subsidiaries
constituting Material Indebtedness shall cease (or any Loan Party or an
Affiliate of any Loan Party shall so assert), for any reason, to be validly
subordinated to the Obligations as provided in the agreements evidencing such
subordinated Indebtedness;

 

(k) there shall have occurred a Change in Control, except as contemplated by the
Prepackaged Plan; or

 

(l) The occurrence of any of the following in any Chapter 11 Case:

 

(i) filing of a plan of reorganization under Chapter 11 of the Bankruptcy Code
by the Loan Parties (other than the Prepackaged Plan) that has not been
consented to by the Required Lenders;

 

(ii) filing of a plan of reorganization by the Loan Parties (other than the
Prepackaged Plan) that does not propose to indefeasibly repay the Obligations in
full in cash, unless otherwise consented to by the Administrative Agent and the
Required Lenders;

 

82

--------------------------------------------------------------------------------


 

(iii) any of the Loan Parties shall file a pleading seeking to vacate or modify
any of the Orders over the objection of the Administrative Agent at the
direction of the Required Lenders;

 

(iv) entry of an order without the prior written consent of the Required Lenders
amending, supplementing or otherwise modifying any Order, other than (i) any
such amendment, supplement or modification  that is stayed or reversed with five
Business Days and (ii) amendments, supplements or modifications that do not
affect the interests of the Lenders;

 

(v) reversal, vacation or stay of the effectiveness of any Order for a period in
excess of five (5) Business Days;

 

(vi) any violation of the terms of any Order for a period in excess of five
(5) Business Days;

 

(vii) dismissal of the Chapter 11 Case of a Loan Party with material assets or
conversion of the Chapter 11 Case of a Loan Party with material assets to a case
under Chapter 7 of the Bankruptcy Code, which dismissal or conversion shall not
have been reversed, stayed or vacated within three (3) calendar days, or any of
the Loan Parties shall seek or request the entry of an order to effect the
foregoing;

 

(viii) appointment of a Chapter 11 trustee or examiner with enlarged powers
relating to the operation of the business of the Borrower or any Guarantor,
which appointment shall not have been reversed, stayed or vacated within three
(3) calendar days, or any of the Loan Parties shall seek or request the entry of
an order to effect the foregoing;

 

(ix) any sale of all or substantially all assets of the Loan Parties pursuant to
section 363 of the Bankruptcy Code, unless (i) the proceeds of such sale
indefeasibly satisfy the Obligations in full in cash, or (ii) such sale is
supported by the Administrative Agent at the direction of the Required Lenders;

 

(x) failure to meet a Milestone, unless extended or waived by the prior written
consent of the Administrative Agent at the direction of the Required Lenders;

 

(xi) granting of relief from the automatic stay in the Chapter 11 Cases to
permit foreclosure or enforcement on assets of the Borrower or any Guarantor, in
each case, with an aggregate fair market value in excess of $10,000,000 unless
stayed, vacated, or satisfied for a period of twenty (20) calendar days after
entry thereof, without the written consent of the Administrative Agent at the
direction of the Required Lenders;

 

83

--------------------------------------------------------------------------------


 

(xii) the Loan Parties’ filing of (or supporting another party in the filing of)
a motion seeking entry of, or the entry of an order, granting any superpriority
claim or lien (except as contemplated herein) which is senior to or pari passu
with the Lenders’ claims under the DIP Facility;

 

(xiii) the Loan Parties’ filing of a motion seeking entry of an order approving
any key employee incentive plan, employee retention plan, or comparable plan,
except as provided in the Prepackaged Plan, without the prior written consent of
the Required Lenders;

 

(xiv) the Loan Parties’ challenge (or supporting any other person’s challenge)
to the validity or enforceability of any of the obligations of the parties under
the Prepetition Loan Documents;

 

(xv) payment of or granting adequate protection with respect to prepetition
debt, other than as expressly provided herein or in the Orders or consented to
by the Administrative Agent at the direction of the Required Lenders;

 

(xvi) expiration or termination of exclusivity of a Loan Party with material
assets;

 

(xvii) cessation of the Superpriority DIP Claims to be valid and enforceable in
all respects;

 

(xviii) Permitted Variances under the Budget are exceeded for any period of time
without consent of or waiver by the Administrative Agent at the direction of the
Required Lenders;

 

(xix) the Loan Parties’ CRO ceases to serve in such capacity or is replaced,
unless such replacement is reasonably acceptable to the Required Lenders in
their reasonable discretion;

 

(xx) any uninsured judgments are entered with respect to any post-petition
liabilities against any of the Loan Parties or any of their respective
properties in a combined aggregate amount in excess of $10,000,000, unless
stayed, vacated, or satisfied for a period of twenty (20) calendar days after
entry thereof;

 

(xxi) the termination of the RSA and revocation of the votes to accept the
Prepackaged Plan by Prepetition Lenders that has the effect of causing the
percentage of funded debt owned by the Requisite Consenting Lenders to fall
below 662/3% of the total amount outstanding under the Prepetition Loan
Documents, it being understood and agreed that Requisite Consenting Lenders
shall have the right to revoke their votes to accept the Prepackaged Plan as
provided in the RSA; or

 

84

--------------------------------------------------------------------------------


 

(xxii) any Loan Party asserting any right of subrogation or contribution against
any other Loan Party until all borrowings under the DIP Facility are paid in
full and the commitments are terminated.

 

then, and in every such event, and at any time thereafter during the continuance
of such event, the Administrative Agent may, and at the request of the Required
Lenders shall, by written notice to the Borrower, its counsel, the U.S. Trustee
and counsel for any statutory committee, terminate the DIP Facility, declare the
obligations in respect thereof to be immediately due and payable and, subject to
Section 7.02, exercise all rights and remedies under the Loan Documents and the
Orders.

 

SECTION 7.02.  Remedies upon an Event of Default.  (a)  If any Event of Default
occurs and is continuing, then, and in any such event, without further order
from the Bankruptcy Court, and subject to the terms of the Orders, the automatic
stay provisions of section 362 of the Bankruptcy Code shall be vacated and
modified to the extent necessary to permit the Administrative Agent and the
Lenders to exercise all rights and remedies provided for in the DIP Loan
Documents, and to take any or all of the following actions without further order
of or application to the Bankruptcy Court (as applicable): (i) immediately
terminate the Loan Parties’ limited use of any cash collateral; (ii) cease
making any Loans under the DIP Facility to the Loan Parties; (iii) declare all
Obligations to be immediately due and payable; (iv) freeze monies or balances in
the Loan Parties’ accounts (and, with respect to this Agreement and the DIP
Facility, sweep all funds contained in any Controlled Account); (v) immediately
set-off any and all amounts in accounts maintained by the Loan Parties with the
Administrative Agent or the Lenders against the Obligations, or otherwise
enforce any and all rights against the Collateral in the possession of any of
the applicable Secured Parties, including, without limitation, disposition of
the Collateral solely for application towards the Obligations; and (vi) take any
other actions or exercise any other rights or remedies permitted under the
Orders, the Loan Documents or applicable law to effect the repayment of the
Obligations; provided, however, that prior to the exercise of any right in
clauses (i) or (vi) of this paragraph, the Administrative Agent shall be
required to provide five (5) business days written notice to the Loan Parties
and the Committee of the Administrative Agent’s intent to exercise its rights
and remedies; provided, further, that neither the Loan Parties, the Committee
nor any other party-in-interest shall have the right to contest the enforcement
of the remedies set forth in the Orders and the Loan Documents on any basis
other than an assertion that an Event of Default has not occurred or has been
cured within the cure periods expressly set forth in the applicable Loan
Documents.  The Loan Parties shall cooperate fully with the Administrative Agent
and the DIP Lenders in their exercise of rights and remedies, whether against
the Collateral or otherwise.

 

(b)   Except as expressly provided above in this Section 7.02, to the maximum
extent permitted by applicable law, presentment, demand, protest and all other
notices of any kind are hereby expressly waived.

 

(c)   Each of the Loan Parties hereby waives any right to seek relief under the
Bankruptcy Code, including under section 105 thereof, to the extent such relief
would

 

85

--------------------------------------------------------------------------------


 

restrict or impair the rights and remedies of the Administrative Agent and the
Lenders set forth in the Orders and in the Loan Documents.

 

ARTICLE VIII

 

The Administrative Agent and the Collateral Agent; Etc.

 

Each Lender and the Issuing Bank hereby irrevocably appoints the Administrative
Agent and the Collateral Agent (for purposes of this Article VIII, the
Administrative Agent and the Collateral Agent are referred to collectively as
the “Agents”) its agent and authorizes the Agents to take such actions on its
behalf and to exercise such powers as are delegated to such Agent by the terms
of the Loan Documents, together with such actions and powers as are reasonably
incidental thereto.  Without limiting the generality of the foregoing, the
Agents are hereby expressly authorized to (i) execute any and all documents
(including releases) with respect to the Collateral and the rights of the
Secured Parties with respect thereto, as contemplated by and in accordance with
the provisions of this Agreement and the Security Documents and (ii) negotiate,
enforce or settle any claim, action or proceeding affecting the Lenders in their
capacity as such, at the direction of the Required Lenders, which negotiation,
enforcement or settlement will be binding upon each Lender.

 

The institution serving as the Administrative Agent or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with Holdings, the Borrower or any
Subsidiary or other Affiliate thereof as if it were not an Agent hereunder.

 

Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents.  Without limiting the generality of the foregoing,
(a) neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) neither
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is instructed in writing to exercise by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.08), and (c) except
as expressly set forth in the Loan Documents, neither Agent shall have any duty
to disclose, nor shall it be liable for the failure to disclose, any information
relating to Holdings, the Borrower or any of the Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or
Collateral Agent or any of its Affiliates in any capacity.  Neither Agent shall
be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.08) or in the absence of its own gross negligence or willful
misconduct.  Neither Agent shall be deemed to have knowledge of any Default
unless and until written notice thereof is given to such Agent by Holdings, the
Borrower or a Lender, and neither Agent shall be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or

 

86

--------------------------------------------------------------------------------


 

representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to such Agent.

 

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person.  Each Agent may also rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it.  Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the DIP
Facility as well as activities as Agent.

 

Subject to the appointment and acceptance of a successor Agent as provided
below, either Agent may resign at any time by notifying the Lenders, the Issuing
Bank and the Borrower.  Upon any such resignation, the Required Lenders shall
have the right, in consultation with the Borrower, to appoint a successor.  If
no successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may, on behalf of the Lenders and
the Issuing Bank, appoint a successor Agent which shall be a bank with an office
in New York, New York, or an Affiliate of any such bank.  If no successor Agent
has been appointed pursuant to the immediately preceding sentence by the
30th day after the date such notice of resignation was given by such Agent, such
Agent’s resignation shall become effective and the Required Lenders shall
thereafter perform all the duties of such Agent hereunder and/or under any other
Loan Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent and/or Collateral Agent, as the case may be.  Any
such resignation by such Agent hereunder shall also constitute, to the extent
applicable, its resignation as an Issuing Bank, in which case such resigning
Agent (a) shall not be required to issue any further Letters of Credit hereunder
and (b) shall maintain all of its rights as Issuing Bank with respect to any
Letters of Credit issued by it prior to the date of such resignation.  Upon the
acceptance of its appointment as Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the

 

87

--------------------------------------------------------------------------------


 

retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations hereunder.  The fees payable by the Borrower to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After an Agent’s resignation hereunder,
the provisions of this Article and Section 9.05 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while acting as Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Loan Document, any related agreement or any document
furnished hereunder or thereunder.

 

No Secured Party shall have any right individually to realize upon any of the
Collateral or to enforce any Guarantee of the Obligations, it being understood
and agreed that all powers, rights and remedies under the Loan Documents may be
exercised solely by the Agents on behalf of the Secured Parties in accordance
with the terms thereof.  In the event of a foreclosure by the Collateral Agent
on any of the Collateral pursuant to a public or private sale or other
disposition, any Lender may be the purchaser or licensor of any or all of such
Collateral at any such sale or other disposition, and the Administrative Agent
or Collateral Agent, as agent for and representative of the Secured Parties (but
not any Lender or Lenders in its or their respective individual capacities
unless the Required Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such sale, to use and
apply any of the Obligations as a credit on account of the purchase price for
any Collateral payable by such Agent on behalf of the Secured Parties at such
sale or other disposition.  Each Secured Party, whether or not a party hereto,
will be deemed, by its acceptance of the benefits of the Collateral and of the
Guarantees of the Obligations provided under the Loan Documents, to have agreed
to the foregoing provisions.

 

Nothing contained herein shall be deemed to (x) require any Agent to file or
prove any claim in the Chapter 11 Cases, or (y) authorize any Agent to authorize
or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

 

In connection with any sale of any of the Loan Parties’ assets under section 363
of the Bankruptcy Code or under a plan of reorganization the Administrative
Agent shall have the right to credit bid all amounts outstanding under the DIP
Facility at the direction

 

88

--------------------------------------------------------------------------------


 

of the Required Lenders, in each case, in accordance with section 363(k) of the
Bankruptcy Code.

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01.  Notices; Electronic Communications.  Notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax, as follows:

 

(a) if to the Borrower or Holdings, to it at 2284 12th Avenue, New York,
New York 10027, Attention: Chief Financial Officer (Fax No. 646-224-1346), with
a copy to General Counsel (Fax No. 646-616-8072);

 

(b) if to the Administrative Agent, to Credit Suisse AG, Agency Manager, One
Madison Avenue, New York, NY 10010, Fax: 212-322-2291, email:
agency.loanops@credit-suisse.com;

 

(c) if to the Collateral Agent, to Credit Suisse AG, One Madison Avenue, 2nd
Floor, New York, NY 10010, Attn: Loan Operations - Boutique Management, Tel:
212-538-3525, e-mail: nirmala.durgana@credit-suisse.com and
list.ops-collateral@credit-suisse.com; and

 

(d) if to a Lender, to it at its address (or fax number) set forth on Schedule
2.01 or in the Assignment and Acceptance pursuant to which such Lender shall
have become a party hereto.

 

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01.
As agreed to among Holdings, the Borrower, the Administrative Agent and the
applicable Lenders from time to time, notices and other communications may also
be delivered by e-mail to the e-mail address of a representative of the
applicable Person provided from time to time by such Person.

 

The Borrower hereby agrees, unless directed otherwise by the Administrative
Agent or unless the electronic mail address referred to below has not been
provided by the Administrative Agent to the Borrower, that it will, or will
cause the Subsidiaries to, provide to the Administrative Agent all information,
documents and other materials that it is obligated to furnish to the
Administrative Agent pursuant to the Loan Documents or to the Lenders under
Article V, including all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (a) is or relates to a Borrowing Request, a notice
pursuant to Section 2.10 or a notice requesting the issuance, amendment,
extension or renewal of a

 

89

--------------------------------------------------------------------------------


 

Letter of Credit pursuant to Section 2.22, (b) relates to the payment of any
principal or other amount due under this Agreement prior to the scheduled date
therefor, (c) provides notice of any Default or Event of Default under this
Agreement or any other Loan Document or (d) is required to be delivered to
satisfy any condition precedent to the effectiveness of this Agreement and/or
any Borrowing or other extension of credit hereunder (all such non-excluded
communications being referred to herein collectively as “Communications”), by
transmitting the Communications in an electronic/soft medium that is properly
identified in a format acceptable to the Administrative Agent to an electronic
mail address as directed by the Administrative Agent.  In addition, the Borrower
agrees, and agrees to cause the Subsidiaries, to continue to provide the
Communications to the Administrative Agent or the Lenders, as the case may be,
in the manner specified in the Loan Documents but only to the extent requested
by the Administrative Agent.

 

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, the “Borrower
Materials”) by posting the Borrower Materials on Intralinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (i) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (ii) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 9.16); (iii) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Investor;” and (iv) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not marked as “Public Investor.” Notwithstanding the foregoing, the
following Borrower Materials shall be marked “PUBLIC”, unless the Borrower
notifies the Administrative Agent promptly that any such document contains
material non-public information: (A) the Loan Documents and (B) notification of
changes in the terms of the DIP Facility.

 

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.

 

90

--------------------------------------------------------------------------------


 

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM.  IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR
DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A
FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY
FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents.  Each Lender agrees that receipt of notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents.  Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.

 

Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

 

SECTION 9.02.  Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Borrower or Holdings herein and in
the certificates or other instruments prepared or delivered in connection with
or pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and the Issuing Bank and shall survive the
making by the Lenders of the Loans and the issuance of Letters of Credit by the
Issuing Bank, regardless of any investigation made by the Lenders or the Issuing
Bank or on their behalf, and shall continue in full force and effect as long as
the principal of or any accrued interest on any Loan or any Fee or any other
amount payable under this Agreement or any other Loan

 

91

--------------------------------------------------------------------------------


 

Document is outstanding and unpaid or any Letter of Credit is outstanding and so
long as the Commitments have not been terminated.  The provisions of Sections
2.14, 2.16, 2.20 and 9.05 shall remain operative and in full force and effect
regardless of the expiration of the term of this Agreement, the consummation of
the transactions contemplated hereby, the repayment of any of the Loans, the
expiration of the Commitments, the expiration of any Letter of Credit, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the
Administrative Agent, the Collateral Agent, any Lender or the Issuing Bank.

 

SECTION 9.03.  Binding Effect.  This Agreement shall become effective when it
shall have been executed by the Borrower, Holdings and the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto.

 

SECTION 9.04.  Successors and Assigns.  (a)  Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrower, Holdings, the Administrative Agent,
the Collateral Agent, the Issuing Bank or the Lenders that are contained in this
Agreement shall bind and inure to the benefit of their respective successors and
assigns.

 

(b)    Each Lender may assign to one or more Eligible Assignees all or a portion
of its interests, rights and obligations under this Agreement (including all or
a portion of its Commitment and the Loans at the time owing to it), with notice
to the Borrower (failure to provide or delay in providing such notice shall not
invalidate such assignment) and the prior written consent of the Administrative
Agent (not to be unreasonably withheld or delayed); provided, however, that
(i) in the case of an assignment of a L/C Credit Commitment, each of the
Borrower and the Issuing Bank must also give its prior written consent to such
assignment (which consent shall not be unreasonably withheld or delayed)
(provided that (A) the consent of the Borrower shall not be required for any
such assignment made (1) to another L/C Credit Lender or (2) after the
occurrence and during the continuance of any Default or Event of Default and
(B) the consent of the Borrower will be deemed to have been given if the
Borrower has not responded within five business days of a request for such
consent), (ii) the amount of the Commitment or Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent) shall be in an integral multiple of, and not less than, $1,000,000 (or,
if less, the entire remaining amount of such Lender’s Commitment or Loans of the
relevant Class); provided that simultaneous assignments by or to two or more
Related Funds shall be combined for purposes of determining whether the minimum
assignment requirement is met, (iii) the parties to each assignment shall
(A) execute and deliver to the Administrative Agent an Assignment and Acceptance
via an electronic settlement system acceptable to the Administrative Agent or
(B) if previously agreed with the Administrative Agent, manually execute and
deliver to the Administrative Agent an Assignment and Acceptance, and, in each
case, shall pay to the Administrative Agent a processing and recordation fee of
$3,500 (which fee may be waived or reduced in the sole discretion of the
Administrative Agent), (iv) the assignee, if it is not a Lender, shall

 

92

--------------------------------------------------------------------------------


 

deliver to the Administrative Agent an Administrative Questionnaire (in which
the assignee shall designate one or more credit contacts to whom all
syndicate-level information (which may contain material non-public information
about the Loan Parties and their Related Parties or their respective securities)
will be made available and who may receive such information in accordance with
the assignee’s compliance procedures and applicable laws, including Federal and
state securities laws) and, to the Administrative Agent and the Borrower, all
applicable tax forms (including the tax forms required pursuant to
Section 2.20(e) hereof), (v) [reserved] and (vi) a Lender may not make any
assignment to Sponsor or its Affiliates. Upon acceptance and recording pursuant
to paragraph (e) of this Section 9.04, from and after the effective date
specified in each Assignment and Acceptance, (A) the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this Agreement
and (B) the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement, such Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 2.14, 2.16, 2.20 and 9.05,
as well as to any Fees accrued for its account and not yet paid).

 

(c)   By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows:  (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Term Loan Commitment and L/C Credit Commitment, and the outstanding balances of
its Term Loans and L/C Loans, in each case without giving effect to assignments
thereof which have not become effective, are as set forth in such Assignment and
Acceptance, (ii) except as set forth in (i) above, such assigning Lender makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto, or the financial condition of
the Borrower or any Subsidiary or the performance or observance by the Borrower
or any Subsidiary of any of its obligations under this Agreement, any other Loan
Document or any other instrument or document furnished pursuant hereto;
(iii) such assignee represents and warrants that it is an Eligible Assignee
legally authorized to enter into such Assignment and Acceptance;
(iv) [reserved]; (v) such assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements referred
to in Section 3.05 or delivered pursuant to Section 5.04 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (vi) such
assignee will independently and without reliance upon the Administrative Agent,
the Collateral Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (vii) such assignee appoints and authorizes the Administrative
Agent and the Collateral Agent to take such action as agent on its behalf and to
exercise such powers

 

93

--------------------------------------------------------------------------------


 

under this Agreement as are delegated to the Administrative Agent and the
Collateral Agent, respectively, by the terms hereof, together with such powers
as are reasonably incidental thereto; and (viii) such assignee agrees that it
will perform in accordance with their terms all the obligations which by the
terms of this Agreement are required to be performed by it as a Lender.

 

(d)   The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of and interest on the Loans owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive and the Borrower, the Administrative Agent, the
Issuing Bank, the Collateral Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower, the
Issuing Bank, the Collateral Agent and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.

 

(e)   Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of the
Administrative Agent and, if required, the Borrower and the Issuing Bank to such
assignment and any applicable tax forms, the Administrative Agent shall
(i) accept such Assignment and Acceptance and (ii) record the information
contained therein in the Register. No assignment shall be effective unless it
has been recorded in the Register as provided in this paragraph (e).

 

(f)   Each Lender may without the consent of the Borrower, the Issuing Bank or
the Administrative Agent sell participations to one or more banks or other
Persons in all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided, however, that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) the participating
banks or other Persons shall be entitled to the benefit of the cost protection
provisions contained in Sections 2.14, 2.16 and 2.20 to the same extent as if
they were Lenders (but, with respect to any particular participant, to no
greater extent than the Lender that sold the participation to such participant,
and only if such participant provides any necessary documentation to the
Administrative Agent and the Borrower under Section 2.20 as if it were a Lender
hereunder), and (iv) the Borrower, the Administrative Agent, the Issuing Bank
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, and
such Lender shall retain the sole right to enforce the obligations of the
Borrower relating to the Loans or L/C Disbursements and to approve any
amendment, modification or waiver of any provision of this Agreement (other
than, if agreed to between such participating bank or Person and the applicable
Lender, amendments,

 

94

--------------------------------------------------------------------------------


 

modifications or waivers decreasing any fees payable to such participating bank
or Person hereunder or the amount of principal of or the rate at which interest
is payable on the Loans in which such participating bank or Person has an
interest, extending any scheduled principal payment date or date fixed for the
payment of interest on the Loans in which such participating bank or Person has
an interest, increasing or extending the Commitments in which such participating
bank or Person has an interest or releasing any Guarantor (other than in
connection with the sale of such Guarantor in a transaction permitted by
Section 6.05) or all or substantially all of the Collateral).  To the extent
permitted by law, each participating bank or other Person also shall be entitled
to the benefits of Section 9.06 as though it were a Lender, provided that such
participating bank or other Person agrees to be subject to Section 2.18 as
though it were a Lender.  Any Lender that sells participations as permitted
hereunder shall collect from such participants the forms, certificates or other
documents described in Section 2.20(e) as if such participant were a Lender, and
shall provide them to the Borrower.  Each Lender having sold a participation
under this Agreement, acting solely for this purpose as a non-fiduciary agent of
the Borrower, shall maintain a register (the “Participant Register”) for the
recordation of the names and addresses of such participants and the rights,
interests or obligations of such participants in any Loan and in any right to
receive any payments hereunder (including, in particular, the principal amounts
and stated interest of each Participant’s interest in any Loan or other
obligations under this Agreement).  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  The Participant Register shall be available for inspection by the
Borrower and the Administrative Agent at any time and from time to time upon
reasonable prior notice.

 

(g)   Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower; provided that, prior to any such disclosure of
information designated by the Borrower as confidential, each such assignee or
participant or proposed assignee or participant shall execute an agreement
whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of such confidential information on
terms no less restrictive than those applicable to the Lenders pursuant to
Section 9.16.

 

(h)   Any Lender may at any time assign all or any portion of its rights under
this Agreement to secure extensions of credit to such Lender or in support of
obligations owed by such Lender; provided that no such assignment shall release
a Lender from any of its obligations hereunder or substitute any such assignee
for such Lender as a party hereto.

 

(i)   Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to

 

95

--------------------------------------------------------------------------------


 

this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPV to make any Loan and (ii) if an SPV elects not to exercise such
option or otherwise fails to provide all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof.  The
making of a Loan by an SPV hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender.  Each party hereto hereby agrees that no SPV shall be liable
for any indemnity or similar payment obligation under this Agreement (all
liability for which shall remain with the Granting Lender).  In furtherance of
the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPV, it will not institute against, or join any other
Person in instituting against, such SPV any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof.  In addition, notwithstanding anything to the
contrary contained in this Section 9.04, any SPV may (i) with notice to, but
without the prior written consent of, the Borrower and the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Lender or to any financial institutions
(consented to by the Borrower and Administrative Agent) providing liquidity or
credit support to or for the account of such SPV to support the funding or
maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPV.

 

(j)   Neither Holdings nor the Borrower shall assign or delegate any of its
rights or duties hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank and each Lender, and any attempted
assignment without such consent shall be null and void.

 

(k)   In the event that any L/C Credit Lender shall become a Defaulting Lender
or S&P, Moody’s and Thompson’s BankWatch (or InsuranceWatch Ratings Service, in
the case of Lenders that are insurance companies (or Best’s Insurance Reports,
if such insurance company is not rated by Insurance Watch Ratings Service))
shall, after the date that any Lender becomes a L/C Credit Lender, downgrade the
long-term certificate deposit ratings of such Lender, and the resulting ratings
shall be below BBB-, Baa3 and C (or BB, in the case of a Lender that is an
insurance company (or B, in the case of an insurance company not rated by
InsuranceWatch Ratings Service)) (or, with respect to any L/C Credit Lender that
is not rated by any such ratings service or provider, the Issuing Bank shall
have reasonably determined that there has occurred a material adverse change in
the financial condition of any such Lender, or a material impairment of the
ability of any such Lender to perform its obligations hereunder, as compared to
such condition or ability as of the date that any such Lender became a L/C
Credit Lender) then the Issuing Bank shall have the right, but not the
obligation, at its own expense, upon notice to such Lender and the
Administrative Agent, to replace such Lender with an assignee (in accordance
with and subject to the restrictions contained in paragraph (b) above), and such
Lender hereby agrees to transfer and assign without recourse (in accordance with
and subject to the restrictions contained in paragraph (b) above) all its

 

96

--------------------------------------------------------------------------------


 

interests, rights and obligations in respect of its L/C Credit Commitment to
such assignee; provided, however, that (i) no such assignment shall conflict
with any law, rule and regulation or order of any Governmental Authority and
(ii) the Issuing Bank or such assignee, as the case may be, shall pay to such
Lender in immediately available funds on the date of such assignment the
principal of and interest accrued to the date of payment on the Loans made by
such Lender hereunder and all other amounts accrued for such Lender’s account or
owed to it hereunder.

 

(l)   Notwithstanding anything set forth in this Section 9.04, any assignment of
Commitments and/or Loans of any Class on or prior to May 12, 2016 shall be a
ratable assignment of the Commitments and/or Loans of the applicable Lenders and
shall be made at par (net of “original issue discount”) plus accrued interest
with respect thereto.

 

(m)   This Agreement, the other Loan Documents, and all Liens and DIP Liens and
other rights and privileges created hereby or pursuant hereto or to any other
Loan Document shall be binding upon each Debtor, the estate of each Debtor, and
any trustee, other estate representative or any successor in interest of any
Debtor in any Chapter 11 Case or any subsequent case commenced under Chapter 7
of the Bankruptcy Code, and shall not be subject to Section 365 of the
Bankruptcy Code.  This Agreement and the other Loan Documents shall be binding
upon, and inure to the benefit of, the successors of the Administrative Agent
and the Lenders and their respective assigns, transferees and endorsees.  The
Liens and DIP Liens created by this Agreement and the other Loan Documents shall
be and remain valid and perfected in the event of the substantive consolidation
or conversion of any Chapter 11 Case or any other bankruptcy case of any Debtor
to a case under Chapter 7 of the Bankruptcy Code or in the event of dismissal of
any Chapter 11 Case or the release of any Collateral from the jurisdiction of
the Bankruptcy Court for any reason, without the necessity that the
Administrative Agent file financing statements or otherwise perfect its Liens or
DIP Liens under applicable law.  No Loan Party may assign, transfer, hypothecate
or otherwise convey its rights, benefits, obligations or duties hereunder or
under any of the other Loan Documents without the prior express written consent
of the Administrative Agent and the Lenders.  Any such purported assignment,
transfer, hypothecation or other conveyance by any Loan Party without the prior
express written consent of the Administrative Agent and the Lenders shall be
void.  The terms and provisions of this Agreement are for the purpose of
defining the relative rights and obligations of each Loan Party, the
Administrative Agent and the Lenders with respect to the transactions
contemplated hereby and no Person shall be a third party beneficiary of any of
the terms and provisions of this Agreement or any of the other Loan Documents.

 

Notwithstanding the foregoing provisions of this Section 9.04, nothing in this
Section 9.04 is intended to or should be construed to limit the Borrower’s right
to prepay the Obligations as provided hereunder, including under Sections 2.11
and 2.13(a).

 

SECTION 9.05.  Expenses; Indemnity.  (a)  The Borrower and each Guarantor
Holdings agree, jointly and severally, to pay all reasonable and documented (in
summary form) out-of-pocket fees, costs, disbursements and expenses (i) incurred
by the Administrative Agent (including (and limited, in the case of counsel, to)
all reasonable

 

97

--------------------------------------------------------------------------------


 

fees, costs, disbursements and expenses of the Administrative Agent’s outside
counsel, K&S, and, to the extent necessary, one firm of local counsel engaged by
the Administrative Agent in connection with the Loan Parties’ Chapter 11 Cases),
the Collateral Agent, Moelis and the Issuing Bank in connection with the
negotiations, preparation, execution and delivery of the Loan Documents,
including, without limitation, all due diligence, transportation, computer,
duplication, messenger, audit, insurance, appraisal, valuation and consultant
costs and expenses, and all search, filing and recording fees, incurred or
sustained by the Administrative Agent and its counsel and professional advisors
in connection with the DIP Facility, the Loan Documents or the transaction
contemplated thereby, the administration of the DIP Facility and any amendment
or waiver of any provision of the Loan Documents, (whether or not the
transactions hereby or thereby contemplated shall be consummated) or
(ii) incurred by the Administrative Agent, the Collateral Agent or any Lender in
connection with the enforcement or protection of its rights in connection with
this Agreement and the other Loan Documents or in connection with the Loans made
or Letters of Credit issued hereunder, in each case, including the fees, charges
and disbursements of K&S, counsel for the Administrative Agent and the
Collateral Agent, and, in connection with any such enforcement or protection,
the fees, charges and disbursements of one firm of local counsel for the
Administrative Agent, the Collateral Agent or any Lender and other professional
advisors.

 

(b)   The Loan Parties agree, jointly and severally, to indemnify the
Administrative Agent, the Collateral Agent, each Lender, the Issuing Bank and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and to hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related expenses, including
reasonable counsel fees, charges and disbursements, incurred by or asserted
against any Indemnitee arising out of, in any way connected with, or as a result
of (i) the execution or delivery of this Agreement or any other Loan Document or
any agreement or instrument contemplated thereby, the performance by the parties
thereto of their respective obligations thereunder or the consummation of the
Transactions and the other transactions contemplated thereby (including fundings
under the DIP Facility), (ii) the use of the proceeds of the Loans or issuance
of Letters of Credit, (iii) any claim, litigation, investigation or proceeding
relating to any of the foregoing, whether or not any Indemnitee is a party
thereto (and regardless of whether such matter is initiated by a third party or
by the Borrower, any other Loan Party or any of their respective Affiliates), or
(iv) any Release or actual or alleged presence of Hazardous Materials on, at or
under any property currently or formerly owned, leased or operated by the
Borrower or any of the Subsidiaries, or any Environmental Liability related in
any way to the Borrower or the Subsidiaries; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted primarily from
the gross negligence or willful misconduct of such Indemnitee.  No Indemnitee
shall have any liability (whether direct or indirect, in contract, tort or
otherwise) to any Loan Party or any of its Related Persons for or in connection
with the transactions contemplated hereby, except, with respect to any
Indemnitee, to the extent such liability is found in a final non-appealable
judgment by a court of competent jurisdiction to have

 

98

--------------------------------------------------------------------------------


 

resulted solely from such Indemnitee’s gross negligence or willful misconduct or
any of such Indemnitee’s affiliates or their respective principals, directors,
officers or employees.

 

(c)   To the extent that the Loan Parties fail to pay any amount required to be
paid by them to the Administrative Agent, the Collateral Agent or the Issuing
Bank under paragraph (a) or (b) of this Section 9.05, each Lender severally
agrees to pay to the Administrative Agent, the Collateral Agent or the Issuing
Bank, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Collateral Agent or the
Issuing Bank in its capacity as such.  For purposes hereof, a Lender’s “pro rata
share” shall be determined based upon its share of the sum of the Aggregate L/C
Credit Exposure, outstanding Term Loans and unused Commitments at the time (in
each case, determined as if no Lender were a Defaulting Lender).

 

(d)   To the extent permitted by applicable law, no party hereto shall assert,
and each hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.

 

(e)   The provisions of this Section 9.05 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the expiration of any Letter of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent, the Collateral Agent any Lender or the Issuing
Bank.  All amounts due under this Section 9.05 shall be payable on written
demand therefor.

 

SECTION 9.06.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, except to the extent prohibited by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrower or Holdings against any of and all the
obligations of the Borrower or Holdings now or hereafter existing under this
Agreement and other Loan Documents held by such Lender, irrespective of whether
or not such Lender shall have made any demand under this Agreement or such other
Loan Document and although such obligations may be unmatured.  The rights of
each Lender under this Section 9.06 are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

 

SECTION 9.07.  Applicable Law.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN LETTERS OF CREDIT AND AS EXPRESSLY

 

99

--------------------------------------------------------------------------------


 

SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, EXCEPT TO THE EXTENT GOVERNED BY
THE BANKRUPTCY CODE.  EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF
CREDIT, OR IF NO SUCH LAWS OR RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND
PRACTICE FOR DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED AND IN EFFECT, ON THE
DATE SUCH LETTER OF CREDIT WAS ISSUED, BY THE INTERNATIONAL CHAMBER OF COMMERCE
(THE “UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS,
THE LAWS OF THE STATE OF NEW YORK, EXCEPT TO THE EXTENT GOVERNED BY THE
BANKRUPTCY CODE.

 

SECTION 9.08.  Waivers; Amendment.  (a)  No failure or delay of the
Administrative Agent, the Collateral Agent, any Lender or the Issuing Bank in
exercising any power or right hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power.  The rights and remedies of the
Administrative Agent, the Collateral Agent, the Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower or any other Loan Party therefrom shall in any event
be effective unless the same shall be permitted by paragraph (b) below, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given.  No notice or demand on the Borrower or Holdings in
any case shall entitle the Borrower or Holdings to any other or further notice
or demand in similar or other circumstances.

 

(b)   Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower, Holdings and the Required Lenders; provided, however, that no
such agreement shall (i) decrease the principal amount of, or extend the
maturity of or any scheduled principal payment date or date for the payment of
any interest on any Loan or any date for reimbursement of an L/C Disbursement,
or waive or excuse any such payment or any part thereof, or decrease the rate of
interest on any Loan or L/C Disbursement, without the prior written consent of
each Lender directly adversely affected thereby, (ii) increase or extend the
Commitment or decrease or extend the date for payment of any Fees of any Lender
without the prior written consent of such Lender, (iii) amend or modify the pro
rata requirements of Section 2.17, the provisions of Section 9.04(j) or the
provisions of this Section 9.08 or release any Guarantor (other than in
connection with the sale of such Guarantor in a transaction permitted by
Section 6.05) or all or substantially all of the Collateral, without the prior
written consent of each Lender, (iv) change the provisions of any Loan Document
in a manner that by its terms adversely affects the rights in respect of
payments due to Lenders holding Loans of one Class differently from the rights
of Lenders holding Loans of any other Class without the

 

100

--------------------------------------------------------------------------------


 

prior written consent of  Lenders holding a majority in interest of the
outstanding Loans and unused Commitments of each adversely affected Class,
(v) modify the protections afforded to an SPV pursuant to the provisions of
Section 9.04(i) without the written consent of such SPV or (vi) reduce the
percentage contained in the definition of the term “Required Lenders” without
the prior written consent of each Lender (it being understood that with the
consent of the Required Lenders, additional extensions of credit pursuant to
this Agreement may be included in the determination of the Required Lenders on
substantially the same basis as the Term Loan Commitments and L/C Credit
Commitments on the date hereof); provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent, the Collateral Agent or the Issuing Bank hereunder or under any other
Loan Document without the prior written consent of the Administrative Agent, the
Collateral Agent or the Issuing Bank.  Notwithstanding the foregoing, with the
consent of Holdings, the Borrower and the Required Lenders, this Agreement
(including Section 2.17) may be amended (i) to allow the Borrower to prepay
Loans of a Class on a non-pro rata basis in connection with offers made to all
the Lenders of such Class pursuant to procedures approved by the Administrative
Agent and (ii) to allow the Borrower to make loan modification offers to all the
Lenders of one or more Classes that, if accepted, would (A) allow the maturity
and scheduled amortization of the Loans of the accepting Lenders to be extended,
(B) increase the Applicable Margins or Fees payable with respect to the Loans
and Commitments of the accepting Lenders and (C) treat the modified Loans and
Commitments of the accepting Lenders as a new tranche of Loans and Commitments
for all purposes under this Agreement.

 

(c)   [Reserved].

 

SECTION 9.09.  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any L/C Disbursement, together with all fees, charges and other
amounts which are treated as interest on such Loan or participation in such L/C
Disbursement under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or
participation but were not payable as a result of the operation of this
Section 9.09 shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or participations or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

SECTION 9.10.  Entire Agreement.  This Agreement, the Fee Letter and the other
Loan Documents constitute the entire contract between the parties relative to
the subject matter hereof.  Any other previous agreement among the parties with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents.  Nothing in this Agreement or in the other Loan Documents,
expressed or implied, is

 

101

--------------------------------------------------------------------------------


 

intended to confer upon any Person (other than the parties hereto and thereto,
their respective successors and assigns permitted hereunder (including any
Affiliate of the Issuing Bank that issues any Letter of Credit) and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Collateral Agent, the Issuing Bank and the Lenders)
any rights, remedies, obligations or liabilities under or by reason of this
Agreement or the other Loan Documents.

 

SECTION 9.11.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

 

SECTION 9.12.  Severability.  In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction). 
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

SECTION 9.13.  Counterparts.  This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03. 
Delivery of an executed signature page to this Agreement by facsimile or other
customary means of electronic transmission shall be as effective as delivery of
a manually signed counterpart of this Agreement.

 

SECTION 9.14.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.15.  Jurisdiction; Consent to Service of Process.  (a)  Each of
Holdings and the Borrower hereby irrevocably and unconditionally submits, for
itself and

 

102

--------------------------------------------------------------------------------


 

its property, to the exclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof except to the extent that the provisions of the
Bankruptcy Code are applicable and specifically conflict with the foregoing, in
any action or proceeding arising out of or relating to this Agreement or the
other Loan Documents, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement shall affect any right that the Administrative Agent,
the Collateral Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or the other Loan Documents
against the Borrower, Holdings or their respective properties in the courts of
any jurisdiction.

 

(b)   Each of Holdings and the Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any New York State or Federal court.  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(c)   Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

Notwithstanding any other provision of this Section 9.15, the Bankruptcy Court
shall have exclusive jurisdiction over any action or dispute involving, relating
to or arising out of this agreement or the other DIP Loan Documents.

 

SECTION 9.16.  Confidentiality.  Each of the Administrative Agent, the
Collateral Agent, the Issuing Bank and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ officers, directors, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority or quasi-regulatory authority (such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) in connection with
the exercise of any remedies hereunder or under the other Loan Documents or any
suit, action or proceeding relating to the enforcement of its rights hereunder
or thereunder, (e) subject to an agreement containing provisions substantially
the same as those of this Section 9.16, to (i) any actual or prospective
assignee of or participant in any of its rights or obligations under this

 

103

--------------------------------------------------------------------------------


 

Agreement and the other Loan Documents or any current or prospective investors
of any Lender or any Related Fund of such Lender or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower or any Subsidiary or any of their respective
obligations, (f) with the consent of the Borrower or (g) to the extent such
Information becomes publicly available other than as a result of a breach of
this Section 9.16.  For the purposes of this Section 9.16, “Information” shall
mean all information received from the Borrower or Holdings and related to the
Borrower or Holdings or their business, other than any such information that was
available to the Administrative Agent, the Collateral Agent, the Issuing Bank or
any Lender on a nonconfidential basis prior to its disclosure by the Borrower or
Holdings; provided that, in the case of Information received from the Borrower
or Holdings after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section 9.16 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord its own confidential information.

 

SECTION 9.17.  Lender Action.  Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, unless
expressly provided for herein or in any other Loan Document, without the prior
written consent of the Administrative Agent.  The provisions of this
Section 9.17 are for the sole benefit of the Lenders and shall not afford any
right to, or constitute a defense available to, any Loan Party.

 

SECTION 9.18.  USA PATRIOT Act Notice.  Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies Holdings and the
Borrower that pursuant to the requirements of the USA PATRIOT Act, it is
required to obtain, verify and record information that identifies Holdings, the
Borrower and any Guarantor, which information includes the name and address of
Holdings, the Borrower and any Guarantor and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify Holdings,
the Borrower and any Guarantor in accordance with the USA PATRIOT Act.

 

SECTION 9.19.  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

104

--------------------------------------------------------------------------------


 

(a)   the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)   the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(i) a reduction in full or in part or cancellation of any such liability;

 

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

SECTION 9.20.  Exit Financing.  The Administrative Agent and the Lenders agree
that, on the date of consummation of a joint prepackaged plan in the form filed
with the Bankruptcy Court on the Petition Date, together with such modifications
as may be agreed by the Administrative Agent and Required Lenders in their sole
discretion (the “Prepackaged Plan”), which Prepackaged Plan shall be solicited
and approved by Prepetition Lenders holding at least 66 2/3% in funded amount
outstanding under the Prepetition Loan Documents (collectively, the “Requisite
Consenting Lenders”), (x) the Term Facility shall be converted into a first-out
exit term loan with a maturity date of 42 months from the Effective Date, and
(y) the LC Facility shall be converted into a first-out letter of credit
facility with a maturity date of 2 years from the Effective Date, in each case,
on substantially similar terms as those provided in the Prepetition Credit
Agreement pursuant to the terms of the Prepackaged Plan.

 

[Signature pages follow.]

 

105

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

FAIRWAY GROUP ACQUISITION

 

COMPANY,

 

 

 

by

/s/ Edward C. Arditte

 

 

Name: Edward C. Arditte

 

 

Title: Co-President and Chief Financial Officer

 

 

FAIRWAY GROUP HOLDINGS CORP.,

 

 

 

by

/s/ Edward C. Arditte

 

 

Name: Edward C. Arditte

 

 

Title: Co-President and Chief Financial Officer

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH, individually and as
Administrative Agent, Collateral Agent and
Issuing Bank,

 

 

 

by

/s/ Didier Siffer

 

 

Name: Didier Siffer

 

 

Title: Authorized Signatory

 

 

by

/s/ Julia Bykhovskaia

 

 

Name: Julia Bykhovskaia

 

 

Title: Authorized Signatory

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SPECIAL SITUATIONS INVESTING GROUP, INC., as a Lender

 

 

 

 

 

 

By:

/s/ Daniel S. Oneglia

 

Name:

Daniel S. Oneglia

 

Title:

Authorized Signatory

 

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

Name:

BJC HEALTH SYSTEM – 1, as a Lender

 

BJC PENSION PLAN TRUST, as a Lender

 

PPG INDUSTRIES, INC. PENSION PLAN TRUST, as a Lender

 

 

 

BY: GSO CAPITAL ADVISORS LLC, AS ITS INVESTMENT MANAGER

 

 

 

BLACKSTONE / GSO SENIOR FLOATING RATE TERM FUND, as Lender

 

BLACKSTONE / GSO STRATEGIC CREDIT FUND, as a Lender

 

 

 

BY: GSO / BLACKSTONE DEBT FUNDS MANAGEMENT LLC, AS INVESTMENT ADVISER

 

 

 

 

 

FS INVESTMENT CORPORATION II, as a Lender

 

BY: GSO / BLACKSTONE DEBT FUNDS MANAGEMENT LLC, AS SUB-ADVISER

 

 

 

 

 

FS INVESTMENT CORPORATION III, as a Lender

 

BY: GSO / BLACKSTONE DEBT FUNDS MANAGEMENT LLC, AS SUB-ADVISER

 

 

 

FS GLOBAL CREDIT OPPORTUNITIES FUND, as a Lender

 

BY: GSO CAPITAL PARTNERS LP, AS SUB-ADVISER

 

 

 

 

 

 

By:

/s/ Thomas Iannarone

 

Name:

Thomas Iannarone

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

BLACKSTONE/GSO GLOBAL DYNAMIC CREDIT FUNDING LIMITED, as a Lender

 

 

 

By:

/s/ Thomas Iannarone

 

Name:

Thomas Iannarone

 

Title:

Authorized Signatory

 

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JEFFERIES FINANCE, LLC, as a L/C

 

Credit Lender,

 

 

 

by

/s/ J. Paul McDonnell

 

 

Name: J. Paul McDonnell

 

 

Title: Managing Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a L/C

 

Credit Lender,

 

 

 

by

/s/ Matthew Wright

 

 

Name: Matthew Wright

 

 

Title: Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

GRAPHIC [g107571kk25i001.gif]

GRAPHIC [g107571kk25i002.gif]

EXHIBIT A

 

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

FAIRWAY

 

Agent Information

Agent Closing Contact

Credit Suisse AG

Larcy Naval

Eleven Madison Avenue

Tel: (212) 325-9143

New York, NY 10010

Fax: (212) 743-1783

 

E-Mail: larcy.naval@credit-suisse.com

 

 

Agent Wire Instruction

 

Bank of New York

 

ABA 021000018

 

Account Name: CS Agency Cayman Account

 

Account Number: 8900492627

 

 

It is very important that all of the requested information be completed
accurately and that this questionnaire be returned promptly. If your institution
is sub-allocating its allocation, please fill out an administrative
questionnaire for each legal entity.

 

Legal Name of Lender to appear in Documentation:

 

 

Signature Block Information:

 

 

 

 

·    Signing Credit Agreement

o

Yes

o

No

 

 

 

 

 

 

 

·    Coming in via Assignment

o

Yes

o

No

 

Type of Lender:

 

 

(Bank, Asset Manager, Broker/Dealer, CLO/CDO; Finance Company, Hedge
Fund, Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund,
Special Purpose Vehicle, Other-please specify)

 

Lender Parent:

 

 

Lender Domestic Address

 

Lender Eurodollar Address

 

 

 

                                 

 

                                        

                                  

 

                                       

                                

 

                                       

 

A-1

--------------------------------------------------------------------------------


 

Contacts/Notification Methods:  Borrowings, Paydowns, Interest, Fees, etc.

 

 

 

Primary Credit Contact

 

Secondary Credit Contact

 

Name:

 

 

 

 

 

Company:

 

 

 

 

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

 

 

Facsimile:

 

 

 

 

 

E-Mail Address:

 

 

 

 

 

 

 

 

Primary Operations Contact

 

Secondary Operations Contact

Name:

 

 

 

 

Company:

 

 

 

 

Title:

 

 

 

 

Address:

 

 

 

 

 

Lender’s Domestic Wire Instructions

 

Bank Name:

 

ABA/Routing No.:

 

Account Name:

 

Account No.:

 

FFC Account Name:

 

FFC Account No.:

 

Attention:

 

Reference:

 

Tax Documents

 

 

A-2

--------------------------------------------------------------------------------


 

Tax Documents

 

NON-U.S. LENDER INSTITUTIONS:

 

I.                                        Corporations:

 

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution:  a.) Form W-8BEN or W-8BEN-E, as
applicable (Certificate of Foreign Status of Beneficial Owner), b.) Form W-8ECI
(Income Effectively Connected to a U.S. Trade or Business), or c.) Form W-8EXP
(Certificate of Foreign Government or Governmental Agency).

 

A U.S. taxpayer identification number is required for any institution submitting
Form W-8ECI.  It is also required on Form W-8BEN or W-8BEN-E, as applicable, for
certain institutions claiming the benefits of a tax treaty with the U.S.  Please
refer to the instructions when completing the form applicable to your
institution.  In addition, please be advised that U.S. tax regulations do not
permit the acceptance of faxed forms.  An original tax form must be submitted.

 

II.                                   Flow-Through Entities:

 

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. Branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement.  Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

 

Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms.  Original tax form(s) must be submitted.

 

U.S. LENDER INSTITUTIONS:

 

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification).  Please be advised that we request that you submit an
original Form W-9.

 

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned
prior to the first payment of income.  Failure to provide the proper tax form
when requested may subject your institution to U.S. tax withholding.

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the Senior Secured Priming and Superpriority
Debtor-In-Possession Credit Agreement dated May 5, 2016 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among FAIRWAY GROUP ACQUISITION COMPANY, (the “Borrower”) a debtor and
debtor-in-possession under Chapter 11 of the Bankruptcy Code, FAIRWAY GROUP
HOLDINGS CORP. (“Holdings”) a debtor and debtor-in-possession under Chapter 11
of the Bankruptcy Code, the lenders from time to time party thereto (the
“Lenders”) and Credit Suisse AG, CAYMAN ISLANDS BRANCH as administrative agent
(in such capacity, the “Administrative Agent”) and collateral agent for the
Lenders. Terms defined in the Credit Agreement are used herein with the same
meanings.

 

1.             The Assignor hereby sells and assigns, without recourse, to the
Assignee, and the Assignee hereby purchases and assumes, without recourse, from
the Assignor, effective as of the Effective Date set forth below (but not prior
to the registration of the information contained herein in the Register pursuant
to Section 9.04(e) of the Credit Agreement), the interests set forth below (the
“Assigned Interest”) in the Assignor’s rights and obligations under the Credit
Agreement and the other Loan Documents, including, without limitation, the
amounts and percentages set forth below of (i) the Commitments of the Assignor
on the Effective Date and (ii) the Loans owing to the Assignor which are
outstanding on the Effective Date.  Each of the Assignor and the Assignee hereby
makes and agrees to be bound by all the representations, warranties and
agreements set forth in Section 9.04(c) of the Credit Agreement, a copy of which
has been received by each such party.  From and after the Effective Date (i) the
Assignee shall be a party to and be bound by the provisions of the Credit
Agreement and, to the extent of the interests assigned by this Assignment and
Acceptance, have the rights and obligations of a Lender thereunder and (ii) the
Assignor shall, to the extent of the interests assigned by this Assignment and
Acceptance, relinquish its rights and be released from its obligations under the
Credit Agreement.

 

2.             This Assignment and Acceptance is being delivered to the
Administrative Agent together with (i) if the Assignee is organized under the
laws of a jurisdiction outside the United States, any forms referred to in
Section 2.20(e) of the Credit Agreement, duly completed and executed by such
Assignee, (ii) if the Assignee is not already a Lender under the Credit
Agreement, a completed Administrative Questionnaire, and (iii) if required by
Section 9.04(b), a processing and recordation fee of $3,500.

 

3.             This Assignment and Acceptance shall be governed by and construed
in accordance with the laws of the State of New York.

 

B-1

--------------------------------------------------------------------------------


 

Assignor/Assignee Information

 

Date of Assignment:

 

Legal Name of Assignor:

 

Legal Name of Assignee:

 

Assignee’s Address for Notices:

 

Assignee’s Lending Office Address:

 

Effective Date of Assignment

 

Assigned Facility Information

 

Facility

 

Principal Amount Assigned

 

Percentage Assigned of Facility/Commitment
(set forth, to at least 8 decimals, as a
percentage of the Facility and the aggregate
Commitments of all Lenders thereunder)

 

 

 

 

 

 

 

L/C Credit Commitment Assigned:

 

$

 

 

 

%

Term Loan Commitment Assigned:

 

$

 

 

 

%

L/C Loans:

 

$

 

 

 

%

Term Loans:

 

$

 

 

 

%

 

B-2

--------------------------------------------------------------------------------


 

The terms set forth above are hereby agreed to:

 

 

[·], as Assignor,

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

[·], as Assignee,

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Consented to and accepted:

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as Administrative Agent,

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[FAIRWAY GROUP ACQUISITION

 

COMPANY](1)

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(1)  If consent is required under the Credit Agreement

 

B-3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF BORROWING REQUEST

 

Credit Suisse AG, Cayman Islands Branch, as Administrative Agent for

the Lenders referred to below,

Eleven Madison Avenue

New York, NY 10010

 

Attention of Agency Group

 

[Date]

 

Ladies and Gentlemen:

 

The undersigned, FAIRWAY GROUP ACQUISITION COMPANY, a Delaware corporation (the
“Borrower”) a debtor and debtor-in-possession under Chapter 11 of the Bankruptcy
Code, refers to the Credit Agreement dated as of May 5, 2016 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, FAIRWAY GROUP HOLDINGS CORP., a Delaware corporation
(“Holdings”) a debtor and debtor-in-possession under Chapter 11 of the
Bankruptcy Code, the lenders from time to time party thereto (the “Lenders”) and
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH as administrative agent (in such
capacity, the “Administrative Agent”) and collateral agent for the Lenders. 
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.  The Borrower hereby
gives you notice pursuant to Section 2.03 of the Credit Agreement that it
requests a Borrowing under the Credit Agreement, and in that connection sets
forth below the terms on which such Borrowing is requested to be made:

 

(A)

 

Date of Borrowing(2)
(which is a Business Day)

 

                  

 

 

 

 

 

(B)

 

Principal Amount of
Borrowing

 

                 

 

--------------------------------------------------------------------------------

(2)  A) Eurodollar Borrowing —  Subject to C below, form must be provided before
12:00 p.m. (noon) New York City time three Business Days before the proposed
Borrowing.

       B) ABR Borrowing — Subject to C below, form must be provided not later
than 10:00 a.m., New York City time on the day of the proposed borrowing.

       C) Term Loan Borrowing pursuant to Section 2.01(a)(ii) of the Credit
Agreement — Form must be received not later than 12:00 p.m. (noon), New York
City time, five Business Days before a proposed Borrowing.

 

C-1

--------------------------------------------------------------------------------


 

(C)

 

Type of Borrowing(3)

 

                     

 

 

 

 

 

(D)

 

Interest Period and the last
day thereof(4)

 

                            

 

 

 

 

 

(E)

 

Funds are requested to be disbursed to the Borrower’s account as follows
(Account No.                             ).

 

--------------------------------------------------------------------------------

(3)  Specify Eurodollar Borrowing or ABR Borrowing.

 

(4)  Which shall be subject to the definition of “Interest Period” (applicable
for Eurodollar Borrowings only).

 

C-2

--------------------------------------------------------------------------------


 

The Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that, on the date of this Borrowing Request and on the date of the
related Borrowing, the conditions to lending specified in Article IV of the
Credit Agreement have been satisfied.

 

 

FAIRWAY GROUP ACQUISITION

 

COMPANY,

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

C-3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Execution Version

 

 

 

GUARANTEE AND COLLATERAL AGREEMENT

 

dated as of

 

May 5, 2016

 

among

 

FAIRWAY GROUP ACQUISITION COMPANY,

a debtor and debtor-in-possession under Chapter 11 of the Bankruptcy Code,

 

FAIRWAY GROUP HOLDINGS CORP.,
a debtor and debtor-in-possession under Chapter 11 of the Bankruptcy Code,

 

the Subsidiaries of the Borrower

from time to time party hereto

 

and

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

as Collateral Agent

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

ARTICLE I

 

Definitions

 

 

SECTION 1.01.

Credit Agreement

1

SECTION 1.02.

Other Defined Terms

1

 

 

ARTICLE II

 

Guarantee

 

 

SECTION 2.01.

Guarantee

6

SECTION 2.02.

Guarantee of Payment

6

SECTION 2.03.

No Limitations, Etc.

6

SECTION 2.04.

Reinstatement

7

SECTION 2.05.

Agreement To Pay; Subrogation

8

SECTION 2.06.

Information

8

 

 

ARTICLE III

 

Pledge of Securities

SECTION 3.01.

Pledge

8

SECTION 3.02.

Delivery of the Pledged Collateral

9

SECTION 3.03.

Representations, Warranties and Covenants

9

SECTION 3.04.

Certification of Limited Liability Company Interests and Limited Partnership
Interests

11

SECTION 3.05.

Registration in Nominee Name; Denominations

11

SECTION 3.06.

Voting Rights; Dividends and Interest, Etc.

11

 

 

ARTICLE IV

 

Security Interests in Personal Property

 

 

 

SECTION 4.01.

Security Interest

13

SECTION 4.02.

Representations and Warranties

14

SECTION 4.03.

Covenants

16

SECTION 4.04.

Other Actions

19

SECTION 4.05.

Covenants Regarding Patent, Trademark and Copyright Collateral

22

 

--------------------------------------------------------------------------------


 

ARTICLE V

 

Remedies

 

 

 

SECTION 5.01.

Remedies Upon Default

24

SECTION 5.02.

Application of Proceeds

25

SECTION 5.03.

Grant of License to Use Intellectual Property

26

SECTION 5.04.

Securities Act, Etc.

26

 

 

ARTICLE VI

 

Indemnity, Subrogation and Subordination

 

 

 

SECTION 6.01.

Indemnity and Subrogation

27

SECTION 6.02.

Contribution and Subrogation

27

SECTION 6.03.

Subordination

28

 

 

ARTICLE VII

 

Miscellaneous

 

 

 

SECTION 7.01.

Notices

28

SECTION 7.02.

Security Interest Absolute

28

SECTION 7.03.

Survival of Agreement

29

SECTION 7.04.

Binding Effect; Several Agreement

29

SECTION 7.05.

Successors and Assigns

29

SECTION 7.06.

Collateral Agent’s Fees and Expenses; Indemnification

29

SECTION 7.07.

Collateral Agent Appointed Attorney-in-Fact

30

SECTION 7.08.

Applicable Law

31

SECTION 7.09.

Waivers; Amendment

31

SECTION 7.10.

WAIVER OF JURY TRIAL

32

SECTION 7.11.

Severability

32

SECTION 7.12.

Counterparts

32

SECTION 7.13.

Headings

32

SECTION 7.14.

Jurisdiction; Consent to Service of Process

32

SECTION 7.15.

Termination or Release

33

SECTION 7.16.

Additional Subsidiaries

34

SECTION 7.17.

Right of Setoff

34

 

ii

--------------------------------------------------------------------------------


 

Schedules

 

Schedule I                                       Subsidiary Guarantors

Schedule II                                  Equity Interests; Pledged Debt
Securities

Schedule III                             Intellectual Property

Schedule IV                              Commercial Tort Claims

 

Exhibits

 

Exhibit A                                             Form of Supplement

Exhibit B                                             Form of Perfection
Certificate

 

iii

--------------------------------------------------------------------------------


 

GUARANTEE AND COLLATERAL AGREEMENT dated as of May 5, 2016 (this “Agreement”),
among FAIRWAY GROUP ACQUISITION COMPANY, a Delaware corporation (the “Borrower”)
and a debtor and debtor-in-possession under Chapter 11 of the Bankruptcy Code,
FAIRWAY GROUP HOLDINGS CORP., a Delaware corporation (“Holdings”) and a debtor
and debtor-in-possession under Chapter 11 of the Bankruptcy Code, those certain
Subsidiaries of the Borrower (other than Lake Grove (as defined herein)) from
time to time party hereto, each a debtor and debtor-in-possession under Chapter
11 of the Bankruptcy Code, FAIRWAY LAKE GROVE LLC, a Delaware limited liability
company (“Lake Grove”), and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH (“Credit
Suisse”), as collateral agent (in such capacity, the “Collateral Agent”).

 

PRELIMINARY STATEMENT

 

Reference is made to the Senior Secured Priming and Superpriority
Debtor-In-Possession Credit Agreement dated as of May 5, 2016 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, Holdings, the lenders from time to time party thereto (the
“Lenders”) and Credit Suisse, as administrative agent (in such capacity, the
“Administrative Agent”) and Collateral Agent.

 

The Lenders and the Issuing Bank (such term and each other capitalized term used
but not defined in this preliminary statement having the meaning given or
ascribed to it in Article I) have agreed to extend credit to the Borrower
pursuant to, and upon the terms and conditions specified in, the Credit
Agreement.  The obligations of the Lenders and the Issuing Bank to extend credit
to the Borrower are conditioned upon, among other things, the execution and
delivery of this Agreement by the Borrower and each Guarantor.  Each Guarantor
is an affiliate of the Borrower, will derive substantial benefits from the
extension of credit to the Borrower pursuant to the Credit Agreement and is
willing to execute and deliver this Agreement in order to induce the Lenders and
the Issuing Bank to extend such credit.  Accordingly, the parties hereto agree
as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01. Credit Agreement.  (a)  Capitalized terms used in this Agreement
and not otherwise defined herein have the meanings set forth in the Credit
Agreement.  All capitalized terms defined in the New York UCC (as such term is
defined herein) and not defined in this Agreement have the meanings specified
therein.  All references to the Uniform Commercial Code shall mean the New York
UCC.

 

(b) The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Agreement.

 

SECTION 1.02. Other Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:

 

--------------------------------------------------------------------------------


 

“Accounts Receivable” shall mean all Accounts and all right, title and interest
in any returned goods, together with all rights, titles, securities and
guarantees with respect thereto, including any rights to stoppage in transit,
replevin, reclamation and resales, and all related security interests, liens and
pledges, whether voluntary or involuntary, in each case whether now existing or
owned or hereafter arising or acquired.

 

“Administrative Agent” shall have the meaning assigned to such term in the
preliminary statement.

 

“Borrower” shall have the meaning assigned to such term in the preamble.

 

“Collateral” shall mean and include, collectively, any and all assets of each
Loan Party’s estate, whether real, personal, or mixed and wherever located, of
any kind, nature of description, in each case whether now existing or hereafter
arising or created and whether now owned or hereafter acquired and wherever
located, including any such property in which a Lien is granted to the
Collateral Agent pursuant to, as applicable, the Security Documents, the Orders,
or any other order entered by the Bankruptcy Court to secure the Obligations,
and shall include, without limitation:

 

(a)                                 all Receivables and all supporting
obligations relating thereto whether arising prior to the Petition Date or
thereafter;

 

(b)                                 all Equipment (including motor vehicles),
goods, Inventory and fixtures,

 

(c)                                  all Instruments and Chattel Paper,

 

(d)                                 all Letter-of-Credit Rights (whether or not
the letter of credit is evidenced by a writing),

 

(e)                                  all Securities (including any Pledged
Collateral),

 

(f)                                   all Investment Property (including any
Pledged Collateral),

 

(g)                                  all Intellectual Property,

 

(h)                                 all commercial tort claims listed on
Schedule IV hereto (and on any written notice provided to the Collateral Agent
pursuant to Section 4.05(e)),

 

(i)                                     all General Intangibles,

 

(j)                                    all Deposit Accounts,

 

(k)                                 all books and records pertaining to the
Collateral,

 

(l)                                     all present and future claims, rights,
interests, assets and properties recovered by or on behalf of Loan Parties or
any trustee of any Loan Party (whether in the Chapter 11 Cases or any subsequent
case to which any Chapter 11 Case is converted),

 

2

--------------------------------------------------------------------------------


 

including, without limitation, all such property recovered as a result of
transfers or obligations avoided or actions maintained or taken pursuant to,
inter alia, Sections 542, 544, 545, 547, 548, 549, 550, 552 and 553 of the
Bankruptcy Code, subject to the terms of the Orders,

 

(m)                             all cash (including all cash held at the
Collateral Account Bank),

 

(n)                                 to the extent not covered by clauses
(a) through (m) of this sentence, choses in action and all other personal
property of the Loan Parties, whether tangible or intangible, and

 

(o)                                 all proceeds and products of each of the
foregoing and all accessions to, substitutions and replacements for, and rents,
issues, offspring, profits and products of, each of the foregoing, and any and
all proceeds of any insurance, indemnity, warranty or guaranty payable to the
Loan Parties from time to time with respect to any of the foregoing.

 

“Collateral Agent” shall have the meaning assigned to such term in the preamble.

 

“Copyright License” shall mean any written agreement, now or hereafter in
effect, granting any right to any third person under any copyright now or
hereafter owned by any Grantor or that such Grantor otherwise has the right to
license, or granting any right to any Grantor under any copyright now or
hereafter owned by any third person, and all rights of such Grantor under any
such agreement.

 

“Copyrights” shall mean all of the following now owned or hereafter acquired by
any Grantor:  (a) all copyright rights in any work subject to the copyright laws
of the United States or any other country, whether as author, assignee,
transferee or otherwise, and (b) all registrations and applications for
registration of any such copyright in the United States or any other country,
including registrations, recordings, supplemental registrations and pending
applications for registration in the United States Copyright Office (or any
successor office or any similar office in any other country), including those
listed on Schedule III.

 

“Excluded Account” means (a) any deposit account that is used solely for payment
of taxes, payroll, bonuses, other compensation and related expenses and
(b) zero-balance, fiduciary or trust accounts.

 

“Federal Securities Laws” shall have the meaning assigned to such term in
Section 5.04.

 

“General Intangibles” shall mean all choses in action and causes of action and
all other intangible personal property of any Grantor of every kind and nature
(other than Accounts, Chattel Paper, Commercial Tort Claims, Deposit Accounts,
Documents, Goods, Instruments, Investment Property, Letter of Credit Rights and
money) now owned or hereafter acquired by any Grantor, including all rights and
interests in partnerships, limited partnerships, limited liability companies and
other unincorporated entities (to the

 

3

--------------------------------------------------------------------------------


 

extent that no such right or interest is Investment Property), corporate or
other business records, indemnification claims, contract rights (including
rights under leases, whether entered into as lessor or lessee, Hedging
Agreements and other agreements), Intellectual Property, goodwill,
registrations, franchises, tax refund claims and any guarantee, claim, security
interest or other security held by or granted to any Grantor to secure payment
by an Account Debtor of any of the Accounts.

 

“Grantors” shall mean the Borrower and the Guarantors.

 

“Guarantors” shall mean Holdings and the Subsidiary Guarantors.

 

“Holdings” shall have the meaning assigned to such term in the preamble.

 

“Intellectual Property” shall mean all intellectual and similar property of any
Grantor of every kind and nature now owned or hereafter acquired by any Grantor,
including inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade
secrets, confidential or proprietary technical and business information,
know-how, show-how or other data or information, software and databases and all
embodiments or fixations thereof and related documentation, registrations and
franchises, and all additions, improvements and accessions to, and books and
records describing or used in connection with, any of the foregoing.

 

“Lake Grove” shall have the meaning assigned to such term in the preamble.

 

“License” shall mean any Patent License, Trademark License, Copyright License or
other license or sublicense agreement relating to Intellectual Property to which
any Grantor is a party, including those listed on Schedule III.

 

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.

 

“Obligations” shall have the meaning assigned to such term in the Credit
Agreement.

 

“Patent License” shall mean any written agreement, now or hereafter in effect,
granting to any third person any right to make, use or sell any invention on
which a patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a patent, now or hereafter
owned by any third person, is in existence, and all rights of any Grantor under
any such agreement.

 

“Patents” shall mean all of the following now owned or hereafter acquired by any
Grantor:  (a) all letters patent of the United States or the equivalent thereof
in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office (or any successor
or any similar offices in any other country),

 

4

--------------------------------------------------------------------------------


 

including those listed on Schedule III, and (b) all reissues, continuations,
divisions, continuations-in-part, renewals or extensions thereof, and the
inventions disclosed or claimed therein, including the right to make, use and/or
sell the inventions disclosed or claimed therein.

 

“Perfection Certificate” shall mean a certificate substantially in the form of
Exhibit B, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Responsible Officer of the
Borrower.

 

“Pledged Collateral” shall have the meaning assigned to such term in
Section 3.01.

 

“Pledged Debt Securities” shall have the meaning assigned to such term
in Section 3.01.

 

“Pledged Securities” shall mean any promissory notes, stock certificates or
other securities now or hereafter included in the Pledged Collateral, including
all certificates, instruments or other documents representing or evidencing any
Pledged Collateral.

 

“Pledged Stock” shall have the meaning assigned to such term in Section 3.01.

 

“Secured Parties” shall mean (a) the Lenders, (b) the Administrative Agent,
(c) the Collateral Agent, (d) any Issuing Bank, (e) the beneficiaries of each
indemnification obligation undertaken by any Loan Party under any Loan Document
and (f) the successors and assigns of each of the foregoing.

 

“Security Interest” shall have the meaning assigned to such term in
Section 4.01.

 

“Subsidiary Guarantor” shall mean (a) the Subsidiaries identified on Schedule I
hereto as Subsidiary Guarantors and (b) each other Subsidiary that becomes a
party to this Agreement as a Subsidiary Guarantor after the Closing Date.

 

“Trademark License” shall mean any written agreement, now or hereafter in
effect, granting to any third person any right to use any trademark now or
hereafter owned by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any trademark now or
hereafter owned by any third person, and all rights of any Grantor under any
such agreement.

 

“Trademarks” shall mean all of the following now owned or hereafter acquired by
any Grantor:  (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and

 

5

--------------------------------------------------------------------------------


 

Trademark Office (or any successor office) or any similar offices in any State
of the United States or any other country or any political subdivision thereof,
and all extensions or renewals thereof, including those listed on Schedule III,
(b) all goodwill associated therewith or symbolized thereby and (c) all other
assets, rights and interests that uniquely reflect or embody such goodwill.

 

“Unfunded Advances/Participations” shall mean (a) with respect to the
Administrative Agent, the aggregate amount, if any (i) made available to the
Borrower on the assumption that each Lender has made its portion of the
applicable Borrowing available to the Administrative Agent as contemplated by
Section 2.02(d) of the Credit Agreement and (ii) with respect to which a
corresponding amount shall not in fact have been returned to the Administrative
Agent by the Borrower or made available to the Administrative Agent by any such
Lender, and (b) with respect to any Issuing Bank, the aggregate amount, if any,
of participations in respect of any outstanding L/C Disbursement that shall not
have been funded by the Revolving Facility Lenders in accordance with
Sections 2.22(d) and 2.02(f) of the Credit Agreement.

 

ARTICLE II

 

Guarantee

 

SECTION 2.01. Guarantee.  Each Guarantor unconditionally guarantees, jointly
with the other Guarantors and severally, as a primary obligor and not merely as
a surety, the due and punctual payment and performance of the Obligations;
provided, however, that each Guarantor shall be liable under this guarantee for
the maximum amount of such liability that can be hereby incurred without
rendering this guarantee, as it relates to such Guarantor, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount (after giving effect to the indemnification, subrogation
and contribution provisions of this Agreement).  Each Guarantor further agrees
that the Obligations may be extended or renewed, in whole or in part, without
notice to or further assent from it, and that it will remain bound upon its
guarantee notwithstanding any extension or renewal of any Obligation.  Each
Guarantor waives presentment to, demand of payment from and protest to the
Borrower or any other Loan Party of any Obligation, and also waives notice of
acceptance of its guarantee and notice of protest for nonpayment.

 

SECTION 2.02. Guarantee of Payment.  Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Collateral Agent or any other Secured Party to any security held for the payment
of the Obligations or to any balance of any Deposit Account or credit on the
books of the Collateral Agent or any other Secured Party in favor of the
Borrower or any other person.

 

SECTION 2.03. No Limitations, Etc.  (a) Except for termination of a Guarantor’s
obligations hereunder as expressly provided in Section 7.15, the obligations of
each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration

 

6

--------------------------------------------------------------------------------


 

or compromise, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations or otherwise.  Without limiting the
generality of the foregoing, the obligations of each Guarantor hereunder shall
not be discharged or impaired or otherwise affected by (i) the failure of the
Collateral Agent or any other Secured Party to assert any claim or demand or to
enforce any right or remedy under the provisions of any Loan Document or
otherwise, (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, any Loan Document or any other
agreement, including with respect to any other Guarantor under this Agreement,
(iii) the release of, or any impairment of or failure to perfect any Lien on or
security interest in, any security held by the Collateral Agent or any other
Secured Party for the Obligations or any of them, (iv) any default, failure or
delay, wilful or otherwise, in the performance of the Obligations, or (v) any
other act or omission that may or might in any manner or to any extent vary the
risk of any Guarantor or otherwise operate as a discharge of any Guarantor as a
matter of law or equity (other than the indefeasible payment in full in cash of
all the Obligations).  Each Guarantor expressly authorizes the Collateral Agent
to take and hold security for the payment and performance of the Obligations, to
exchange, waive or release any or all such security (with or without
consideration), to enforce or apply such security and direct the order and
manner of any sale thereof in its sole discretion or to release or substitute
any one or more other guarantors or obligors upon or in respect of the
Obligations, all without affecting the obligations of any Guarantor hereunder.

 

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of the Borrower or any other Loan
Party or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of the Borrower or any
other Loan Party, other than the indefeasible payment in full in cash of all the
Obligations.  The Collateral Agent and the other Secured Parties may, at their
election, foreclose on any security held by one or more of them by one or more
judicial or nonjudicial sales, accept an assignment of any such security in lieu
of foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with the Borrower or any other Loan Party or exercise any other
right or remedy available to them against the Borrower or any other Loan Party,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Obligations have been fully and indefeasibly
paid in full in cash.  To the fullest extent permitted by applicable law, each
Guarantor waives any defense arising out of any such election even though such
election operates, pursuant to applicable law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such Guarantor
against the Borrower or any other Loan Party, as the case may be, or any
security.

 

SECTION 2.04. Reinstatement.  Each Guarantor agrees that its guarantee hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored by the Collateral Agent or any other Secured Party upon
the bankruptcy or reorganization of the Borrower, any other Loan Party or
otherwise.

 

7

--------------------------------------------------------------------------------


 

SECTION 2.05. Agreement To Pay; Subrogation.  In furtherance of the foregoing
and not in limitation of any other right that the Collateral Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Borrower or any other Loan Party to pay any Obligation
when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, each Guarantor hereby promises to and
will forthwith pay, or cause to be paid, to the Collateral Agent for
distribution to the applicable Secured Parties in cash the amount of such unpaid
Obligation (subject to the proviso in the first sentence of Section 2.01).  Upon
payment by any Guarantor of any sums to the Collateral Agent as provided above,
all rights of such Guarantor against the Borrower or any other Guarantor arising
as a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subject to Article VI.

 

SECTION 2.06. Information.  Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s and each other Loan Party’s
financial condition and assets and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
the Collateral Agent nor any other Secured Party will have any duty to advise
such Guarantor of information known to it or any of them regarding such
circumstances or risks.

 

ARTICLE III

 

Pledge of Securities

 

SECTION 3.01. Pledge.  As security for the payment or performance, as the case
may be, in full of the Obligations to the Administrative Agent and each Lender
and each other holder of any of the Obligations, each Grantor hereby assigns and
pledges to the Collateral Agent, its successors and assigns, for the ratable
benefit of the Secured Parties, and hereby grants to the Collateral Agent, its
successors and assigns, for the ratable benefit of the Secured Parties, a
security interest in, all of such Grantor’s right, title and interest in, to and
under (a)(i) the Equity Interests owned by such Grantor on the date hereof
(including all such Equity Interests listed on Schedule II) (other than Equity
Interests that constitute Permitted Investments, (ii) any other Equity Interests
(other than Equity Interests that constitute Permitted Investments) obtained in
the future by such Grantor and (iii) the certificates representing all such
Equity Interests (all the foregoing collectively referred to herein as the
“Pledged Stock”); provided, however, that the Pledged Stock shall not include
more than 65% of the issued and outstanding voting Equity Interests of any
Foreign Subsidiary, (b)(i) the debt securities held by such Grantor on the date
hereof (including all such debt securities listed opposite the name of such
Grantor on Schedule II) (other than debt securities that constitute Permitted
Investments), (ii) any debt securities (other than debt securities that
constitute Permitted Investments) in the future issued to such Grantor and
(iii) the promissory notes and any other instruments evidencing such debt
securities (all the foregoing collectively referred to herein as the “Pledged
Debt Securities”), (c) subject to Section 3.06, all payments of principal or
interest, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of, in exchange for or
upon the conversion

 

8

--------------------------------------------------------------------------------


 

of, and all other Proceeds received in respect of, the securities referred to in
clauses (a) and (b) above, (d) subject to Section 3.06, all rights and
privileges of such Grantor with respect to the securities and other property
referred to in clauses (a), (b) and (c) above, and (e) all Proceeds of any of
the foregoing (the items referred to in clauses (a) through (d) above being
collectively referred to as the “Pledged Collateral”).

 

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the ratable benefit
of the Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.

 

SECTION 3.02. Delivery of the Pledged Collateral.  (a)  Each Grantor agrees
promptly to deliver or cause to be delivered to the Collateral Agent any and all
certificates, instruments or other documents representing or evidencing Pledged
Securities.

 

(b) Each Grantor agrees promptly to deliver or cause to be delivered to the
Collateral Agent any and all Pledged Debt Securities.

 

(c) Upon delivery to the Collateral Agent, (i) any certificate, instrument or
document representing or evidencing Pledged Securities shall be accompanied by
undated stock powers duly executed in blank or other undated instruments of
transfer reasonably satisfactory to the Collateral Agent and duly executed in
blank and by such other instruments and documents as the Collateral Agent may
reasonably request and (ii) all other property comprising part of the Pledged
Collateral shall be accompanied by proper instruments of assignment duly
executed by the applicable Grantor and such other instruments or documents as
the Collateral Agent may reasonably request.  Each delivery of Pledged
Securities shall be accompanied by a schedule describing the applicable
securities, which schedule shall be attached hereto as Schedule II and made a
part hereof; provided that failure to attach any such schedule hereto shall not
affect the validity of the pledge of such Pledged Securities.  Each schedule so
delivered shall supplement any prior schedules so delivered.

 

SECTION 3.03. Representations, Warranties and Covenants.  The Grantors jointly
and severally represent, warrant and covenant to and with the Collateral Agent,
for the benefit of the Secured Parties, that:

 

(a) Schedule II (i) correctly sets forth (x) the percentage of the issued and
outstanding shares of each class of the Equity Interests of the issuer thereof
represented by such Pledged Stock and (y) the principal amount, date of issuance
and maturity date of the Pledged Debt Securities and (ii) includes all Equity
Interests, debt securities and promissory notes required to be pledged
hereunder;

 

(b) the Pledged Stock and Pledged Debt Securities have been duly and validly
authorized and issued by the issuers thereof and (i) in the case of Pledged
Stock, are fully paid and nonassessable and (ii) in the case of Pledged Debt
Securities, are legal, valid and binding obligations of the issuers thereof,
except as

 

9

--------------------------------------------------------------------------------


 

may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles (whether enforcement is sought by proceedings in equity or
at law);

 

(c) except for the security interests granted hereunder (or otherwise permitted
under the Credit Agreement), each Grantor (i) is and, subject to any transfers
made in compliance with the Credit Agreement, will continue to be the direct
owner, beneficially and of record, of the Pledged Securities indicated on
Schedule II as owned by such Grantor, (ii) holds the same free and clear of all
Liens other than Liens securing the Prepetition Credit Agreement, (iii) will
make no assignment, pledge, hypothecation or transfer of, or create or permit to
exist any security interest in or other Lien on, the Pledged Collateral, other
than transfers made in compliance with the Credit Agreement and (iv) subject to
Section 3.06, will cause any and all Pledged Collateral, whether for value paid
by such Grantor or otherwise, to be forthwith deposited with the Collateral
Agent and pledged or assigned to the Collateral Agent hereunder;

 

(d) except for restrictions and limitations imposed by the Loan Documents, the
Prepetition Credit Agreement or securities laws generally, the Pledged
Collateral is and will continue to be freely transferable and assignable, and
none of the Pledged Collateral is or will be subject to any option, right of
first refusal, shareholders agreement, charter or by-law provisions or
contractual restriction of any nature that could reasonably be expected to
prohibit, impair, delay or otherwise affect the pledge of such Pledged
Collateral hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Collateral Agent of rights and remedies hereunder;

 

(e) subject to entry of the applicable Order, each Grantor (i) has the power and
authority to pledge the Pledged Collateral pledged by it hereunder in the manner
hereby done or contemplated and (ii) will not create, incur, assume or permit to
exist, and will defend its title or interest thereto or therein against any and
all, Liens (other than any Lien created or permitted by the Loan Documents),
however arising, of all persons whomsoever;

 

(f) no consent or approval of any Governmental Authority other than the
Bankruptcy Court, any securities exchange or any other person was or is
necessary to the validity of the pledge effected hereby (other than such as have
been obtained and are in full force and effect);

 

(g) by virtue of the execution and delivery by each Grantor of this Agreement
and entry of the applicable Order, the Collateral Agent will obtain a legal,
valid and perfected first priority lien upon and security interest in such
Pledged Securities as security for the payment and performance of the
Obligations; and

 

10

--------------------------------------------------------------------------------


 

(h) the pledge effected hereby is effective to vest in the Collateral Agent, for
the ratable benefit of the Secured Parties, the rights of the Collateral Agent
in the Pledged Collateral as set forth herein and all action by any Grantor
necessary or desirable to protect and perfect the Lien on the Pledged Collateral
has been duly taken.

 

SECTION 3.04. Certification of Limited Liability Company Interests and Limited
Partnership Interests.  Each interest in any limited liability company or
limited partnership which is a Subsidiary and pledged hereunder shall be
represented by a certificate, shall be a “security” within the meaning of
Article 8 of the New York UCC and shall be governed by Article 8 of the New York
UCC.

 

SECTION 3.05. Registration in Nominee Name; Denominations.  Following the
occurrence and during the continuance of an Event of Default, the Collateral
Agent, on behalf of the Secured Parties, shall have the right (in its sole and
absolute discretion) to hold the Pledged Securities in its own name as pledgee,
the name of its nominee (as pledgee or as sub-agent) or the name of the
applicable Grantor, endorsed or assigned in blank or in favor of the Collateral
Agent.  Each Grantor will promptly give to the Collateral Agent copies of any
notices or other communications received by it with respect to Pledged
Securities in its capacity as the registered owner thereof.  The Collateral
Agent shall at all times have the right to exchange the certificates
representing Pledged Securities for certificates of smaller or larger
denominations for any purpose consistent with this Agreement.

 

SECTION 3.06. Voting Rights; Dividends and Interest, Etc.  (a)  Unless and until
an Event of Default shall have occurred and be continuing and the Collateral
Agent shall have given the Grantors notice of its intent to exercise its rights
under this Agreement:

 

(i)                                     Each Grantor shall be entitled to
exercise any and all voting and/or other consensual rights and powers inuring to
an owner of Pledged Securities or any part thereof for any purpose consistent
with the terms of this Agreement, the Credit Agreement and the other Loan
Documents; provided, however, that such rights and powers shall not be exercised
in any manner that could reasonably be expected to materially and adversely
affect the rights inuring to a holder of any Pledged Securities or the rights
and remedies of any of the Collateral Agent or the other Secured Parties under
this Agreement or the Credit Agreement or any other Loan Document or the ability
of the Secured Parties to exercise the same.

 

(ii)                                  Each Grantor shall be entitled to receive
and retain any and all dividends, interest, principal and other distributions
paid on or distributed in respect of the Pledged Securities to the extent and
only to the extent that such dividends, interest, principal and other
distributions are permitted by, and otherwise paid or distributed in accordance
with, the terms and conditions of the Credit Agreement, the other Loan Documents
and applicable law; provided, however, that any noncash dividends, interest,

 

11

--------------------------------------------------------------------------------


 

principal or other distributions that would constitute Pledged Stock or Pledged
Debt Securities, whether resulting from a subdivision, combination or
reclassification of the outstanding Equity Interests of the issuer of any
Pledged Securities or received in exchange for Pledged Securities or any part
thereof, or in redemption thereof, or as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise, shall be and become part of the Pledged Collateral, and, if received
by any Grantor, shall not be commingled by such Grantor with any of its other
funds or property but shall be held separate and apart therefrom, shall be held
in trust for the ratable benefit of the Secured Parties and shall be forthwith
delivered to the Collateral Agent in the same form as so received (with any
necessary endorsement or instrument of assignment).

 

(b) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified (or shall be deemed to have notified
pursuant to Section 3.06(a)) the Grantors of the suspension of their rights
under paragraph (a)(ii) of this Section 3.06, then all rights of any Grantor to
dividends, interest, principal or other distributions that such Grantor is
authorized to receive pursuant to paragraph (a)(ii) of this Section 3.06 shall
cease, and all such rights shall thereupon become vested in the Collateral
Agent, which shall have the sole and exclusive right and authority to receive
and retain such dividends, interest, principal or other distributions.  All
dividends, interest, principal or other distributions received by any Grantor
contrary to the provisions of this Section 3.06 shall be held in trust for the
benefit of the Collateral Agent, shall be segregated from other property or
funds of such Grantor and shall be forthwith delivered to the Collateral Agent
upon demand in the same form as so received (with any necessary endorsement or
instrument of assignment).  Any and all money and other property paid over to or
received by the Collateral Agent pursuant to the provisions of this
paragraph (b) shall be retained by the Collateral Agent in an account to be
established by the Collateral Agent upon receipt of such money or other property
and shall be applied in accordance with the provisions of Section 5.02.  After
all Events of Default have been cured or waived and each applicable Grantor has
delivered to the Administrative Agent certificates to that effect, the
Collateral Agent shall, promptly after all such Events of Default have been
cured or waived, repay to each applicable Grantor (without interest) all
dividends, interest, principal or other distributions that such Grantor would
otherwise be permitted to retain pursuant to the terms of paragraph (a)(ii) of
this Section 3.06 and that remain in such account.

 

(c) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified (or shall be deemed to have notified
pursuant to Section 3.06(a)) the Grantors of the suspension of their rights
under paragraph (a)(i) of this Section 3.06, then all rights of any Grantor to
exercise the voting and consensual rights and powers it is entitled to exercise
pursuant to paragraph (a)(i) of this Section 3.06 shall cease, and all such
rights shall thereupon become vested in the Collateral Agent, which shall have
the sole and exclusive right and authority to exercise such voting and
consensual rights and powers; provided that, unless otherwise directed by the
Required

 

12

--------------------------------------------------------------------------------


 

Lenders, the Collateral Agent shall have the right from time to time following
and during the continuance of an Event of Default to permit the Grantors to
exercise such rights.

 

(d) Any notice given by the Collateral Agent to the Grantors exercising its
rights under paragraph (a) of this Section 3.06 (i) may be given by telephone if
promptly confirmed in writing, (ii) may be given to one or more of the Grantors
at the same or different times and (iii) may suspend the rights of the Grantors
under paragraph (a)(i) or paragraph (a)(ii) in part without suspending all such
rights (as specified by the Collateral Agent in its sole and absolute
discretion) and without waiving or otherwise affecting the Collateral Agent’s
rights to give additional notices from time to time suspending other rights so
long as an Event of Default has occurred and is continuing.

 

ARTICLE IV

 

Security Interests in Personal Property

 

SECTION 4.01. Security Interest.  (a)  As security for the payment or
performance, as the case may be, in full of the Obligations, each Grantor hereby
assigns and pledges to the Collateral Agent, its successors and assigns, for the
ratable benefit of the Secured Parties, and hereby grants to the Collateral
Agent, its successors and assigns, for the ratable benefit of the Secured
Parties, a security interest (the “Security Interest”), in all right, title or
interest in or to any and all of the Collateral

 

(a) Each Grantor hereby irrevocably authorizes the Collateral Agent at any time
and from time to time to file in any relevant jurisdiction any initial financing
statements (including fixture filings) with respect to the Collateral or any
part thereof and amendments thereto that (i) indicate the Collateral as “all
assets” of such Grantor or words of similar effect, and (ii) contain the
information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment,
including (A) whether such Grantor is an organization, the type of organization
and any organizational identification number issued to such Grantor and (B) in
the case of a financing statement filed as a fixture filing, a sufficient
description of the real property to which such Collateral relates.  Each Grantor
agrees to provide such information to the Collateral Agent promptly upon
request.

 

Each Grantor also ratifies its authorization for the Collateral Agent to file in
any relevant jurisdiction any initial financing statements or amendments thereto
if filed prior to the date hereof.

 

The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office
or any similar office in any other country) such documents as may be necessary
or advisable for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest granted by each Grantor, without the signature
of any Grantor, and naming any Grantor or the Grantors as debtors and the
Collateral Agent as secured party.

 

13

--------------------------------------------------------------------------------


 

(b) The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Collateral.

 

(c) Notwithstanding anything herein to the contrary, in no event shall the
security interest granted hereunder attach to any contract or agreement to which
Lake Grove is a party or any of its rights or interests thereunder if and for so
long as the grant of such security interest shall constitute or result in
(i) the unenforceability of any right of the Grantor therein or (ii) in a breach
or termination pursuant to the terms of, or a default under, any such contract
or agreement (other than to the extent that any such term would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the New York
UCC or any other applicable law or principles of equity); provided, however,
that such security interest shall attach immediately at such time as the
condition causing such unenforceability shall be remedied and, to the extent
severable, shall attach immediately to any portion of such contract or agreement
that does not result in any of the consequences specified in clause (i) or
(ii) of this paragraph (d) including any Proceeds of such contract or agreement.

 

(d) It is the intention of the parties that if the Collateral Agent shall fail
to have a perfected DIP Lien in any particular property or assets of any Loan
Party (other than Lake Grove) for any reason whatsoever, the provisions of this
Agreement and/or of the other Security Documents, together with all financing
statements and other public filings relating to Liens filed or recorded by the
Collateral Agent against the Loan Parties and, with respect to all Loan Parties
other than Lake Grove, the Orders and any other order entered by the Bankruptcy
Court to secure the Obligations, would be sufficient to create a perfected DIP
Lien in any property or assets that such Loan Party may receive upon the sale,
lease, license, exchange, transfer or disposition of such particular property or
assets, then all such “proceeds” of such particular property or assets shall be
included in the Collateral.

 

SECTION 4.02. Representations and Warranties.  The Grantors jointly and
severally represent and warrant to the Collateral Agent and the Secured Parties
that:

 

(a) Each Grantor has good and valid rights in and title to the Collateral with
respect to which it has purported to grant a Security Interest hereunder and
subject to entry by the Bankruptcy Court of the applicable Orders and the
effectiveness of the Second Amendment, has full power and authority to grant to
the Collateral Agent, for the ratable benefit of the Secured Parties, the
Security Interest in such Collateral pursuant hereto and to execute, deliver and
perform its obligations in accordance with the terms of this Agreement, without
the consent or approval of any other person other than any consent or approval
that has been obtained.

 

(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein (including (x) the exact legal name of
each Grantor and (y) the jurisdiction of organization of each Grantor) is
correct and complete as of the Closing Date.  Each Grantor acknowledges that
Uniform

 

14

--------------------------------------------------------------------------------


 

Commercial Code financing statements (including fixture filings, as applicable)
or other appropriate filings, recordings or registrations containing a
description of the Collateral have been prepared by the Collateral Agent based
upon the information provided to the Administrative Agent and the Secured
Parties in the Perfection Certificate for filing in each governmental, municipal
or other office specified in Section 6 of the Perfection Certificate (or
specified by notice from the Borrower to the Administrative Agent after the
Closing Date in the case of filings, recordings or registrations required by
Sections 5.06 or 5.12 of the Credit Agreement), which are all the filings,
recordings and registrations (other than filings required to be made in the
United States Patent and Trademark Office and the United States Copyright Office
in order to perfect the Security Interest in the Collateral consisting of United
States Patents, Trademarks and Copyrights) that are necessary to publish notice
of and protect the validity of and to establish a legal, valid and perfected
security interest in favor of the Collateral Agent (for the ratable benefit of
the Secured Parties) in respect of all Collateral in which the Security Interest
may be perfected by filing, recording or registration in the United States (or
any political subdivision thereof) and its territories and possessions, and no
further or subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements.

 

(c) Subject to entry by the Bankruptcy Court of the applicable Orders, the
Security Interest constitutes a legal and valid security interest in all
Collateral securing the payment and performance of the Obligations a perfected
security interest in all Collateral of the Debtors pledged hereunder and
pursuant to the terms of the Interim Order and/or Final Order, such security
interest shall be perfected in all Collateral.  The Security Interest is and
shall be prior to any other Lien on any of the Collateral of the Debtors and
pursuant to the terms of the Interim Order and/or Final Order, no filing or
other action will be necessary to perfect or protect such Liens and security
interests.

 

(d)  The Security Interest granted by Lake Grove constitutes (i) a legal and
valid security interest in all Collateral securing the payment and performance
of the Obligations, (ii) subject to the filings described in Section 4.02(b), a
perfected security interest in all Collateral in which a security interest may
be perfected by filing, recording or registering a financing statement or
analogous document in the United States (or any political subdivision thereof)
and its territories and possessions pursuant to the Uniform Commercial Code or
other applicable law in such jurisdictions and (iii) a security interest that
shall be perfected in all Collateral in which a security interest may be
perfected upon the receipt and recording of this Agreement with the United
States Patent and Trademark Office and the United States Copyright Office, as
applicable.  Subject to the effectiveness of the Second Amendment, the Security
Interest granted by Lake Grove is and shall be prior to any other Lien on any of
the Collateral in which a security interest may be perfected by filing,
recording or registering a financing statement or analogous document in the
United States (or any political

 

15

--------------------------------------------------------------------------------


 

subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code or other applicable law in such jurisdictions, other than Liens
expressly permitted pursuant to Section 6.02 of the Credit Agreement that have
priority as a matter of law and Liens on Collateral that is in the possession of
Persons other than the Collateral Agent and such Collateral is not under the
“control” (within the meaning of Section 9-314 of the New York UCC) of the
Collateral Agent.

 

(e) The Collateral is owned by the Grantors free and clear of any Lien, except
for Liens expressly permitted pursuant to Section 6.02 of the Credit Agreement
or the Orders.  No Grantor has filed or consented to the filing of (i) any
financing statement or analogous document under the Uniform Commercial Code or
any other applicable laws covering any Collateral, (ii) any assignment in which
any Grantor assigns any Collateral or any security agreement or similar
instrument covering any Collateral with the United States Patent and Trademark
Office or the United States Copyright Office, (iii) any notice under the
Assignment of Claims Act, or (iv) any assignment in which any Grantor assigns
any Collateral or any security agreement or similar instrument covering any
Collateral with any foreign governmental, municipal or other office, which
financing statement or analogous document, assignment, security agreement or
similar instrument is still in effect, except, in each case, for Liens expressly
permitted pursuant to Section 6.02 of the Credit Agreement or the Orders.  No
Grantor holds any Commercial Tort Claims except as indicated on the Perfection
Certificate.

 

SECTION 4.03. Covenants.  (a) Each Grantor agrees promptly to notify the
Collateral Agent in writing of any change in (i) its legal name, (ii) its
identity or type of organization or corporate structure, (iii) its Federal
Taxpayer Identification Number or organizational identification number or
(iv) its jurisdiction of organization.  Each Grantor agrees promptly to provide
the Collateral Agent with certified organizational documents reflecting any of
the changes described in the first sentence of this paragraph.  Each Grantor
agrees not to effect or permit any change referred to in the preceding sentence
unless all filings have been made under the Uniform Commercial Code or otherwise
that are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected first priority
security interest in all the Collateral.  Each Grantor agrees promptly to notify
the Collateral Agent if any material portion of the Collateral owned or held by
such Grantor is damaged or destroyed.

 

(b) Each Grantor agrees to maintain, at its own cost and expense, such complete
and accurate records with respect to the Collateral owned by it as is consistent
with its current practices and in accordance with such prudent and standard
practices used in industries that are the same as or similar to those in which
such Grantor is engaged.

 

(c) Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to Section 5.04(a) of the Credit
Agreement, the Borrower shall deliver to the Collateral Agent a certificate
executed by its chief legal officer and a Responsible Officer of the Borrower
certifying that all Uniform Commercial

 

16

--------------------------------------------------------------------------------


 

Code financing statements (including fixture filings, as applicable) or other
appropriate filings recordings or registrations, including all refilings,
recordings and registrations, containing a description of the Collateral have
been filed of record in each governmental, municipal or other appropriate office
in each jurisdiction identified pursuant to clause (a) of this Section 4.03 to
the extent necessary to protect and perfect the Security Interest for a period
of not less than 18 months after the date of such certificate (except as noted
therein with respect to any continuation statements to be filed within such
period).  Each certificate delivered pursuant to this Section 4.03(c) shall
identify in the format of Schedule III all Intellectual Property of any Grantor
in existence on the date thereof and not then listed on such Schedules or
previously so identified to the Collateral Agent.

 

(d) Each Grantor shall, at its own expense, take any and all actions necessary
to defend title to the Collateral against all persons and to defend the Security
Interest of the Collateral Agent in the Collateral and the priority thereof
against any Lien not expressly permitted pursuant to Section 6.02 of the Credit
Agreement.

 

(e) Each Grantor agrees, at its own expense, promptly to execute, acknowledge,
deliver and cause to be duly filed all such further instruments and documents
and take all such actions as the Collateral Agent may from time to time
reasonably request to better assure, obtain, preserve, protect and perfect the
Security Interest and the rights and remedies created hereby, including the
payment of any fees and Taxes required in connection with the execution and
delivery of this Agreement, the granting of the Security Interest and the filing
of any financing or continuation statements (including fixture filings) or other
documents in connection herewith or therewith.  If any amount payable to any
Grantor under or in connection with any of the Collateral shall be or become
evidenced by any promissory note or other instrument, such note or instrument
shall be promptly pledged and delivered to the Collateral Agent, duly endorsed
in a manner reasonably satisfactory to the Collateral Agent.

 

Without limiting the generality of the foregoing, each Grantor hereby authorizes
the Collateral Agent, with prompt notice thereof to the Grantors, to supplement
this Agreement by supplementing Schedule III or adding additional schedules
hereto to identify specifically any asset or item of a Grantor that may, in the
Collateral Agent’s reasonable judgment, constitute Copyrights, Licenses, Patents
or Trademarks; provided that any Grantor shall have the right, exercisable
within 10 days after it has been notified by the Collateral Agent of the
specific identification of such Collateral, to advise the Collateral Agent in
writing of any inaccuracy of the representations and warranties made by such
Grantor hereunder with respect to such Collateral.  Each Grantor agrees that it
will use its commercially reasonable efforts to take such action as shall be
necessary in order that all representations and warranties hereunder shall be
true and correct with respect to such Collateral within 30 days after the date
it has been notified by the Collateral Agent of the specific identification of
such Collateral.

 

(f) The Collateral Agent and such persons as the Collateral Agent may designate
shall have the right, at the applicable Grantor’s own cost and expense
(provided, however, that as long as no Event of Default has occurred and is
continuing, Grantor shall not be required to bear the cost and expense of more
than one inspection in any 12 month

 

17

--------------------------------------------------------------------------------


 

period) and, so long as no Default or Event of Default has occurred and is
continuing, upon reasonable prior notice to the applicable Grantor, to inspect
the Collateral, all records related thereto (and to make extracts and copies
from such records) and the premises upon which any of the Collateral is located,
to discuss the applicable Grantor’s affairs with the officers of such Grantor
and its independent accountants and to verify the existence, validity, amount,
quality, quantity, value, condition and status of, or any other matter relating
to, the Collateral, including, in the case of Accounts or other Collateral in
the possession of any third person upon the occurrence and during the
continuance of an Event of Default, by contacting Account Debtors or the third
person possessing such Collateral for the purpose of making such a
verification.  The Collateral Agent shall have the absolute right to share any
information it gains from such inspection or verification with any Secured
Party.

 

(g) At its option, the Collateral Agent may discharge past due Taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Collateral and not expressly permitted pursuant
to Section 5.03 or Section 6.02 of the Credit Agreement, and may pay for the
maintenance and preservation of the Collateral to the extent any Grantor fails
to do so as required by the Credit Agreement or this Agreement, and each Grantor
jointly and severally agrees to reimburse the Collateral Agent on demand for any
payment made or any expense incurred by the Collateral Agent pursuant to the
foregoing authorization; provided, however, that nothing in this paragraph shall
be interpreted as excusing any Grantor from the performance of, or imposing any
obligation on the Collateral Agent or any Secured Party to cure or perform, any
covenants or other promises of any Grantor with respect to Taxes, assessments,
charges, fees, Liens, security interests or other encumbrances and maintenance
as set forth herein or in the other Loan Documents.

 

(h) If at any time any Grantor shall take a security interest in any property of
an Account Debtor or any other person to secure payment and performance of an
Account, such Grantor shall promptly assign such security interest to the
Collateral Agent for the ratable benefit of the Secured Parties.  Such
assignment need not be filed of public record unless necessary to continue the
perfected status of the security interest against creditors of and transferees
from the Account Debtor or other person granting the security interest.

 

(i) Each Grantor shall remain liable to observe and perform all the conditions
and obligations to be observed and performed by it under each contract,
agreement or instrument relating to the Collateral, all in accordance with the
terms and conditions thereof, and each Grantor jointly and severally agrees to
indemnify and hold harmless the Collateral Agent and the Secured Parties from
and against any and all liability for such performance.

 

(j) No Grantor shall make or permit to be made an assignment, pledge or
hypothecation of the Collateral or shall grant any other Lien in respect of the
Collateral or permit any notice to be filed under the Assignment of Claims Act,
except, in each case, as expressly permitted by Section 6.02 of the Credit
Agreement or the Orders.  No Grantor shall make or permit to be made any
transfer of the Collateral and each Grantor shall

 

18

--------------------------------------------------------------------------------


 

remain at all times in possession or otherwise in control of the Collateral
owned by it, except in each case as permitted by the Credit Agreement.

 

(k) No Grantor will, without the Collateral Agent’s prior written consent, grant
any extension of the time of payment of any Accounts included in the Collateral,
compromise, compound or settle the same for less than the full amount thereof,
release, wholly or partly, any person liable for the payment thereof or allow
any credit or discount whatsoever thereon, other than extensions, credits,
discounts, compromises, compoundings or settlements granted or made in the
ordinary course of business and consistent with its current practices.

 

(l) Each Grantor, at its own expense, shall maintain or cause to be maintained
insurance covering physical loss or damage to the Inventory and Equipment in
accordance with the requirements set forth in Section 5.02 of the Credit
Agreement.  Each Grantor irrevocably makes, constitutes and appoints the
Collateral Agent (and all officers, employees or agents designated by the
Collateral Agent) as such Grantor’s true and lawful agent (and attorney-in-fact)
for the purpose, upon the occurrence and during the continuance of an Event of
Default, of making, settling and adjusting claims in respect of Collateral under
policies of insurance, endorsing the name of such Grantor on any check, draft,
instrument or other item of payment for the proceeds of such policies of
insurance and for making all determinations and decisions with respect thereto. 
In the event that any Grantor at any time or times shall fail to obtain or
maintain any of the policies of insurance required hereby or under the Credit
Agreement or to pay any premium in whole or part relating thereto, the
Collateral Agent may, without waiving or releasing any obligation or liability
of any Grantor hereunder or any Default or Event of Default, in its sole
discretion, obtain and maintain such policies of insurance and pay such premium
and take any other actions with respect thereto as the Collateral Agent deems
advisable. All sums disbursed by the Collateral Agent in connection with this
paragraph, including attorneys’ fees, court costs, expenses and other charges
relating thereto, shall be payable, upon demand, by the Grantors to the
Collateral Agent and shall be additional Obligations secured hereby.

 

(m) Each Grantor shall maintain, in form and manner reasonably satisfactory to
the Collateral Agent, records of its Chattel Paper and its books, records and
documents evidencing or pertaining thereto.

 

SECTION 4.04. Other Actions.  In order to further insure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Security Interest in the Collateral, each Grantor agrees, in each case at
such Grantor’s own expense, to take the following actions with respect to the
following Collateral:

 

(a) Instruments. If any Grantor shall at any time hold or acquire any
Instruments, such Grantor shall forthwith endorse, assign and deliver the same
to the Collateral Agent, accompanied by such undated instruments of endorsement,
transfer or assignment duly executed in blank as the Collateral Agent may from
time to time reasonably request.

 

19

--------------------------------------------------------------------------------


 

(b) Deposit Accounts. Each Grantor, with respect to any Deposit Account it
maintains as of the Closing Date, within the time periods set forth on Schedule
5.15 of the Credit Agreement and with respect to any Deposit Account opened
subsequent to the Closing Date, within 90 days, will (i) cause the depositary
bank to agree to comply at any time with instructions from the Collateral Agent
to such depositary bank directing the disposition of funds from time to time
credited to such Deposit Account, without further consent of such Grantor or any
other person, pursuant to an agreement in form and substance satisfactory to the
Collateral Agent, or (ii) arrange for the Collateral Agent to become the
customer of the depositary bank with respect to the Deposit Account, with the
Grantor being permitted, only with the consent of the Collateral Agent, to
exercise rights to withdraw funds from such Deposit Account.  The Collateral
Agent agrees with each Grantor that the Collateral Agent shall not give any such
instructions or withhold any withdrawal rights from any Grantor, unless an Event
of Default has occurred and is continuing, or, after giving effect to any
withdrawal, would occur. The provisions of this paragraph shall not apply to any
Deposit Account for which any Grantor, the depositary bank and the Collateral
Agent have entered into a cash collateral agreement specially negotiated among
such Grantor, the depositary bank and the Collateral Agent for the specific
purpose set forth therein; provided that notwithstanding the foregoing, the
covenant contained in this Section 4.04(b) shall not apply to any Deposit
Account which is an Excluded Account.

 

(c) Investment Property. Except to the extent otherwise provided in Article III
or the third sentence of this clause (c), if any Grantor shall at any time hold
or acquire any certificated securities that are not held by the Prepetition
Agent, such Grantor shall promptly forthwith endorse, assign and deliver the
same to the Collateral Agent, accompanied by such undated instruments of
transfer or assignment duly executed in blank as the Collateral Agent may from
time to time specify. Except to the extent otherwise provided in the third
sentence of this clause (c), if any securities now or hereafter acquired by any
Grantor are uncertificated and are issued to such Grantor or its nominee
directly by the issuer thereof, such Grantor shall promptly notify the
Collateral Agent thereof and pursuant to an agreement in form and substance
satisfactory to the Collateral Agent, either (i) cause the issuer to agree to
comply with instructions from the Collateral Agent as to such securities,
without further consent of any Grantor or such nominee, or (ii) arrange for the
Collateral Agent to become the registered owner of the securities. If any
securities, whether certificated or uncertificated, or other Investment Property
now or hereafter acquired by any Grantor are held by such Grantor or its nominee
through a Securities Intermediary or Commodity Intermediary, such Grantor shall
promptly notify the Collateral Agent thereof and, at the Collateral Agent’s
request and option, pursuant to an agreement in form and substance reasonably
satisfactory to the Collateral Agent, either (i) cause such Securities
Intermediary or Commodity Intermediary, as the case may be, to agree to comply
with Entitlement Orders from the Collateral Agent to such Securities
Intermediary as to such securities or other Investment Property, or (as the case
may be) to apply any value distributed on account of any commodity contract as

 

20

--------------------------------------------------------------------------------


 

directed by the Collateral Agent to such Commodity Intermediary, in each case
without further consent of any Grantor or such nominee, or (ii) in the case of
Financial Assets (as governed by Article 8 of the New York UCC) or other
Investment Property held through a Securities Intermediary, arrange for the
Collateral Agent to become the Entitlement Holder with respect to such
Investment Property, with the Grantor being permitted, only with the consent of
the Collateral Agent, to exercise rights to withdraw or otherwise deal with such
Investment Property.  The Collateral Agent agrees with each Grantor that the
Collateral Agent shall not give any such Entitlement Orders or instructions or
directions to any such issuer, Securities Intermediary or Commodity
Intermediary, and shall not withhold its consent to the exercise of any
withdrawal or dealing rights by any Grantor, unless an Event of Default has
occurred and is continuing, or, after giving effect to any such investment and
withdrawal rights would occur.  The provisions of this paragraph shall not apply
to any Financial Assets credited to a Securities Account for which the
Collateral Agent is the Securities Intermediary.

 

(d) Electronic Chattel Paper and Transferable Records. If any Grantor at any
time holds or acquires an interest in any Electronic Chattel Paper or any
“transferable record”, as that term is defined in Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act, or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, such Grantor shall promptly notify the Collateral Agent thereof
and, at the request of the Collateral Agent, shall take such action as the
Collateral Agent may reasonably request to vest in the Collateral Agent control
under New York UCC Section 9-105 of such Electronic Chattel Paper or control
under Section 201 of the Federal Electronic Signatures in Global and National
Commerce Act or, as the case may be, Section 16 of the Uniform Electronic
Transactions Act, as so in effect in such jurisdiction, of such transferable
record.  The Collateral Agent agrees with such Grantor that the Collateral Agent
will arrange, pursuant to procedures reasonably satisfactory to the Collateral
Agent and so long as such procedures will not result in the Collateral Agent’s
loss of control, for the Grantor to make alterations to the Electronic Chattel
Paper or transferable record permitted under UCC Section 9-105 or, as the case
may be, Section 201 of the Federal Electronic Signatures in Global and National
Commerce Act or Section 16 of the Uniform Electronic Transactions Act for a
party in control to allow without loss of control, unless an Event of Default
has occurred and is continuing or would occur after taking into account any
action by such Grantor with respect to such Electronic Chattel Paper or
transferable record.

 

(e) Letter-of-Credit Rights. If any Grantor is at any time a beneficiary under a
letter of credit now or hereafter issued in favor of such Grantor, such Grantor
shall promptly notify the Collateral Agent thereof and, at the request and
option of the Collateral Agent, such Grantor shall, pursuant to an agreement in
form and substance reasonably satisfactory to the Collateral Agent, either
(i) arrange for the issuer and any confirmer of such letter of credit to consent
to an assignment to the Collateral Agent of the proceeds of any drawing under
the letter

 

21

--------------------------------------------------------------------------------


 

of credit or (ii) arrange for the Collateral Agent to become the transferee
beneficiary of the letter of credit, with the Collateral Agent agreeing, in each
case, that the proceeds of any drawing under the letter of credit are to be paid
to the applicable Grantor unless an Event of Default has occurred and is
continuing.

 

(f) Commercial Tort Claims. If any Grantor shall at any time hold or acquire a
Commercial Tort Claim in an amount reasonably estimated to exceed $250,000, the
Grantor shall promptly notify the Collateral Agent thereof in a writing signed
by such Grantor including a summary description of such claim and grant to the
Collateral Agent, for the ratable benefit of the Secured Parties, in such
writing a security interest therein and in the proceeds thereof, all upon the
terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to the Collateral Agent.

 

SECTION 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral. 
(a) Each Grantor agrees that it will not, and will not permit any of its
licensees to, do any act, or omit to do any act, whereby any Patent that is
material to the conduct of such Grantor’s business may become invalidated or
dedicated to the public, and agrees that it shall continue to mark any products
covered by a Patent with the relevant patent number as necessary and sufficient
to establish and preserve its maximum rights under applicable patent laws,
except where the failure to do so could not reasonably be expected to result in
a material diminution in the value of the Collateral.

 

(b) Each Grantor (either itself or through its licensees or its sublicensees)
will, for each Trademark material to the conduct of such Grantor’s business,
(i) maintain such Trademark in full force free from any claim of abandonment or
invalidity for non-use, (ii) maintain the quality of products and services
offered under such Trademark, (iii) display such Trademark with notice of
Federal or foreign registration to the extent necessary and sufficient to
establish and preserve its maximum rights under applicable law and (iv) not
knowingly use or knowingly permit the use of such Trademark in violation of any
third party rights, except in each case where the failure to do so could not
reasonably be expected to result in a material diminution in the value of the
Collateral.

 

(c) Each Grantor (either itself or through its licensees or sublicensees) will,
for each work covered by a material Copyright, continue to publish, reproduce,
display, adopt and distribute the work with appropriate copyright notice as
necessary and sufficient to establish and preserve its maximum rights under
applicable copyright laws, except where the failure to do so could not
reasonably be expected to result in a material diminution in the value of the
Collateral.

 

(d) Each Grantor shall notify the Collateral Agent promptly if it knows or has
reason to know that any Patent, Trademark or Copyright material to the conduct
of its business could reasonably be expected to become abandoned, lost or
dedicated to the public, or of any material adverse determination or development
(including the institution of, or any such determination or development in, any
proceeding in the United States Patent and Trademark Office, United States
Copyright Office or any court or similar office

 

22

--------------------------------------------------------------------------------


 

of any country) regarding such Grantor’s ownership of any Patent, Trademark or
Copyright, its right to register the same, or its right to keep and maintain the
same.

 

(e) If Grantor, either itself or through any agent, employee, licensee or
designee, files an application for any Patent, Trademark or Copyright (or for
the registration of any Trademark or Copyright) with the United States Patent
and Trademark Office, United States Copyright Office or any office or agency in
any political subdivision of the United States or in any other country or any
political subdivision thereof, it shall promptly notify the Collateral Agent,
and, upon request of the Collateral Agent, execute and deliver any and all
agreements, instruments, documents and papers as the Collateral Agent may
reasonably request to evidence the Security Interest in such Patent, Trademark
or Copyright, and each Grantor hereby appoints the Collateral Agent as its
attorney-in-fact to execute and file such writings for the foregoing purposes,
all acts of such attorney being hereby ratified and confirmed; such power, being
coupled with an interest, is irrevocable.

 

(f) Each Grantor will take all necessary steps that are consistent with the
practice in any proceeding before the United States Patent and Trademark Office,
United States Copyright Office or any office or agency in any political
subdivision of the United States or in any other country or any political
subdivision thereof, to maintain and pursue each material application relating
to the Patents, Trademarks and/or Copyrights (and to obtain the relevant grant
or registration) and to maintain each issued Patent and each registration of the
Trademarks and Copyrights that is material to the conduct of any Grantor’s
business, including timely filings of applications for renewal, affidavits of
use, affidavits of incontestability and payment of maintenance fees, and, if
consistent with good business judgment, to initiate opposition, interference and
cancellation proceedings against third parties.

 

(g) In the event that any Grantor knows or has reason to believe that any
Collateral consisting of a Patent, Trademark or Copyright material to the
conduct of any Grantor’s business has been or is about to be infringed,
misappropriated or diluted by a third person, such Grantor promptly shall notify
the Collateral Agent and shall, if consistent with good business judgment,
promptly sue for infringement, misappropriation or dilution and to recover any
and all damages for such infringement, misappropriation or dilution, and take
such other actions as are appropriate under the circumstances to protect such
Collateral.

 

(h) Upon the occurrence and during the continuance of an Event of Default, each
Grantor shall use its commercially reasonable efforts to obtain all requisite
consents or approvals by the licensor of each Copyright License, Patent License
or Trademark License, and each other material License, to effect the assignment
of all such Grantor’s right, title and interest thereunder to the Collateral
Agent, for the ratable benefit of the Secured Parties, or its designee.

 

23

--------------------------------------------------------------------------------


 

ARTICLE V

 

Remedies

 

SECTION 5.01. Remedies Upon Default.  Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver each item of
Collateral to the Collateral Agent on demand, and it is agreed that the
Collateral Agent shall have the right to take any of or all the following
actions at the same or different times, in each case to the extent permitted by
applicable law: (a) with respect to any Collateral consisting of Intellectual
Property, on demand, to cause the Security Interest to become an assignment,
transfer and conveyance of any of or all of Grantor’s right, title and interest
in such Collateral by the applicable Grantor to the Collateral Agent, or to
license or sublicense, whether general, special or otherwise, and whether on an
exclusive or nonexclusive basis, Grantor’s right, title and interest in any such
Collateral throughout the world on such terms and conditions and in such manner
as the Collateral Agent shall determine (other than in violation of any
then-existing licensing arrangements to the extent that waivers cannot be
obtained), and (b) with or without legal process and with or without prior
notice or demand for performance, to take possession of the Collateral and
without liability for trespass to enter any premises where the Collateral may be
located for the purpose of taking possession of or removing the Collateral and,
generally, to exercise any and all rights afforded to a secured party under the
Uniform Commercial Code or other applicable law.  Without limiting the
generality of the foregoing, each Grantor agrees that the Collateral Agent shall
have the right, subject to the mandatory requirements of applicable law, to sell
or otherwise dispose of all or any part of the Collateral at a public or private
sale or at any broker’s board or on any securities exchange, for cash, upon
credit or for future delivery as the Collateral Agent shall deem appropriate. 
The Collateral Agent shall be authorized at any such sale (if it deems it
advisable to do so) to restrict the prospective bidders or purchasers to persons
who will represent and agree that they are purchasing the Collateral for their
own account for investment and not with a view to the distribution or sale
thereof, and upon consummation of any such sale the Collateral Agent shall have
the right to assign, transfer and deliver to the purchaser or purchasers thereof
the Collateral so sold.  Each such purchaser at any such sale shall hold the
property sold absolutely, free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by law) all
rights of redemption, stay and appraisal which such Grantor now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted.

 

The Collateral Agent shall give each applicable Grantor 10 days’ written notice
(which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Collateral Agent’s intention to make any sale of Collateral.  Such notice,
in the case of a public sale, shall state the time and place for such sale and,
in the case of a sale at a broker’s board or on a securities exchange, shall
state the board or exchange at which such sale is to be made and the day on
which the Collateral, or portion thereof, will first be offered for sale at such
board or exchange.  Any such public sale shall be held at such time or times
within ordinary business hours and at such place or places as the Collateral

 

24

--------------------------------------------------------------------------------


 

Agent may fix and state in the notice (if any) of such sale.  At any such sale,
the Collateral, or portion thereof, to be sold may be sold in one lot as an
entirety or in separate parcels, as the Collateral Agent may (in its sole and
absolute discretion) determine.  The Collateral Agent shall not be obligated to
make any sale of any Collateral if it shall determine not to do so, regardless
of the fact that notice of sale of such Collateral shall have been given.  The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned.  In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice.  At any
public (or, to the extent permitted by law, private) sale made pursuant to this
Agreement, any Secured Party may bid for or purchase, free (to the extent
permitted by applicable law) from any right of redemption, stay, valuation or
appraisal on the part of any Grantor (all said rights being also hereby waived
and released to the extent permitted by applicable law), the Collateral or any
part thereof offered for sale and may make payment on account thereof by using
any claim then due and payable to such Secured Party from any Grantor as a
credit against the purchase price, and such Secured Party may, upon compliance
with the terms of sale, hold, retain and dispose of such property without
further accountability to any Grantor therefor.  As an alternative to exercising
the power of sale herein conferred upon it, the Collateral Agent may proceed by
a suit or suits at law or in equity to foreclose this Agreement and to sell the
Collateral or any portion thereof pursuant to a judgment or decree of a court or
courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver.  Any sale pursuant to the provisions of this
Section 5.01 shall be deemed to conform to the commercially reasonable standards
as provided in Section 9-610(b) of the New York UCC or its equivalent in other
jurisdictions.

 

SECTION 5.02. Application of Proceeds.  The Collateral Agent shall apply the
proceeds of any collection, sale, foreclosure or other realization upon any
Collateral, including any Collateral consisting of cash, as follows:

 

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent or the Collateral Agent (in their respective capacities as such hereunder
or under any other Loan Document) in connection with such collection, sale,
foreclosure or realization or otherwise in connection with this Agreement, any
other Loan Document or any of the Obligations, including all court costs and the
fees and expenses of its agents and legal counsel, the repayment of all advances
made by the Administrative Agent and/or the Collateral Agent hereunder or under
any other Loan Document on behalf of any Grantor and any other costs or expenses
incurred in connection with the exercise of any right or remedy hereunder or
under any other Loan Document;

 

25

--------------------------------------------------------------------------------


 

SECOND, to the payment in full of Unfunded Advances/Participations (the amounts
so applied to be distributed between or among the Administrative Agent and any
Issuing Bank pro rata in accordance with the amounts of Unfunded
Advances/Participations owed to them on the date of any such distribution);

 

THIRD, to the payment in full of all other Obligations (the amounts so applied
to be distributed among the Secured Parties pro rata in accordance with the
amounts of the Obligations owed to them on the date of any such distribution);

 

FOURTH, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

 

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement.  Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.

 

SECTION 5.03. Grant of License to Use Intellectual Property.  For the purpose of
enabling the Collateral Agent to exercise rights and remedies under this
Agreement at such time as the Collateral Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby grants to the Collateral
Agent an irrevocable, nonexclusive license (exercisable without payment of
royalty or other compensation to the Grantors), to use, license or sublicense
any of the Collateral consisting of Intellectual Property now owned or hereafter
acquired by such Grantor, subject in the case of any such Intellectual Property
licensed by or to Grantors to the terms and conditions of such license, and
wherever the same may be located, and including in such license access to all
media in which any of the licensed items may be recorded or stored and to all
computer software and programs used for the compilation or printout thereof. 
The use of such license by the Collateral Agent may be exercised, at the option
of the Collateral Agent, only upon the occurrence and during the continuation of
an Event of Default; provided, however, that any license, sublicense or other
transaction entered into by the Collateral Agent in accordance herewith shall be
binding upon each Grantor notwithstanding any subsequent cure of an Event of
Default.

 

SECTION 5.04. Securities Act, Etc.  In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the U.S. Securities Act of 1933, as
now or hereafter in effect, or any similar statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder.  Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged

 

26

--------------------------------------------------------------------------------


 

Collateral, and might also limit the extent to which or the manner in which any
subsequent transferee of any Pledged Collateral could dispose of the same. 
Similarly, there may be other legal restrictions or limitations affecting the
Collateral Agent in any attempt to dispose of all or part of the Pledged
Collateral under applicable “blue sky” or other state securities laws or similar
laws analogous in purpose or effect.  Each Grantor recognizes that in light of
such restrictions and limitations the Collateral Agent may, with respect to any
sale of the Pledged Collateral, limit the purchasers to those who will agree,
among other things, to acquire such Pledged Collateral for their own account,
for investment, and not with a view to the distribution or resale thereof.  Each
Grantor acknowledges and agrees that in light of such restrictions and
limitations, the Collateral Agent, in its sole and absolute discretion (a) may
proceed to make such a sale whether or not a registration statement for the
purpose of registering such Pledged Collateral or part thereof shall have been
filed under the Federal Securities Laws and (b) may approach and negotiate with
a limited number of potential purchasers (including a single potential
purchaser) to effect such sale.  Each Grantor acknowledges and agrees that any
such sale might result in prices and other terms less favorable to the seller
than if such sale were a public sale without such restrictions. In the event of
any such sale, the Collateral Agent shall incur no responsibility or liability
for selling all or any part of the Pledged Collateral at a price that the
Collateral Agent, in its sole and absolute discretion, may in good faith deem
reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a limited number of
purchasers (or a single purchaser) were approached.  The provisions of this
Section 5.04 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Collateral Agent sells.

 

ARTICLE VI

 

Indemnity, Subrogation and Subordination

 

SECTION 6.01. Indemnity and Subrogation.  In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 6.03), the Borrower agrees that (a) in the event a payment
shall be made by any Guarantor under this Agreement, the Borrower shall
indemnify such Guarantor for the full amount of such payment and such Guarantor
shall be subrogated to the rights of the person to whom such payment shall have
been made to the extent of such payment and (b) in the event any assets of any
Guarantor shall be sold pursuant to this Agreement or any other Security
Document to satisfy in whole or in part a claim of any Secured Party, the
Borrower shall indemnify such Guarantor in an amount equal to the greater of the
book value or the fair market value of the assets so sold.

 

SECTION 6.02. Contribution and Subrogation.  Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 6.03) that, in the event a payment shall
be made by any other Guarantor hereunder in respect of any Obligation, or assets
of any other Guarantor shall be sold pursuant to any Security Document to
satisfy any Obligation owed to any Secured Party, and such other Guarantor (the
“Claiming Guarantor”) shall not have been fully indemnified by the Borrower as
provided in

 

27

--------------------------------------------------------------------------------


 

Section 6.01, the Contributing Guarantor shall indemnify the Claiming Guarantor
in an amount equal to (i) the amount of such payment or (ii) the greater of the
book value and the fair market value of such assets, as the case may be, in each
case multiplied by a fraction of which the numerator shall be the net worth of
the Contributing Guarantor on the date hereof and the denominator shall be the
aggregate net worth of all the Guarantors on the date hereof (or, in the case of
any Guarantor becoming a party hereto pursuant to Section 7.16, the date of the
supplement hereto executed and delivered by such Guarantor).  Any Contributing
Guarantor making any payment to a Claiming Guarantor pursuant to this
Section 6.02 shall be subrogated to the rights of such Claiming Guarantor under
Section 6.01 to the extent of such payment.

 

SECTION 6.03. Subordination.  (a) Notwithstanding any provision of this
Agreement to the contrary, all rights of the Guarantors under Sections 6.01 and
6.02 and all other rights of indemnity, contribution or subrogation under
applicable law or otherwise shall be fully subordinated to the indefeasible
payment in full in cash of the Obligations.  No failure on the part of the
Borrower or any Guarantor to make the payments required by Sections 6.01 and
6.02 (or any other payments required under applicable law or otherwise) shall in
any respect limit the obligations and liabilities of any Guarantor with respect
to its obligations hereunder, and each Guarantor shall remain liable for the
full amount of its obligations hereunder.

 

(b) The Borrower and each Guarantor hereby agree that all Indebtedness and other
monetary obligations owed by it to the Borrower or any Subsidiary shall be fully
subordinated to the indefeasible payment in full in cash of the Obligations.

 

ARTICLE VII

 

Miscellaneous

 

SECTION 7.01. Notices.  All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement.  All communications and notices hereunder
to any Subsidiary Guarantor shall be given to it in care of the Borrower as
provided in Section 9.01 of the Credit Agreement.

 

SECTION 7.02. Security Interest Absolute.  Subject to the entry by the
Bankruptcy Court of the Orders and effectiveness of the Second Amendment, all
rights of the Collateral Agent hereunder, the Security Interest, the grant of a
security interest in the Pledged Collateral and all obligations of each Grantor
hereunder shall be absolute and unconditional irrespective of (a) any lack of
validity or enforceability of the Credit Agreement, any other Loan Document, any
agreement with respect to any of the Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Obligations,
or any other amendment or waiver of or any consent to any departure from the
Credit Agreement, any other Loan Document or any other agreement or instrument
relating to the foregoing, (c) any exchange, release or non-perfection of any
Lien on other collateral, or any release or amendment or waiver of or consent
under or

 

28

--------------------------------------------------------------------------------


 

departure from any guarantee, securing or guaranteeing all or any of the
Obligations, or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Grantor in respect of the
Obligations or this Agreement.

 

SECTION 7.03. Survival of Agreement.  All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and the Issuing Bank and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
Lender or Issuing Bank or on their behalf and notwithstanding that the
Collateral Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended under the Credit Agreement, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under any Loan Document is outstanding and
unpaid or the aggregate L/C Exposure does not equal zero and so long as the
Commitments have not expired or terminated.

 

SECTION 7.04. Binding Effect; Several Agreement.  This Agreement shall become
effective as to any Loan Party when a counterpart hereof executed on behalf of
such Loan Party shall have been delivered to the Collateral Agent and a
counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding upon such Loan Party and the Collateral Agent
and their respective permitted successors and assigns, and shall inure to the
benefit of such Loan Party, the Collateral Agent and the other Secured Parties
and their respective successors and assigns, except that no Loan Party shall
have the right to assign or transfer its rights or obligations hereunder or any
interest herein or in the Collateral (and any such assignment or transfer shall
be void) except as expressly contemplated or permitted by this Agreement or the
Credit Agreement.  This Agreement shall be construed as a separate agreement
with respect to each Loan Party and may be amended, modified, supplemented,
waived or released with respect to any Loan Party without the approval of any
other Loan Party and without affecting the obligations of any other Loan Party
hereunder.

 

SECTION 7.05. Successors and Assigns.  Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

 

SECTION 7.06. Collateral Agent’s Fees and Expenses; Indemnification.  (a) The
parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 9.05 of
the Credit Agreement.

 

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Grantor jointly and severally agrees to indemnify the Collateral

 

29

--------------------------------------------------------------------------------


 

Agent and the other indemnitees against, and hold each indemnitee harmless from,
any and all losses, claims, damages, liabilities, and related reasonable out of
pocket expenses, including the fees, charges and disbursements of any counsel
for any indemnitee, incurred by or asserted against any indemnitee arising out
of, in any way connected with, or as a result of, the execution, delivery or
performance of this Agreement or any agreement or instrument contemplated hereby
or any claim, litigation, investigation or proceeding relating to any of the
foregoing or to the Collateral, regardless of whether any indemnitee is a party
thereto or whether initiated by a third party or by a Loan Party or any
Affiliate thereof; provided, however, that such indemnity shall not, as to any
indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or wilful misconduct of such indemnitee.  To the extent permitted by
applicable law, no Grantor shall assert, and each Grantor hereby waives any
claim against any indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or
Letter of Credit or the use of proceeds thereof.

 

(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 7.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Collateral Agent or any other Secured Party.  All amounts due
under this Section 7.06 shall be payable on written demand therefor and shall
bear interest, on and from the date of demand, at the rate specified in
Section 2.06(a) of the Credit Agreement.

 

SECTION 7.07. Collateral Agent Appointed Attorney-in-Fact.  Each Grantor hereby
appoints the Collateral Agent as the attorney-in-fact of such Grantor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest. Without limiting the generality of the foregoing,
the Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default, with full power of substitution either in
the Collateral Agent’s name or in the name of such Grantor (a) to receive,
endorse, assign and/or deliver any and all notes, acceptances, checks, drafts,
money orders or other evidences of payment relating to the Collateral or any
part thereof, (b) to demand, collect, receive payment of, give receipt for and
give discharges and releases of all or any of the Collateral, (c) to sign the
name of any Grantor on any invoice or bill of lading relating to any of the
Collateral, (d) to send verifications of Accounts Receivable to any Account
Debtor, (e) to commence and prosecute any and all suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect or
otherwise realize on all or any of the Collateral or to enforce any rights in
respect of any Collateral, (f) to settle, compromise, compound, adjust or defend
any

 

30

--------------------------------------------------------------------------------


 

actions, suits or proceedings relating to all or any of the Collateral, (g) to
notify, or to require any Grantor to notify, Account Debtors to make payment
directly to the Collateral Agent, and (h) to use, sell, assign, transfer,
pledge, make any agreement with respect to or otherwise deal with all or any of
the Collateral, and to do all other acts and things necessary to carry out the
purposes of this Agreement in accordance with its terms, as fully and completely
as though the Collateral Agent were the absolute owner of the Collateral for all
purposes; provided, however, that nothing herein contained shall be construed as
requiring or obligating the Collateral Agent to make any commitment or to make
any inquiry as to the nature or sufficiency of any payment received by the
Collateral Agent, or to present or file any claim or notice, or to take any
action with respect to the Collateral or any part thereof or the moneys due or
to become due in respect thereof or any property covered thereby. The Collateral
Agent and the other Secured Parties shall be accountable only for amounts
actually received as a result of the exercise of the powers granted to them
herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Grantor for any act or failure to act hereunder,
except for their own gross negligence, wilful misconduct or bad faith.

 

SECTION 7.08. Applicable Law.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK EXCEPT TO THE EXTENT
GOVERNED BY THE BANKRUPTCY CODE.

 

SECTION 7.09. Waivers; Amendment.  (a) No failure or delay by the Collateral
Agent, the Administrative Agent, any Issuing Bank or any Lender in exercising
any right or power hereunder or under any other Loan Document shall operate as a
waiver hereof or thereof, nor shall any single or partial exercise of any such
right or power, or any abandonment or discontinuance of steps to enforce such a
right or power, preclude any other or further exercise thereof or the exercise
of any other right or power. The rights and remedies of the Collateral Agent,
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 7.09, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Collateral Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time. No notice or demand on any Loan Party in
any case shall entitle any Loan Party to any other or further notice or demand
in similar or other circumstances.

 

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Loan Party or Loan Parties with respect to which
such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.08 of the Credit Agreement.

 

31

--------------------------------------------------------------------------------


 

SECTION 7.10. WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.10.

 

SECTION 7.11. Severability.  In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

SECTION 7.12. Counterparts.  This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 7.04. 
Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.

 

SECTION 7.13. Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

SECTION 7.14. Jurisdiction; Consent to Service of Process.  (a) Each of the
Grantors hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of any New York State court or Federal
court of the United States of America, sitting in New York City, and any
appellate court from any thereof, except to the extent that the provisions of
the Bankruptcy Code are applicable and specifically conflict with the foregoing,
in any action or proceeding arising out of or relating to this Agreement or any
other Loan Document, or for recognition or enforcement of any judgment, and each
of the Loan Parties hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be

 

32

--------------------------------------------------------------------------------


 

heard and determined in such New York State or, to the extent permitted by law,
in such Federal court.  Each of the Loan Parties agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Collateral Agent, the Administrative Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Grantor or its properties in the courts
of any jurisdiction.

 

(b) Each of the Loan Parties hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (a) of this Section 7.14.  Each
of the Loan Parties hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.

 

(c) Each of the Loan Parties hereby irrevocably consents to service of process
in the manner provided for notices in Section 7.01.  Nothing in this Agreement
or any other Loan Document will affect the right of the Collateral Agent to
serve process in any other manner permitted by law.

 

Notwithstanding any other provision of this Section 7.14, the Bankruptcy Court
shall have exclusive jurisdiction over any action or dispute involving, relating
to or arising out of this agreement or the other DIP Loan Documents.

 

SECTION 7.15. Termination or Release.  (a) This Agreement, the guarantees made
herein, the Security Interest, the pledge of the Pledged Collateral and all
other security interests granted hereby shall terminate when all the Obligations
have been indefeasibly paid in full and the Lenders have no further commitment
to lend under the Credit Agreement, the aggregate L/C Exposure has been reduced
to zero and the Issuing Banks have no further obligations to issue Letters of
Credit under the Credit Agreement.

 

(b) A Subsidiary Guarantor shall automatically be released from its obligations
hereunder and the Security Interests created hereunder in the Collateral of such
Subsidiary Guarantor shall be automatically released upon the consummation of
any transaction permitted by the Credit Agreement as a result of which such
Subsidiary Guarantor ceases to be a Subsidiary.

 

(c) Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement to any person that is not the Borrower or a
Guarantor, or, upon the effectiveness of any written consent to the release of
the Security Interest granted hereby in any Collateral pursuant to Section 9.08
of the Credit Agreement, the Security Interest in such Collateral shall be
automatically released.

 

(d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c) above, the Collateral Agent shall promptly execute and deliver to any
Grantor, at

 

33

--------------------------------------------------------------------------------


 

such Grantor’s expense, all Uniform Commercial Code termination statements and
similar documents that such Grantor shall reasonably request to evidence such
termination or release. Any execution and delivery of documents pursuant to this
Section 7.15 shall be without recourse to or representation or warranty by the
Collateral Agent or any Secured Party.  Without limiting the provisions of
Section 7.06, the Borrower shall reimburse the Collateral Agent upon demand for
all reasonable costs and out of pocket expenses, including the fees, charges and
expenses of counsel, incurred by it in connection with any action contemplated
by this Section 7.15.

 

SECTION 7.16. Additional Subsidiaries.  Any Subsidiary that is required to
become a party hereto pursuant to Section 5.12 of the Credit Agreement shall
enter into this Agreement as a Subsidiary Guarantor and a Grantor upon becoming
such a Subsidiary.  Upon execution and delivery by the Collateral Agent and such
Subsidiary of a supplement in the form of Exhibit A hereto, such Subsidiary
shall become a Subsidiary Guarantor and a Grantor hereunder with the same force
and effect as if originally named as a Subsidiary Guarantor and a Grantor
herein.  The execution and delivery of any such instrument shall not require the
consent of any other Loan Party hereunder. The rights and obligations of each
Loan Party hereunder shall remain in full force and effect notwithstanding the
addition of any new Loan Party as a party to this Agreement.

 

SECTION 7.17. Right of Setoff.  If an Event of Default shall have occurred and
is continuing, each Secured Party is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all Collateral (including any deposits (general or special, time or demand,
provisional or final)) at any time held and other obligations at any time owing
by such Secured Party to or for the credit or the account of any Grantor against
any and all of the obligations of such Grantor now or hereafter existing under
this Agreement and the other Loan Documents held by such Secured Party,
irrespective of whether or not such Secured Party shall have made any demand
under this Agreement or any other Loan Document and although such obligations
may be unmatured.  The rights of each Secured Party under this Section 7.17 are
in addition to other rights and remedies (including other rights of setoff)
which such Secured Party may have.

 

[Remainder of page intentionally left blank]

 

34

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

FAIRWAY GROUP ACQUISITION COMPANY

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

FAIRWAY GROUP HOLDINGS CORP.

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

FAIRWAY BAKERY LLC

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

FAIRWAY BROADWAY LLC

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

FAIRWAY CHELSEA LLC

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

[Signature Page to Guarantee and Collateral Agreement]

 

--------------------------------------------------------------------------------


 

 

 

FAIRWAY CONSTRUCTION GROUP LLC

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

FAIRWAY DOUGLASTON LLC

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

FAIRWAY EAST 86TH STREET LLC

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

FAIRWAY ECOMMERCE LLC

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

FAIRWAY GREENWICH STREET LLC

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

[Signature Page to Guarantee and Collateral Agreement]

 

--------------------------------------------------------------------------------


 

 

FAIRWAY GROUP CENTRAL SERVICES LLC

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

FAIRWAY GROUP PLAINVIEW LLC

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

FAIRWAY KIPS BAY LLC

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

FAIRWAY LAKE GROVE LLC

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

FAIRWAY NANUET LLC

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

[Signature Page to Guarantee and Collateral Agreement]

 

--------------------------------------------------------------------------------


 

 

FAIRWAY PARAMUS LLC

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

FAIRWAY PELHAM LLC

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

FAIRWAY PELHAM WINE & SPIRITS LLC

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

FAIRWAY RED HOOK LLC

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

FAIRWAY STAMFORD LLC

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

[Signature Page to Guarantee and Collateral Agreement]

 

--------------------------------------------------------------------------------


 

 

 

FAIRWAY STAMFORD WINE & SPIRITS LLC

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

FAIRWAY STATEN ISLAND LLC

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

FAIRWAY UPTOWN LLC

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

FAIRWAY WESTBURY LLC

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

FAIRWAY WOODLAND PARK LLC

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

[Signature Page to Guarantee and Collateral Agreement]

 

--------------------------------------------------------------------------------


 

 

FAIRWAY HUDSON YARDS LLC

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

FAIRWAY GEORGETOWNE LLC

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

[Signature Page to Guarantee and Collateral Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral Agent,

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

by

 

 

 

Name:

 

 

Title:

 

[Signature Page to Guarantee and Collateral Agreement]

 

--------------------------------------------------------------------------------


 

Schedule I to the Guarantee and

Collateral Agreement

 

SUBSIDIARY GUARANTORS

 

Fairway Broadway LLC

Fairway Red Hook LLC

Fairway Uptown LLC

Fairway Group Plainview LLC

Fairway Paramus LLC

Fairway Pelham LLC

Fairway Douglaston LLC

Fairway Stamford LLC

Fairway Group Central Services LLC

Fairway Construction Group, LLC

Fairway East 86th Street LLC

Fairway Bakery LLC

Fairway eCommerce LLC

Fairway Pelham Wines & Spirits LLC

Fairway Stamford Wines & Spirits LLC

Fairway Woodland Park LLC

Fairway Kips Bay LLC

Fairway Westbury LLC

Fairway Nanuet LLC

Fairway Chelsea LLC

Fairway Lake Grove LLC

Fairway Greenwich Street LLC

Fairway Hudson Yards LLC

Fairway Staten Island LLC

Fairway Georgetowne LLC

 

--------------------------------------------------------------------------------


 

Schedule II to the Guarantee and

Collateral Agreement

 

EQUITY INTERESTS

 

Issuer

 

Number of
Certificate

 

Registered
Owner

 

Number and
Class of
Equity Interest

 

Percentage
of Equity 
Interests

Fairway Group Acquisition Company

 

 

 

Fairway Group Holdings Corp.

 

100 shares

 

100%

Fairway Red Hook LLC

 

 

 

Fairway Group Acquisition Company

 

100 units

 

100%

Fairway Broadway LLC

 

 

 

Fairway Group Acquisition Company

 

100 units

 

100%

Fairway Group Plainview LLC

 

 

 

Fairway Group Acquisition Company

 

100 units

 

100%

Fairway Uptown LLC

 

 

 

Fairway Group Acquisition Company

 

100 units

 

100%

Fairway Group Central Services LLC

 

 

 

Fairway Group Acquisition Company

 

100 units

 

100%

Fairway Construction Group, LLC

 

 

 

Fairway Group Acquisition Company

 

100 units

 

100%

Fairway Paramus LLC

 

 

 

Fairway Group Acquisition Company

 

100 units

 

100%

Fairway Pelham LLC

 

 

 

Fairway Group Acquisition Company

 

100 units

 

100%

Fairway Douglaston LLC

 

 

 

Fairway Group Acquisition Company

 

100 units

 

100%

Fairway Stamford LLC

 

 

 

Fairway Group Acquisition Company

 

100 units

 

100%

Fairway Pelham Wines & Spirits LLC

 

 

 

Fairway Group Acquisition Company

 

100 units

 

100%

Fairway Stamford Wines & Spirits LLC

 

 

 

Fairway Group Acquisition Company

 

100 units

 

100%

Fairway East 86th Street LLC

 

 

 

Fairway Group Acquisition Company

 

100 units

 

100%

Fairway Bakery LLC

 

 

 

Fairway Group Acquisition Company

 

100 units

 

100%

Fairway eCommerce LLC

 

 

 

Fairway Group Acquisition Company

 

100 units

 

100%

Fairway Woodland Park LLC

 

 

 

Fairway Group Acquisition Company

 

100 units

 

100%

Fairway Kips Bay LLC

 

 

 

Fairway Group Acquisition Company

 

100 units

 

100%

Fairway Westbury LLC

 

 

 

Fairway Group Acquisition Company

 

100 units

 

100%

Fairway Nanuet LLC

 

 

 

Fairway Group Acquisition Company

 

100 units

 

100%

Fairway Chelsea LLC

 

 

 

Fairway Group Acquisition Company

 

100 units

 

100%

Fairway Lake Grove LLC

 

 

 

Fairway Group Acquisition Company

 

100 units

 

100%

Fairway Greenwich Street LLC

 

 

 

Fairway Group Acquisition Company

 

100 units

 

100%

Fairway Hudson Yards LLC

 

 

 

Fairway Group Acquisition Company

 

100 units

 

100%

 

--------------------------------------------------------------------------------


 

Issuer

 

Number of
Certificate

 

Registered
Owner

 

Number and
Class of
Equity Interest

 

Percentage
of Equity 
Interests

Fairway Staten Island LLC

 

 

 

Fairway Group Acquisition Company

 

100 units

 

100%

Fairway Georgetowne LLC

 

 

 

Fairway Group Acquisition Company

 

100 units

 

100%

 

II-2

--------------------------------------------------------------------------------


 

PLEDGED DEBT SECURITIES

 

None.

 

II-3

--------------------------------------------------------------------------------


 

Schedule III to the Guarantee and

Collateral Agreement

 

INTELLECTUAL PROPERTY

 

A. Copyrights

 

The following copyright registrations are owned by Fairway Group Acquisition
Company:

 

Title of Work

 

Registration Number

 

Effective Date

Fairway 1/2 Liter EVOO Tin

 

VA 1-741-077

 

9/24/10

Fairway Artichoke Hearts and Hearts of Palm
(Fairway Hearts)

 

VA 1-741-366

 

9/24/10

Fairway Balsamic Vinegar

 

VA 1-748-163

 

9/24/10

Fairway Chocolate Bars

 

VA 1-741-063

 

9/24/10

Fairway Chocolate Chunk Bars

 

VAu 1-099-259

 

9/24/10

Fairway Coffee Bag

 

VA 1-041-829

 

9/24/10

Fairway De Negris Italian Vinegars

 

VA 1-741-349

 

9/24/10

Fairway Dried Spices

 

VA 1-847-735

 

9/24/10

Fairway Fruit Spreads

 

VAu 1-041-825

 

9/24/10

Fairway Gourmet Nuts

 

VAu 1-099-255

 

9/24/10

Fairway Honey Private Label

 

VA 1-741-341

 

9/24/10

Fairway House All Purpose Balsamic Vinegar

 

VAu 1-041-959

 

9/24/10

Fairway House Olive Oil

 

VA 1-741-352

 

9/24/10

Fairway Maple Syrup

 

VA 1-741-080

 

9/24/10

Fairway Molise Olive Oil

 

VA 1-741-346

 

9/24/10

Fairway Premium 14 Barrel Olive Oil

 

VAu 1-041-824

 

9/24/10

Fairway Red Wine Vinegar

 

VAu 1-041-979

 

9/24/10

Fairway Slumgullion

 

VAu 1-041-826

 

9/24/10

Fairway Spanish Vinegars

 

VAu 1-041-965

 

9/24/10

Fairway Tuna Can

 

VAu 1-041-822

 

9/24/10

Fairway Gift Basket Ads

 

TXu 1-788-123

 

12/27/11

 

The following copyrights are unregistered:

 

DESCRIPTION

 

ASSIGNED BY

 

DATE OF 
WRITTEN 
AGREEMENT 
WITH 
ASSIGNEE

Designs of Sandwich Labels

 

Amsterland

 

9/17/08

Designs of Non-Kosher, Kosher Parve and Kosher Dairy Bakery Labels

 

Amsterland

 

10/16/08

Murals on the Harlem buildings and all future work (including Paramus, Pelham
Manor, Stamford, East 86th Street, Douglaston, Woodland 

 

Zone 90, Inc.; Floyd Simmons

 

11/13/08

 

--------------------------------------------------------------------------------


 

Park and Westbury murals)

 

 

 

 

Fairway Paramus YouTube Video and any future video and photographs

 

Cassidy, Chris

 

2/18/09

Paramus Grand Opening Video

 

Duffy Higgins

 

3/19/09

Orange Juice Label design and any other designs

 

Bonfilio Design LLC

 

4/11/09

Fairway Paramus mural and FAIRWAY letters collage

 

Michael Albert

 

6/17/09

Designs of Various Fairway Product Labels

 

Milton Glaser Inc.

 

1/25/10

Stamford Grand Opening Video

 

Duffy Higgins

 

9/16/10

Website Design

 

DeCare Systems Ireland, Ltd.

 

1/4/11

Martha Stewart book signing photographs

 

Hilson Creative LLC

 

2/9/11

Martha Stewart book signing video

 

Devereux Milburn

 

2/9/11

Health Newsletters, Blog Content

 

Carlon M. Colker, M.D. and Peak Wellness, Inc.

 

6/11

Product Descriptions, Copywriting

 

Maya Cohen

 

9/19/11

Douglaston Grand Opening Video

 

Duffy Higgins

 

10/24/11

Various Cookie Recipes

 

Rebecca Martin and Sweet on You, LLC

 

12/28/11

Kosher Floor Plan Design

 

Kitchen Concepts, LLC

 

5/23/12

Fairway Magazine Content and Design

 

Nora Bass

 

2/14/13

Website and Mobile App Content

 

 

 

2/5/14

Various Photographs and Videos for the Mobile App

 

Kelvin De La Cruz

 

3/14/13

Bakery Design

 

Red Brick Consulting, LLC

 

3/18/13

Website Design

 

Avantech Labs Ltd.

 

4/1/13

Website Design

 

Halo Media, LLC

 

4/9/13

Various Photographs of the Westbury Store

 

Bill Milne

 

6/20/13

Kosher Food Photographs

 

 

 

12/13/13

Various Photographs and Videos for the Mobile App

 

KDC Photography

 

7/31/13

Graphic Design

 

Cristine Esquerra

 

9/6/13

Software Development for iPad Kiosks

 

Kiosk Group Inc.

 

11/25/13

Designs of Various Fairway Product Labels

 

The BananaLand LLC

 

2/1/14

Copywriting, Blog Content

 

Hannah Howard

 

7/8/14

Retail Store Design

 

King Retail Solutions, Inc.

 

1/19/15

 

 

III-2

--------------------------------------------------------------------------------


 

Nancy Fame Design

 

Fairway Product Labels

 

9/9/15

Designs of various Fairway Product Labels, Signage and Advertisements

 

Graphic Department employees

 

Various/ongoing

Inventions, Designs, etc.

 

Most IT and certain senior employees

 

Various/ongoing

 

B.  Patents

 

Apparatus, System and Method For An Automated Stock Ledger

U.S. Patent No. 8,635,238

Issued: January 21, 2014

Expires: May 17, 2030 (20 year term plus extension of 126 days)

 

Description:

 

The patent covers the apparatus and computer programs implementing the method
for maintaining an automated stock ledger for a grocery store having a computer
system with distinct operational databases.  Among other things, the computer
programs allow for the extraction of sales, inventory and margin information
from multiple operational databases, the recording of new and enhanced data sets
with the extracted information and the loading of the extracted information
within a central database.

 

C.  Trademarks

 

See attached chart covering federal and state trademark and service mark
applications and registrations owned by Fairway Group Acquisition Company.

 

No other Grantor owns or licenses any trademarks, service marks or applications
therefor.

 

III-3

--------------------------------------------------------------------------------


 

Schedule IV to the Guarantee and

Collateral Agreement

 

COMMERCIAL TORT CLAIMS

 

None.

 

--------------------------------------------------------------------------------


 

Exhibit A to the Guarantee and

Collateral Agreement

 

SUPPLEMENT NO. [·] (this “Supplement”) dated as of [·], 20[·] to the Guarantee
and Collateral Agreement dated as of May 5, 2016 (the “Guarantee and Collateral
Agreement”), among FAIRWAY GROUP ACQUISITION COMPANY, a Delaware corporation
(the “Borrower”) and a debtor and debtor-in-possession under Chapter 11 of the
Bankruptcy Code, FAIRWAY GROUP HOLDINGS CORP., a Delaware company (“Holdings”)
and a debtor and debtor-in-possession under Chapter 11 of the Bankruptcy Code,
each Subsidiary of the Borrower (other than Lake Grove) from time to time party
thereto, each a debtor and debtor-in-possession under Chapter 11 of the
Bankruptcy Code, FAIRWAY LAKE GROVE LLC, a Delaware limited liability company
(“Lake Grove”) (each such Subsidiary and Lake Grove individually a “Subsidiary
Guarantor” and collectively, the “Subsidiary Guarantors”; the Subsidiary
Guarantors, the Borrower and Holdings are referred to collectively herein as the
“Grantors”) and CREDIT SUISSE AG (together with its affiliates, “Credit
Suisse”), as collateral agent (in such capacity, the “Collateral Agent”) for the
Secured Parties (as defined therein).

 

A.  Reference is made to the Senior Secured Priming and Superpriority
Debtor-In-Possession Credit Agreement dated as of May 5, 2016 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, Holdings, the lenders from time to time party thereto (the
“Lenders”) and Credit Suisse, as administrative agent for the Lenders and as
Collateral Agent.

 

B.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement or the Guarantee and
Collateral Agreement referred to therein, as applicable.

 

C.  The Grantors have entered into the Guarantee and Collateral Agreement in
order to induce the Lenders to make Loans and the Issuing Banks to issue Letters
of Credit.  Section 7.16 of the Guarantee and Collateral Agreement provides that
additional Subsidiaries of the Borrower may become Subsidiary Guarantors and
Grantors under the Guarantee and Collateral Agreement by execution and delivery
of an instrument in the form of this Supplement.  The undersigned Subsidiary
(the “New Subsidiary”) is executing this Supplement in accordance with the
requirements of the Credit Agreement to become a Subsidiary Guarantor and a
Grantor under the Guarantee and Collateral Agreement in order to induce the
Lenders to make additional Loans and the Issuing Banks to issue additional
Letters of Credit and as consideration for Loans previously made and Letters of
Credit previously issued.

 

Accordingly, the Collateral Agent and the New Subsidiary agree as follows:

 

SECTION 1.  In accordance with Section 7.16 of the Guarantee and Collateral
Agreement, the New Subsidiary by its signature below becomes a Grantor and
Subsidiary Guarantor under the Guarantee and Collateral Agreement with the same
force and effect as if originally named therein as a Grantor and Subsidiary
Guarantor and the New Subsidiary hereby (a) agrees to all the terms and
provisions of the Guarantee and

 

--------------------------------------------------------------------------------


 

Collateral Agreement applicable to it as a Grantor and Subsidiary Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Grantor and Subsidiary Guarantor thereunder are true
and correct on and as of the date hereof.  In furtherance of the foregoing, the
New Subsidiary, as security for the payment and performance in full of the
Obligations (as defined in the Guarantee and Collateral Agreement), does hereby
create and grant to the Collateral Agent, its successors and assigns, for the
ratable benefit of the Secured Parties, their successors and assigns, a security
interest in and lien on all of the New Subsidiary’s right, title and interest in
and to the Collateral (as defined in the Guarantee and Collateral Agreement) of
the New Subsidiary.  Each reference to a “Grantor” or a “Subsidiary Guarantor”
in the Guarantee and Collateral Agreement shall be deemed to include the New
Subsidiary.  The Guarantee and Collateral Agreement is hereby incorporated
herein by reference.

 

SECTION 2.  The New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles (whether enforcement is
sought by proceedings in equity or at law).

 

SECTION 3.  This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received counterparts of this Supplement that, when taken together, bear
the signatures of the New Subsidiary and the Collateral Agent.  Delivery of an
executed signature page to this Supplement by facsimile transmission shall be as
effective as delivery of a manually signed counterpart of this Supplement.

 

SECTION 4.  The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of (i) any and all
Equity Interests and Pledged Debt Securities now owned by the New Subsidiary and
(ii) any and all Intellectual Property now owned by the New Subsidiary and
(b) set forth under its signature hereto, is the true and correct legal name of
the New Subsidiary and its jurisdiction of organization.

 

SECTION 5.  Except as expressly supplemented hereby, the Guarantee and
Collateral Agreement shall remain in full force and effect.

 

SECTION 6.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 7.  In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the

 

A-2

--------------------------------------------------------------------------------


 

Guarantee and Collateral Agreement shall not in any way be affected or impaired
thereby (it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

 

SECTION 8.  All communications and notices hereunder shall (except as otherwise
expressly permitted by the Guarantee and Collateral Agreement) be in writing and
given as provided in Section 9.01 of the Credit Agreement. All communications
and notices hereunder to the New Subsidiary shall be given to it in care of the
Borrower as provided in Section 9.01 of the Credit Agreement.

 

SECTION 9.  The New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the fees, other charges and disbursements of counsel for the Collateral Agent.

 

[Remainder of page intentionally left blank]

 

A-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Guarantee and Collateral Agreement as of the day
and year first above written.

 

 

[NAME OF NEW SUBSIDIARY],

 

 

 

 

by

 

 

 

Name:

 

 

Title:

 

 

Address:

 

 

Legal Name:

 

 

Jurisdiction of Formation:

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral Agent,

 

 

 

 

by

 

 

 

Name:

 

 

Title:

 

 

by

 

 

 

Name:

 

 

Title:

 

A-4

--------------------------------------------------------------------------------


 

Schedule I to
Supplement No. [·] to the
  Guarantee and
Collateral Agreement

 

Collateral of the New Subsidiary

 

EQUITY INTERESTS

 

Issuer

 

Number of
Certificate

 

Registered
Owner

 

Number and
Class of
Equity Interest

 

Percentage
of Equity
Interests

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLEDGED DEBT SECURITIES

 

Issuer

 

Principal
Amount

 

Date of Note

 

Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INTELLECTUAL PROPERTY

 

[Follow format of Schedule III to the

Guarantee and Collateral Agreement.]

 

--------------------------------------------------------------------------------


 

Exhibit B to the

Guarantee and

Collateral Agreement

 

FORM OF PERFECTION CERTIFICATE

 

[Provided separately]

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF AFFILIATE SUBORDINATION AGREEMENT

 

AFFILIATE SUBORDINATION AGREEMENT dated as of [·] (this “Agreement”), among the
subordinated lenders listed on Schedule I hereto (each a “Subordinated Lender”
and collectively, the “Subordinated Lenders”), and each Loan Party listed on
Schedule II hereto (each a “Subordinated Borrower” and collectively, the
“Subordinated Borrowers”) and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, in its
capacity as administrative agent (the “Administrative Agent”) under the Credit
Agreement (as defined below), for the benefit of the Senior Lenders (as defined
below).

 

Reference is made to the Senior Secured Priming and Superpriority
Debtor-In-Possession Credit Agreement dated May 5, 2016 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Fairway Group Acquisition Company (the “Borrower”) a debtor and
debtor-in-possession under Chapter 11 of the Bankruptcy Code, Fairway Group
Holdings Corp., a Delaware corporation (“Holdings”) a debtor and
debtor-in-possession under Chapter 11 of the Bankruptcy Code, the lenders from
time to time party thereto (the “Lenders”) and Administrative Agent. Terms
defined in the Credit Agreement are used herein with the same meanings.

 

On the date hereof, the Subordinated Lender is lending to the Subordinated
Borrower $[·].

 

The ability under the Credit Agreement of the Subordinated Borrower to incur
Indebtedness to the Subordinated Lender is conditioned upon the execution and
delivery by such Subordinated Lender and such Subordinated Borrower of an
agreement in the form hereof pursuant to which such Subordinated Lender agrees
to subordinate its rights with respect to the Subordinated Obligations (as
defined below) to the rights of the Senior Lenders under the Credit Agreement,
all on the terms set forth herein.

 

Accordingly, each Subordinated Lender, each Subordinated Borrower and the
Administrative Agent, on behalf of itself and each Senior Lender (and each of
their respective successors or assigns), hereby agrees as follows:

 

1.                                      Subordination.  (a) Each Subordinated
Lender hereby agrees that all its right, title and interest in and to the
Subordinated Obligations shall be subordinate and junior in right of payment to
the rights of the Senior Lenders in respect of the Obligations of the Borrower
arising under the Credit Agreement or the other Loan Documents, including the
payment of principal, premium (if any), interest (including interest accruing on
or after the filing of any petition in bankruptcy or for reorganization relating
to the Borrower or any Subsidiary whether or not a claim for post-filing
interest is allowed or allowable in any such proceeding), fees, charges,
expenses, indemnities, reimbursement obligations, Guarantees and all other
amounts

 

F-1

--------------------------------------------------------------------------------


 

payable thereunder or in respect thereof (collectively, the “Senior
Obligations”).  For purposes hereof, “Subordinated Obligations” means all
obligations of each Subordinated Borrower to each Subordinated Lender in respect
of loans, advances, extensions of credit or other Indebtedness, including in
respect of principal, premium (if any), interest (including interest accruing on
or after the filing of any petition in bankruptcy or for reorganization relating
to the Borrower or any Subsidiary whether or not a claim for post-filing
interest is allowed or allowable in any such proceeding), fees, charges,
expenses, indemnities, reimbursement obligations and other amounts payable in
respect thereof.

 

(b)                                 Each Subordinated Borrower and each
Subordinated Lender agrees (in each case solely with respect to the Subordinated
Obligations in respect of which it is the obligor or obligee, as the case may
be, and solely with respect to each Subordinated Borrower or Subordinated Lender
that is its counterparty on such Subordinated Obligations) that no payment
(whether directly, by purchase, redemption or exercise of any right of setoff or
otherwise) in respect of the Subordinated Obligations, whether as principal,
interest or otherwise, and whether in cash, securities or other property, shall
be made by or on behalf of any Subordinated Borrower or received, accepted or
demanded, directly or indirectly, by or on behalf of any Subordinated Lender [at
any time when an “Event of Default” exists as defined under the Credit Agreement
and the Borrower has received a written notice from the Administrative Agent
prohibiting any further payment in respect of the Subordinated Obligations so
long as any such Event of Default is continuing (provided that such notice shall
not be required to be given (and no such payment may be made) if the Event of
Default is of the type set forth in Section 7.01(b) or (c), of the Credit
Agreement)](5).

 

(c)                                  Upon any distribution of the assets of any
Subordinated Borrower or upon any dissolution, winding up, liquidation or
reorganization of any Subordinated Borrower, whether in bankruptcy, insolvency,
reorganization, arrangement or receivership proceedings or otherwise, or upon
any assignment for the benefit of creditors or any other marshalling of the
assets and liabilities of any Subordinated Borrower, or otherwise:

 

(i)                                     the Senior Lenders shall first be
entitled to receive indefeasible payment in full in cash of the Senior
Obligations (whenever arising) before any Subordinated Lender shall be entitled
to receive any payment on account of the Subordinated Obligations of such
Subordinated Borrower, whether of principal, interest or otherwise; and

 

(ii)                                  any payment by, or on behalf of, or
distribution of the assets of, such Subordinated Borrower of any kind or
character, whether in cash, securities or other property, to which any
Subordinated Lender would be entitled except for the provisions of this
Section 1 shall be paid or delivered by the person making such payment or
distribution (whether a trustee in bankruptcy, a receiver, custodian or
liquidating trustee or otherwise) directly to the Administrative Agent, for the
benefit of the Senior Lenders (pro rata, in accordance with the respective
amounts of the Senior Obligations owed to each of the Senior Lenders), until the
indefeasible payment in full of all Senior Obligations.

 

--------------------------------------------------------------------------------

(5)  To be used for any Subsidiary Lender that is a Loan Party

 

F-2

--------------------------------------------------------------------------------


 

Each Subordinated Lender agrees not to ask, demand, sue for or take or receive
from any Subordinated Borrower in cash, securities or other property or by
setoff, purchase or redemption (including, without limitation, from or by way of
collateral), payment of all or any part of the Subordinated Obligations and
agrees that in connection with any proceeding involving any Subordinated
Borrower under any bankruptcy, insolvency, reorganization, arrangement,
receivership or similar law (i) the Administrative Agent is irrevocably
authorized and empowered (in its own name or in the name of such Subordinated
Lender or otherwise), but shall have no obligation, to demand, sue for, collect
and receive every payment or distribution referred to in the preceding sentence
and give acquittance therefor and to file claims and proofs of claim and take
such other action (including, without limitation, voting the applicable
Subordinated Obligations and enforcing any security interest or other lien
securing payment of such Subordinated Obligations) as the Administrative Agent
may deem necessary or advisable for the exercise or enforcement of any of the
rights or interest of the Senior Lenders and (ii) such Subordinated Lender shall
duly and promptly take such action as the Administrative Agent may request to
(A) collect amounts in respect of the applicable Subordinated Obligations for
the account of the Senior Lenders and to file appropriate claims or proofs of
claim in respect of such Subordinated Obligations, (B) execute and deliver to
the Administrative Agent such irrevocable powers of attorney, assignments or
other instruments as the Administrative Agent may request in order to enable the
Administrative Agent to enforce any and all claims with respect to, and any
security interests and other liens securing payment of, the applicable
Subordinated Obligations and (C) collect and receive any and all payments or
distributions which may be payable or deliverable upon or with respect to the
applicable Subordinated Obligations.  A copy of this Agreement may be filed with
any court as evidence of the Senior Lenders’ right, power and authority
hereunder.

 

(d)                                 In the event that any payment by, or on
behalf of, or distribution of the assets of, any Subordinated Borrower of any
kind or character, whether in cash, securities or other property, and whether
directly, by purchase, redemption, exercise of any right of setoff or otherwise
in respect of the Subordinated Obligations, shall be received by or on behalf of
any Subordinated Lender or any Affiliate thereof at a time when such payment is
prohibited by this Agreement, such payment or distribution shall be held by such
Subordinated Lender in trust (segregated from other property of such
Subordinated Lender) for the benefit of, and shall forthwith be paid over to,
the Administrative Agent, for the benefit of the Senior Lenders (pro rata, in
accordance with the respective amounts of the Senior Obligations owed to each of
the Senior Lenders), until the indefeasible payment in full in cash of all
Senior Obligations.

 

(e)                                  Subject to the prior indefeasible payment
in full in cash of the Senior Obligations, each applicable Subordinated Lender
shall be subrogated to the rights of the Senior Lenders to receive payments or
distributions in cash, securities or other property of each applicable
Subordinated Borrower applicable to the Senior Obligations until all amounts
owing on the Senior Obligations shall be indefeasibly paid in full in cash, and,
as between and among a Subordinated Borrower, its creditors (other than the
Senior Lenders) and the applicable Subordinated Lenders, no such payment or
distribution made to the Senior Lenders by virtue of this Agreement that
otherwise would have been made to any applicable Subordinated Lender shall be
deemed to be a payment by the applicable Subordinated Borrower on account of the
Subordinated Obligations, it being understood that the provisions of this
paragraph (e) are

 

F-3

--------------------------------------------------------------------------------


 

intended solely for the purpose of defining the relative rights of the
Subordinated Lenders and the Senior Lenders.

 

(f)                                   Each Subordinated Lender agrees that all
the proceeds of any (i) security of any nature whatsoever for any Subordinated
Obligations on any property or assets, whether now existing or hereafter
acquired, of any Subordinated Borrower or any subsidiary of any Subordinated
Borrower, or (ii) any Guarantee, of any nature whatsoever, by any Subordinated
Borrower or any subsidiary of any Subordinated Borrower, of any Subordinated
Obligations shall be subject to the provisions hereof with respect to payments
and other distributions in respect of the Subordinated Obligations.

 

(g)                                  Any and all instruments now or hereafter
creating or evidencing the Subordinated Obligations, whether upon refunding,
extension, renewal, refinancing, replacement or otherwise, shall contain the
following legend:

 

“Notwithstanding anything contained herein to the contrary, neither the
principal of nor the interest on, nor any other amounts payable in respect of,
the indebtedness created or evidenced by this instrument or record shall become
due or be paid or payable, except to the extent permitted under the Affiliate
Subordination Agreement dated [insert date of this agreement], among, inter
alia, [insert name of Subordinated Lender] and Credit Suisse AG, Cayman Islands
Branch, which Affiliate Subordination Agreement is incorporated herein with the
same effect as if fully set forth herein.”

 

With respect to any and all instruments existing on the Effective Date creating
or evidencing the Subordinated Obligations, the legend referred to above shall
be placed on such instrument as soon reasonably practicable after the Effective
Date, but in any event not later than 30 days from the Effective Date.

 

(h)                                 Each Subordinated Lender agrees that it will
not take any action to cause any Subordinated Obligations to become payable
prior to their scheduled maturity or exercise any remedies or take any action or
proceeding to enforce any Subordinated Obligation if the payment of such
Subordinated Obligation is then prohibited by this Agreement.

 

2.                                      Waivers and Consents.  (a) Each
Subordinated Lender, solely in its capacity as a Subordinated Lender, waives the
right to compel that the Collateral or any other assets of property of any
Subordinated Borrower or the assets of property of any guarantor of the Senior
Obligations or any other Person be applied in any particular order to discharge
the Senior Obligations.  Each Subordinated Lender, solely in its capacity as a
Subordinated Lender, expressly waives the right to require the Senior Lenders to
proceed against any Subordinated Borrower, the Collateral or any guarantor of
the Senior Obligations or any other Person, or to pursue any other remedy in any
Senior Lender’s power which such Subordinated Lender cannot pursue and which
would lighten such Subordinated Lender’s burden, notwithstanding that the
failure of any Senior Lender to do so may thereby prejudice such Subordinated
Lender.  Each Subordinated Lender, solely in its capacity as a Subordinated
Lender, agrees that it shall not be discharged, exonerated or have its
obligations hereunder to the Senior Lenders reduced by any Senior Lender’s delay
in proceeding against or enforcing any remedy against any Subordinated Borrower,
the Collateral or any guarantor of the Senior Obligations or any other Person;
by any

 

F-4

--------------------------------------------------------------------------------


 

Senior Lender releasing any Subordinated Borrower, the Collateral or any other
guarantor of the Senior Obligations or any other Person from all or any part of
the Senior Obligations; or by the discharge of any Subordinated Borrower, the
Collateral or any guarantor of the Senior Obligations or any other Person by an
operation of law or otherwise, with or without the intervention or omission of a
Senior Lender.  Any Senior Lender’s vote to accept or reject any plan of
reorganization relating to any Subordinated Borrower, the Collateral, or any
guarantor of the Senior Obligations or any other Person, or any Senior Lender’s
receipt on account of all or part of the Senior Obligations of any cash,
securities or other property distributed in any bankruptcy, reorganization, or
insolvency case, shall not discharge, exonerate, or reduce the obligations of
any Subordinated Lender hereunder to the Senior Lenders.

 

(b)                                 Each Subordinated Lender waives all rights
and defenses arising out of an election of remedies by the Senior Lenders, even
though that election of remedies, including, without limitation, any nonjudicial
foreclosure with respect to security for the Senior Obligations, has impaired
the value of such Subordinated Lender’s rights of subrogation, reimbursement, or
contribution against any Subordinated Borrower or any other guarantor of the
Senior Obligations or any other Person.  Each Subordinated Lender expressly
waives any rights or defenses it may have by reason of protection afforded to
any Subordinated Borrower or any other guarantor of the Senior Obligations or
any other Person with respect to the Senior Obligations pursuant to any
anti-deficiency laws or other laws of similar import which limit or discharge
the principal debtor’s indebtedness upon judicial or nonjudicial foreclosure of
real property or personal property Collateral for the Senior Obligations.

 

(c)                                  Each Subordinated Lender agrees that,
without the necessity of any reservation of rights against it, and without
notice to or further assent by it, any demand for payment of any Senior
Obligations made by a Senior Lender may be rescinded in whole or in part by the
Senior Lender, and any Senior Obligation may be continued, and the Senior
Obligations, or the liability of the applicable Subordinated Borrower or any
other guarantor or any other party upon or for any part thereof, or any
Collateral or Guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, modified,
accelerated, compromised, waived, surrendered, or released by the Senior
Lenders, in each case without notice to or further assent by any Subordinated
Lender, which will remain bound under this Agreement and without impairing,
abridging, releasing or affecting the subordination and other agreements
provided for herein.

 

(d)                                 Each Subordinated Lender waives any and all
notice of the creation, renewal, extension or accrual of any of the Senior
Obligations and notice of or proof of reliance by the Senior Lenders upon this
Agreement.  The Senior Obligations, and any of them, shall be deemed
conclusively to have been created, contracted or incurred and the consent given
to create the obligations of each Subordinated Borrower in respect of the
Subordinated Obligations in reliance upon this Agreement, and all dealings
between each Subordinated Borrower and the Senior Lenders shall be deemed to
have been consummated in reliance upon this Agreement.  Each Subordinated Lender
acknowledges and agrees that the Senior Lenders have relied upon the
subordination and other agreements provided for herein in consenting to the
Subordinated Obligations.  Each Subordinated Lender waives notice of or proof of
reliance on this Agreement and protest, demand for payment and notice of
default.

 

F-5

--------------------------------------------------------------------------------


 

3.                                      Transfers.  Each Subordinated Lender
shall not sell, assign or otherwise transfer or dispose of, in whole or in part,
all or any part of the Subordinated Obligations or any interest therein to any
other Person (a “Transferee”) or create, incur or suffer to exist any security
interest, Lien, charge or other encumbrance whatsoever upon all or any part of
the Subordinated Obligations or any interest therein in favor of any Transferee
unless such action is made expressly subject to this Agreement.

 

4.                                      Senior Obligations Unconditional.  All
rights and interests of the Senior Lenders hereunder, and all agreements and
obligations of the Subordinated Lenders and the Subordinated Borrowers
hereunder, shall remain in full force and effect irrespective of:

 

(a)                                 any lack of validity or enforceability of
the Credit Agreement or any other Loan Document;

 

(b)                                 any change in the time, manner or place of
payment of, or in any other term of, all or any of the Senior Obligations, or
any amendment or waiver or other modification, whether by course of conduct or
otherwise, of, or consent to departure from, the Credit Agreement or any other
Loan Document;

 

(c)                                  any exchange, release or nonperfection of
any Lien in any collateral, or any release, amendment, waiver or other
modification, whether in writing or by course of conduct or otherwise, of, or
consent to departure from, any Guarantee of any of the Senior Obligations; or

 

(d)                                 any other circumstances that might otherwise
constitute a defense available to, or a discharge of, any Subordinated Borrower
in respect of the Senior Obligations, or of the Subordinated Lender or any
Subordinated Borrower in respect of this Agreement.

 

5.                                      Representations and Warranties.  Each
Subordinated Lender represents and warrants to the Administrative Agent, for the
benefit of the Senior Lenders that:

 

(a)                                 It has the power and authority and the legal
right to execute and deliver and to perform its obligations under this Agreement
and has taken all necessary action to authorize its execution, delivery and
performance of this Agreement.

 

(b)                                 This Agreement has been duly executed and
delivered by such Subordinated Lender and constitutes a legal, valid and binding
obligation of such Subordinated Lender, enforceable against it in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

(c)                                  The execution, delivery and performance of
this Agreement will not violate any provision of any requirement of law
applicable to such Subordinated Lender or of any contractual obligation of such
Subordinated Lender.

 

F-6

--------------------------------------------------------------------------------


 

(d)                                 No consent or authorization of, filing with,
or other act by or in respect of, any arbitrator or regulatory body or
Governmental Authority and no consent of any other Person, is required in
connection with the execution, delivery, performance, validity or enforceability
of this Agreement.

 

6.                                      Waiver of Claims.  (a) To the maximum
extent permitted by law, each Subordinated Lender waives any claim it might
have, solely in its capacity as a Subordinated Lender, against any Senior Lender
with respect to, or arising out of, any action or failure to act or any error of
judgment, negligence, or mistake or oversight whatsoever on the part of any
Senior Lender or its directors, officers, employees, agents or affiliates with
respect to any exercise of rights or remedies under the Loan Documents or any
transaction relating to the Collateral.  Neither the Senior Lenders nor any of
their respective directors, officers, employees, agents or affiliates shall be
liable for failure to demand, collect or realize upon any of the Collateral or
any Guarantee or for any delay in doing so or shall be under any obligation to
sell or otherwise dispose of any Collateral upon the request of any Subordinated
Borrower or any Subordinated Lender or any other Person or to take any other
action whatsoever with regard to the Collateral Agreement or any part thereof.

 

(b)                                 Each Subordinated Lender, for itself and on
behalf of its successors and assigns, hereby waives any and all now existing or
hereafter arising rights it may have to require the Senior Lenders to marshall
assets for the benefit of such Subordinated Lender, or to otherwise direct the
timing, order or manner of any sale, collection or other enforcement of the
Collateral or enforcement of the Loan Documents.  The Senior Lenders are under
no duty or obligation, and each Subordinated Lender hereby waives any right it
may have to compel the Senior Lenders, to pursue any guarantor or other Person
who may be liable for the Senior Obligations, or to enforce any Lien or security
interest in any Collateral.

 

(c)                                  Each Subordinated Lender hereby waives and
releases all rights which a guarantor or surety with respect to the Senior
Obligations could exercise.

 

(d)                                 Each Subordinated Lender hereby waives any
duty on the part of the Senior Lenders to disclose to it any fact known or
hereafter known by the Senior Lenders relating to the operation or financial
condition of any Subordinated Borrower or any guarantor of the Senior
Obligations, or their respective businesses.  Each Subordinated Lender enters
into this Agreement based solely upon its independent knowledge of the
applicable Subordinated Borrower’s, results of operations, financial condition
and business and the Subordinated Lender assumes full responsibility for
obtaining any further or future information with respect to the applicable
Subordinated Borrower or its, results of operations, financial condition or
business.

 

7.                                      Further Assurances.  Each Subordinated
Lender and each Subordinated Borrower, at their own expense and at any time from
time to time, upon the written request of the Administrative Agent will promptly
and duly execute and deliver such further instruments and documents and take
such further actions as the Administrative Agent reasonably may request for the
purposes of obtaining or preserving the full benefits of this Agreement and of
the rights and powers herein granted.

 

F-7

--------------------------------------------------------------------------------


 

8.                                      Expenses.  (a) Each Subordinated
Borrower will pay or reimburse the Senior Lenders, upon demand, for all their
costs and expenses in connection with the enforcement or preservation of any
rights under this Agreement, including, without limitation, fees and
disbursements of counsel to the Senior Lenders.

 

(b)                                 Each Subordinated Borrower will pay,
indemnify, and hold the Senior Lenders harmless from and against any and all
other liabilities, obligations, losses, damages, penalties, actions (whether
sounding in contract, tort or on any other ground), judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
failure of such Subordinated Borrower or any applicable Subordinated Lender to
perform any of its obligations arising out of or relating to this Agreement.

 

9.                                      Provisions Define Relative Rights.  This
Agreement is intended solely for the purpose of defining the relative rights of
the Senior Lenders on the one hand and the Subordinated Lenders and the
Subordinated Borrowers on the other, and no other Person shall have any right,
benefit or other interest under this Agreement.

 

10.                               Powers Coupled with an Interest.  All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable until the Senior Obligations are indefeasibly paid
in full in cash.

 

11.                               Notices.  All notices, requests and demands to
or upon any party hereto shall be in writing and shall be given in the manner
provided in Section 9.01 of the Credit Agreement.

 

12.                               Counterparts.  This Agreement may be executed
by one or more of the parties on any number of separate counterparts, each of
which shall constitute an original, but all of which taken together shall be
deemed to constitute but one instrument.  Delivery of an executed signature
page to this Agreement by facsimile transmission shall be as effective as
delivery of a manually executed counterpart of this Agreement.

 

13.                               Severability.  Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

14.                               Integration.  This Agreement represents the
agreement of the Subordinated Borrowers, the Senior Lenders and the Subordinated
Lenders with respect to the subject matter hereof and there are no promises or
representations by any Subordinated Borrower, the Senior Lenders or any
Subordinated Lender relative to the subject matter hereof not reflected herein.

 

15.                               Amendments in Writing No Waiver Cumulative
Remedies.  (a) None of the terms or provisions of this Agreement may be waived,
amended, supplemented or otherwise modified except by a written instrument
executed by the Administrative Agent, each affected Subordinated Borrower and
each affected Subordinated Lender; provided that any provision of this Agreement
may be waived by the Senior Lenders in a letter or agreement executed by the
Administrative Agent and each affected Subordinated Lender.

 

F-8

--------------------------------------------------------------------------------


 

(b)                                 No failure to exercise, nor any delay in
exercising, on the part of the Senior Lenders, any right, power or privilege
hereunder shall operate as a waiver thereof.  No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.

 

(c)                                  The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.

 

16.                               Section Headings.  The section headings used
in this Agreement are for convenience of reference only and are not to affect
the construction hereof or be taken into consideration in the interpretation
hereof.

 

17.                               Successors and Assigns.  (a) This Agreement
shall be binding upon the successors and assigns of each of the Subordinated
Borrowers and each of the Subordinated Lenders and shall inure to the benefit of
the Senior Lenders and their respective successors and assigns.

 

(b)                                 Notwithstanding the provisions of
Section 17(a) above, nothing herein shall be construed to limit or relieve the
obligations of any Subordinated Lender pursuant to Section 3 of this Agreement,
and no Subordinated Lender shall assign its obligations hereunder to any Person
(except as otherwise specifically permitted under Section 3 of this Agreement).

 

18.                               Governing Law; Jurisdiction; Consent to
Service of Process.  (a) This Agreement shall be construed in accordance with
and governed by the law of the State of New York.

 

(b)                                 Each Subordinated Lender hereby irrevocably
and unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, the Credit Agreement or any other
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court.  Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement, the Credit Agreement or any other Loan Document shall affect any
right that the Administrative Agent or any Senior Lender may otherwise have to
bring any action or proceeding relating to this Agreement, the Credit Agreement
or any other Loan Document against any Subordinated Lender or its properties in
the courts of any jurisdiction.

 

(c)                                  Each Subordinated Lender hereby irrevocably
and unconditionally waives, to the fullest extent it may legally and effectively
do so, any objection which it may now or hereafter have to the laying of venue
of any suit, action or proceeding arising out of or relating to this Agreement,
the Credit Agreement or any other Loan Document in any court referred to in
paragraph (b) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest

 

F-9

--------------------------------------------------------------------------------


 

extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

(d)                                 Each Subordinated Lender hereby irrevocably
consents to service of process in the manner provided for notices in
Section 11.  Nothing in this Agreement, the Credit Agreement or any other Loan
Document will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

19.                               WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE CREDIT AGREEMENT OR ANY OTHER
LOAN DOCUMENT (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

F-10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

 

[NAMES OF SUBORDINATED

 

BORROWER(S)],

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[NAMES OF SUBORDINATED

 

LENDER(S)],

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH, as Administrative
Agent,

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

F-11

--------------------------------------------------------------------------------


 

Schedule I

 

F-12

--------------------------------------------------------------------------------


 

Schedule II

 

F-13

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF COMPLIANCE CERTIFICATE

 

COMPLIANCE CERTIFICATE

 

Reference is made to the Senior Secured Priming and Superpriority
Debtor-In-Possession Credit Agreement dated May 5, 2016 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among FAIRWAY GROUP ACQUISITION COMPANY, a debtor in possession under Chapter 11
of the Bankruptcy Code (the “Borrower”), FAIRWAY GROUP HOLDINGS CORP.
(“Holdings”), the lenders from time to time party thereto (the “Lenders”) and
Credit Suisse AG, Cayman Islands Branch, as administrative agent (in such
capacity, the “Administrative Agent”) and collateral agent for the Lenders.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.  Pursuant
to Section 5.04(d) of the Credit Agreement, the undersigned, in his or her
capacity as a Financial Officer of Holdings, certifies as follows:

 

1.                                      [Attached hereto as Exhibit A are the
consolidated balance sheet and related statements of income, stockholders’
equity and cash flows showing the financial condition of Holdings and its
consolidated subsidiaries as of the close of the fiscal year ended [·] and the
results of its operations and the operations of such subsidiaries during such
year, together with comparative figures for the immediately preceding fiscal
year, all audited by [Grant Thornton LLP](1) and accompanied by an opinion of
such accountants to the effect that such consolidated financial statements
fairly present in all material respects the financial condition and results of
operations of Holdings and its consolidated subsidiaries on a consolidated basis
in accordance with GAAP consistently applied, together with a “management’s
discussion and analysis of financial condition and results of operations”
discussion.]

 

[Attached hereto as Exhibit A are the consolidated balance sheet and related
statements of income, stockholders’ equity and cash flows showing the financial
condition of Holdings and its consolidated subsidiaries as of the close of the
Fiscal Quarter ended [·] and the results of its operations and the operations of
such subsidiaries during such Fiscal Quarter and the then elapsed portion of the
fiscal year, and comparative figures for the same periods in the immediately
preceding fiscal year, which financial statements fairly present in all material
respects the financial condition and results of operations of Holdings and its
consolidated subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes, together with a “management’s discussion and analysis of
financial condition and results of operations” discussion.]

 

--------------------------------------------------------------------------------

(1)  If Grant Thornton LLP is replaced, insert name of auditor.

 

H-1

--------------------------------------------------------------------------------


 

[Attached hereto as Exhibit A are the management operating reports of Holdings
and its consolidated subsidiaries as of the close of such fiscal month ended [·]
and the elapsed portion of the fiscal year]

 

2.                                      [At no time during the period between
[·](2) and [·](3) (the “Certificate Period”) did a Default or an Event of
Default exist.] [If unable to provide the foregoing certification, fully
describe the reasons therefor and circumstances thereof and any action taken or
proposed to be taken with respect thereto on Annex A attached hereto.]

 

[Signatures on following page]

 

--------------------------------------------------------------------------------

(2)  Date of last compliance certificate.

 

(3)  Date of current compliance certificate.

 

H-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned, in his or her capacity as a Financial
Officer of Holdings, has executed this certificate for and on behalf of Holdings
and has caused this certificate to be delivered as of the date first written
above.

 

 

FAIRWAY GROUP HOLDINGS CORP.,

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

H-3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[Financing Statements] [Management Operating Reports]

 

(See Attached)

 

H-4

--------------------------------------------------------------------------------


 

[ANNEX A](1)

 

[Information Relating to Default or Event of Default]

 

--------------------------------------------------------------------------------

(1)  Annex A to be attached only if required pursuant to paragraph 3.

 

H-5

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM OF EXEMPTION CERTIFICATE

 

Reference is made to the Senior Secured Priming and Superpriority
Debtor-In-Possession Credit Agreement dated May 5, 2016 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among FAIRWAY GROUP ACQUISITION COMPANY, a Delaware corporation (the “Borrower”)
a debtor and debtor-in-possession under Chapter 11 of the Bankruptcy Code,
FAIRWAY GROUP HOLDINGS CORP., a Delaware corporation (“Holdings”) a debtor and
debtor-in-possession under Chapter 11 of the Bankruptcy Code, the lenders from
time to time party thereto (the “Lenders”) and Credit Suisse AG, CAYMAN ISLANDS
BRANCH as administrative agent (in such capacity, the “Administrative Agent”)
and collateral agent for the Lenders. Terms defined in the Credit Agreement are
used herein with the same meanings.  [·] (the “Foreign Lender”) is providing
this certificate pursuant to Section 2.20(e) of the Credit Agreement.  The
Foreign Lender hereby represents and warrants that:

 

1.                                      The Foreign Lender is the sole record
and beneficial owner of the Loans in respect of which it is providing this
certificate.

 

2.                                      The Foreign Lender is not a “bank” for
purposes of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as
amended (the “Code”).  In this regard, the Foreign Lender further represents and
warrants that:

 

(a)                                 the Foreign Lender is not subject to
regulatory or other legal requirements as a bank in any jurisdiction;

 

(b)                                 the Foreign Lender has not been treated as a
bank for purposes of any tax, securities law or other filing or submission made
to any Governmental Authority, any application made to a rating agency or
qualification for any exemption from tax, securities law or other legal
requirements; and

 

(c)                                  receiving deposits and making loans and
discounts does not constitute a substantial part of the Foreign Lender’s
business.

 

3.                                      The Foreign Lender is not a 10-percent
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code.

 

4.                                      The Foreign Lender is not a controlled
foreign corporation receiving interest from a related person within the meaning
of Section 881(c)(3)(C) of the Code.

 

J-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate

 

 

[·]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:

 

J-2

--------------------------------------------------------------------------------